Exhibit 10.24

 

MANAGEMENT AGREEMENT

 

BY AND

 

BETWEEN

 

HPT TRS IHG-2, INC.

 

AND

 

IHG MANAGEMENT (MARYLAND) LLC

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1   DEFINITIONS

 

 

1.1

8.1(c) Statement

 

 

1.2

Accounting Principles

 

 

1.3

Affiliate

 

 

1.4

Agreed Upon Procedure Letter

 

 

1.5

Arbitration

 

 

1.6

Authorized Mortgage

 

 

1.7

Award

 

 

1.8

Bank Accounts

 

 

1.9

Base Management Fee

 

 

1.10

Base Priority Amount

 

 

1.11

Base Year

 

 

1.12

Brand

 

 

1.13

Brand Standards

 

 

1.14

Buildings

 

 

1.15

Business Day

 

 

1.16

Canadian Consumer Price Index

 

 

1.17

Canadian Hotel

 

 

1.18

Canadian Manager

 

 

1.19

Canadian Services

 

 

1.20

Capital Replacements

 

 

1.21

Capital Replacements Budget

 

 

1.22

Closing

 

 

1.23

Code

 

 

1.24

Collateral Agency Agreement

 

 

1.25

Collateral Agent

 

 

1.26

Competitor

 

 

1.27

Condemnation

 

 

1.28

Condemnor

 

 

1.29

Consolidated Financials

 

 

1.30

Consumer Price Index

 

 

1.31

Crowne Plaza Hotels

 

 

1.32

Debt Service Coverage Ratio

 

 

1.33

Disbursement Rate

 

 

1.34

Effective Date

 

 

1.35

Environmental Notice

 

 

1.36

Expiration Date

 

 

1.37

Fiscal Month

 

 

1.38

Fiscal Year

 

 

1.39

Furniture, Fixtures and Equipment or FF&E

 

 

1.40

Government Agencies

 

 

1.41

Gross Revenues

 

 

1.42

GST

 

 

1.43

Guarantor

 

 

 

i

--------------------------------------------------------------------------------


 

1.44

Guaranty

 

 

1.45

Hazardous Substances

 

 

1.46

Holiday Inn Hotels

 

 

1.47

Hotel

 

 

1.48

HPT

 

 

1.49

IHG

 

 

1.50

Incentive Management Fee

 

 

1.51

Initial Term

 

 

1.52

Initial Working Capital

 

 

1.53

Insurance Requirements

 

 

1.54

Intellectual Property

 

 

1.55

InterContinental Hotels

 

 

1.56

Interest Rate

 

 

1.57

Lease

 

 

1.58

Legal Requirements

 

 

1.59

Management Fees

 

 

1.60

Manager

 

 

1.61

Manager Default

 

 

1.62

Manager Event of Default

 

 

1.63

Material Repair

 

 

1.64

New Management Agreement

 

 

1.65

NOI

 

 

1.66

Non-Economic Hotel

 

 

1.67

Offer

 

 

1.68

Officer’s Certificate

 

 

1.69

Operating Costs

 

 

1.70

Operating Equipment

 

 

1.71

Operating Profit

 

 

1.72

Operating Standards

 

 

1.73

Operating Supplies

 

 

1.74

Other Documents

 

 

1.75

Owner

 

 

1.76

Owner’s First Priority

 

 

1.77

Owner’s First Priority Adjustment Rate

 

 

1.78

Owner’s Fixed Priority

 

 

1.79

Owner’s Percentage Priority

 

 

1.80

Owner’s Second Priority

 

 

1.81

Parent

 

 

1.82

Person

 

 

1.83

Pledged Hotels

 

 

1.84

Pooled FF&E Hotels

 

 

1.85

PR Guaranty

 

 

1.86

PR Indemnity

 

 

1.87

PR Lease

 

 

1.88

PR Property

 

 

1.89

PR Stock Agreement

 

 

1.90

PR Tenant

 

 

 

ii

--------------------------------------------------------------------------------


 

1.91

Principal Documents

 

 

1.92

Priority Coverage Ratio

 

 

1.93

Purchase Agreement

 

 

1.94 [a05-1836_1ex10d24.htm#a1_94_051854]

Purchaser [a05-1836_1ex10d24.htm#a1_94_051854]

 

 

1.95 [a05-1836_1ex10d24.htm#a1_95_051855]

Renewal Terms [a05-1836_1ex10d24.htm#a1_95_051855]

 

 

1.96 [a05-1836_1ex10d24.htm#a1_96_051857]

Repairs [a05-1836_1ex10d24.htm#a1_96_051857]

 

 

1.97 [a05-1836_1ex10d24.htm#a1_97_051858]

Replacement Property [a05-1836_1ex10d24.htm#a1_97_051858]

 

 

1.98 [a05-1836_1ex10d24.htm#a1_98_051859]

Reservation System [a05-1836_1ex10d24.htm#a1_98_051859]

 

 

1.99 [a05-1836_1ex10d24.htm#a1_99_051901]

Reserve Account [a05-1836_1ex10d24.htm#a1_99_051901]

 

 

1.100 [a05-1836_1ex10d24.htm#a1_100_051903]

Reserve Percentage [a05-1836_1ex10d24.htm#a1_100_051903]

 

 

1.101 [a05-1836_1ex10d24.htm#a1_101_051906]

Residual Distribution [a05-1836_1ex10d24.htm#a1_101_051906]

 

 

1.102 [a05-1836_1ex10d24.htm#a1_102_051908]

Restricted Area [a05-1836_1ex10d24.htm#a1_102_051908]

 

 

1.103 [a05-1836_1ex10d24.htm#a1_103_051910]

Restricted Period [a05-1836_1ex10d24.htm#a1_103_051910]

 

 

1.104 [a05-1836_1ex10d24.htm#a1_104_051914]

Rooms Revenue [a05-1836_1ex10d24.htm#a1_104_051914]

 

 

1.105 [a05-1836_1ex10d24.htm#a1_105_051915]

RST [a05-1836_1ex10d24.htm#a1_105_051915]

 

 

1.106 [a05-1836_1ex10d24.htm#a1_106_051916]

Sales Tax [a05-1836_1ex10d24.htm#a1_106_051916]

 

 

1.107 [a05-1836_1ex10d24.htm#a1_107_051918]

Severance Date [a05-1836_1ex10d24.htm#a1_107_051918]

 

 

1.108 [a05-1836_1ex10d24.htm#a1_108_051920]

Sites [a05-1836_1ex10d24.htm#a1_108_051920]

 

 

1.109 [a05-1836_1ex10d24.htm#a1_109_051921]

Specially Designated or Blocked Person [a05-1836_1ex10d24.htm#a1_109_051921]

 

 

1.110 [a05-1836_1ex10d24.htm#a1_110_051927]

Staybridge Hotels [a05-1836_1ex10d24.htm#a1_110_051927]

 

 

1.111 [a05-1836_1ex10d24.htm#a1_111_051925]

Subsidiary [a05-1836_1ex10d24.htm#a1_111_051925]

 

 

1.112 [a05-1836_1ex10d24.htm#a1_112_051930]

Substitute Tenant [a05-1836_1ex10d24.htm#a1_112_051930]

 

 

1.113 [a05-1836_1ex10d24.htm#a1_113_051931]

Successor Purchaser [a05-1836_1ex10d24.htm#a1_113_051931]

 

 

1.114 [a05-1836_1ex10d24.htm#a1_114_051932]

System Fees [a05-1836_1ex10d24.htm#a1_114_051932]

 

 

1.115 [a05-1836_1ex10d24.htm#a1_115_051933]

System Marks [a05-1836_1ex10d24.htm#a1_115_051933]

 

 

1.116 [a05-1836_1ex10d24.htm#a1_116_051935]

Term [a05-1836_1ex10d24.htm#a1_116_051935]

 

 

1.117 [a05-1836_1ex10d24.htm#a1_117_051936]

Transaction Documents [a05-1836_1ex10d24.htm#a1_117_051936]

 

 

1.118 [a05-1836_1ex10d24.htm#a1_118_051938]

Transferred Hotel [a05-1836_1ex10d24.htm#a1_118_051938]

 

 

1.119 [a05-1836_1ex10d24.htm#a1_119_051940]

Uniform System of Accounts [a05-1836_1ex10d24.htm#a1_119_051940]

 

 

1.120 [a05-1836_1ex10d24.htm#a1_120_051941]

Ultimate Parent [a05-1836_1ex10d24.htm#a1_120_051941]

 

 

1.121 [a05-1836_1ex10d24.htm#a1_121_051943]

Unsuitable for its Permitted Use [a05-1836_1ex10d24.htm#a1_121_051943]

 

 

1.122 [a05-1836_1ex10d24.htm#a1_122_051951]

Working Capital [a05-1836_1ex10d24.htm#a1_122_051951]

 

 

1.123 [a05-1836_1ex10d24.htm#a1_123_051947]

Yearly Budget [a05-1836_1ex10d24.htm#a1_123_051947]

 

 

 

 

 

 

ARTICLE 2   SCOPE OF AGREEMENT [a05-1836_1ex10d24.htm#Article2_051955]

 

 

2.1 [a05-1836_1ex10d24.htm#a2_1_051958]

Engagement of Manager [a05-1836_1ex10d24.htm#a2_1_051958]

 

 

2.2 [a05-1836_1ex10d24.htm#a2_2_052010]

Additional Services [a05-1836_1ex10d24.htm#a2_2_052010]

 

 

2.3 [a05-1836_1ex10d24.htm#a2_3_052008]

Use of Hotels [a05-1836_1ex10d24.htm#a2_3_052008]

 

 

2.4 [a05-1836_1ex10d24.htm#a2_4_052015]

Right to Inspect [a05-1836_1ex10d24.htm#a2_4_052015]

 

 

2.5 [a05-1836_1ex10d24.htm#a2_5_052013]

No Right of Offset [a05-1836_1ex10d24.htm#a2_5_052013]

 

 

2.6 [a05-1836_1ex10d24.htm#a2_6_052019]

Condition of the Hotels [a05-1836_1ex10d24.htm#a2_6_052019]

 

 

2.7 [a05-1836_1ex10d24.htm#a2_7_052023]

Non-Economic Hotels [a05-1836_1ex10d24.htm#a2_7_052023]

 

 

2.8 [a05-1836_1ex10d24.htm#a2_8_052027]

No Early Termination of Manager; Nature of Relationship etc
[a05-1836_1ex10d24.htm#a2_8_052027]

 

 

 

 

 

 

ARTICLE 3   TERM AND RENEWALS [a05-1836_1ex10d24.htm#Article3_052036]

 

 

3.1 [a05-1836_1ex10d24.htm#a3_1_052039]

Term [a05-1836_1ex10d24.htm#a3_1_052039]

 

 

3.2 [a05-1836_1ex10d24.htm#a3_2_052041]

Renewal Term [a05-1836_1ex10d24.htm#a3_2_052041]

 

 

 

iii

--------------------------------------------------------------------------------


 

3.3 [a05-1836_1ex10d24.htm#a3_3_052046]

Owner’s Termination Right at End of Term [a05-1836_1ex10d24.htm#a3_3_052046]

 

 

 

 

 

 

ARTICLE 4   TITLE TO HOTEL [a05-1836_1ex10d24.htm#Article4_052052]

 

 

4.1 [a05-1836_1ex10d24.htm#a4_1_052049]

Covenants of Title [a05-1836_1ex10d24.htm#a4_1_052049]

 

 

4.2 [a05-1836_1ex10d24.htm#a4_2_052057]

Non-Disturbance [a05-1836_1ex10d24.htm#a4_2_052057]

 

 

4.3 [a05-1836_1ex10d24.htm#a4_3_052100]

Financing [a05-1836_1ex10d24.htm#a4_3_052100]

 

 

4.4 [a05-1836_1ex10d24.htm#a4_4_052105]

Sale of a Hotel to an Affiliate [a05-1836_1ex10d24.htm#a4_4_052105]

 

 

4.5 [a05-1836_1ex10d24.htm#a4_5_052112]

Sale of All the Hotels [a05-1836_1ex10d24.htm#a4_5_052112]

 

 

4.6 [a05-1836_1ex10d24.htm#a4_6_052108]

The Lease [a05-1836_1ex10d24.htm#a4_6_052108]

 

 

4.7 [a05-1836_1ex10d24.htm#a4_7_052109]

Restricted Sale [a05-1836_1ex10d24.htm#a4_7_052109]

 

 

 

 

 

 

ARTICLE 5   REQUIRED FUNDS [a05-1836_1ex10d24.htm#Article5_052116]

 

 

5.1 [a05-1836_1ex10d24.htm#a5_1_052119]

Working Capital [a05-1836_1ex10d24.htm#a5_1_052119]

 

 

5.2 [a05-1836_1ex10d24.htm#a5_2_052124]

Reserve Account [a05-1836_1ex10d24.htm#a5_2_052124]

 

 

5.3 [a05-1836_1ex10d24.htm#a5_3_052133]

Additional Requirements for Reserve [a05-1836_1ex10d24.htm#a5_3_052133]

 

 

5.4 [a05-1836_1ex10d24.htm#a5_4_052135]

Ownership of Replacements [a05-1836_1ex10d24.htm#a5_4_052135]

 

 

5.5 [a05-1836_1ex10d24.htm#a5_5_052136]

No Additional Contributions [a05-1836_1ex10d24.htm#a5_5_052136]

 

 

5.6 [a05-1836_1ex10d24.htm#a5_6_052139]

Pooled Reserves [a05-1836_1ex10d24.htm#a5_6_052139]

 

 

 

 

 

 

ARTICLE 6   BRAND STANDARDS AND MANAGER’S CONTROL
[a05-1836_1ex10d24.htm#Article6_052142]

 

 

6.1 [a05-1836_1ex10d24.htm#a6_1_052147]

Brand Standards [a05-1836_1ex10d24.htm#a6_1_052147]

 

 

6.2 [a05-1836_1ex10d24.htm#a6_2_052149]

Manager’s Control [a05-1836_1ex10d24.htm#a6_2_052149]

 

 

6.3 [a05-1836_1ex10d24.htm#a6_3_052153]

Arbitration [a05-1836_1ex10d24.htm#a6_3_052153]

 

 

 

 

 

 

ARTICLE 7   OPERATION OF THE HOTEL [a05-1836_1ex10d24.htm#Article7_052155]

 

 

7.1 [a05-1836_1ex10d24.htm#a7_1_052157]

Permits [a05-1836_1ex10d24.htm#a7_1_052157]

 

 

7.2 [a05-1836_1ex10d24.htm#a7_2_052200]

Equipment and Supplies [a05-1836_1ex10d24.htm#a7_2_052200]

 

 

7.3 [a05-1836_1ex10d24.htm#a7_3_052202]

Personnel [a05-1836_1ex10d24.htm#a7_3_052202]

 

 

7.4 [a05-1836_1ex10d24.htm#a7_4_052215]

Sales, Marketing and Advertising [a05-1836_1ex10d24.htm#a7_4_052215]

 

 

7.5 [a05-1836_1ex10d24.htm#a7_5ReservationAndCommunicationSe_061526]

Reservation and Communication Services
[a05-1836_1ex10d24.htm#a7_5ReservationAndCommunicationSe_061526]

 

 

7.6 [a05-1836_1ex10d24.htm#a7_6MaintenanceAndRepairs_061532]

Maintenance and Repairs [a05-1836_1ex10d24.htm#a7_6MaintenanceAndRepairs_061532]

 

 

7.7 [a05-1836_1ex10d24.htm#a7_7MaterialRepairs_061535]

Material Repairs [a05-1836_1ex10d24.htm#a7_7MaterialRepairs_061535]

 

 

7.8 [a05-1836_1ex10d24.htm#a7_8Liens_061539]

Liens; Credit [a05-1836_1ex10d24.htm#a7_8Liens_061539]

 

 

7.9 [a05-1836_1ex10d24.htm#a7_9RealEstateAndPersonal_061556]

Real Estate and Personal Property Taxes
[a05-1836_1ex10d24.htm#a7_9RealEstateAndPersonal_061556]

 

 

7.10 [a05-1836_1ex10d24.htm#a7_10GstAndRst_061558]

GST and RST [a05-1836_1ex10d24.htm#a7_10GstAndRst_061558]

 

 

7.11 [a05-1836_1ex10d24.htm#a7_11Contest_061602]

Contest [a05-1836_1ex10d24.htm#a7_11Contest_061602]

 

 

7.12 [a05-1836_1ex10d24.htm#a7_12_103802]

Privacy [a05-1836_1ex10d24.htm#a7_12_103802]

 

 

 

 

 

 

ARTICLE 8   FISCAL MATTERS [a05-1836_1ex10d24.htm#Article8_061606]

 

 

8.1 [a05-1836_1ex10d24.htm#a8_1AccountingMatters_061614]

Accounting Matters [a05-1836_1ex10d24.htm#a8_1AccountingMatters_061614]

 

 

8.2 [a05-1836_1ex10d24.htm#a8_2YearlyBudgets_061621]

Yearly Budgets [a05-1836_1ex10d24.htm#a8_2YearlyBudgets_061621]

 

 

8.3 [a05-1836_1ex10d24.htm#a8_3BankAccounts_061623]

Bank Accounts [a05-1836_1ex10d24.htm#a8_3BankAccounts_061623]

 

 

8.4 [a05-1836_1ex10d24.htm#a8_4ConsolidatedFinancials_061627]

Consolidated Financials
[a05-1836_1ex10d24.htm#a8_4ConsolidatedFinancials_061627]

 

 

 

 

 

 

ARTICLE 9   FEES TO MANAGER [a05-1836_1ex10d24.htm#Article9_061631]

 

 

9.1 [a05-1836_1ex10d24.htm#a9_1ManagementFees_061634]

Management Fees [a05-1836_1ex10d24.htm#a9_1ManagementFees_061634]

 

 

9.2 [a05-1836_1ex10d24.htm#a9_2SystemFees_061640]

System Fees [a05-1836_1ex10d24.htm#a9_2SystemFees_061640]

 

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 10   DISBURSEMENTS [a05-1836_1ex10d24.htm#Article10_061644]

 

 

10.1 [a05-1836_1ex10d24.htm#a10_1DisbursementOfFunds_061652]

Disbursement of Funds [a05-1836_1ex10d24.htm#a10_1DisbursementOfFunds_061652]

 

 

10.2 [a05-1836_1ex10d24.htm#a10_2ResidualDistribution_061712]

Residual Distribution [a05-1836_1ex10d24.htm#a10_2ResidualDistribution_061712]

 

 

10.3 [a05-1836_1ex10d24.htm#a10_3OwnersFirstPriority_061714]

Owner’s First Priority [a05-1836_1ex10d24.htm#a10_3OwnersFirstPriority_061714]

 

 

10.4 [a05-1836_1ex10d24.htm#a10_4OwnersPercentagePriority_061719]

Owner’s Percentage Priority
[a05-1836_1ex10d24.htm#a10_4OwnersPercentagePriority_061719]

 

 

10.5 [a05-1836_1ex10d24.htm#a10_5OwnersSecondPriority_061721]

Owner’s Second Priority [a05-1836_1ex10d24.htm#a10_5OwnersSecondPriority_061721]

 

 

10.6 [a05-1836_1ex10d24.htm#a10_6NoInterest_061723]

No Interest [a05-1836_1ex10d24.htm#a10_6NoInterest_061723]

 

 

10.7 [a05-1836_1ex10d24.htm#a10_7CalculationOfInterimDisburse_061726]

Calculation of Interim Disbursements
[a05-1836_1ex10d24.htm#a10_7CalculationOfInterimDisburse_061726]

 

 

10.8 [a05-1836_1ex10d24.htm#a10_8AmountsOutstanding_061732]

Amounts Outstanding at End of Term
[a05-1836_1ex10d24.htm#a10_8AmountsOutstanding_061732]

 

 

10.9 [a05-1836_1ex10d24.htm#a10_9AllocationOfOwners_061734]

Allocation of Owner’s Fixed Priority
[a05-1836_1ex10d24.htm#a10_9AllocationOfOwners_061734]

 

 

10.10 [a05-1836_1ex10d24.htm#a10_10Survival_061737]

Survival [a05-1836_1ex10d24.htm#a10_10Survival_061737]

 

 

 

 

 

 

ARTICLE 11   CERTAIN OTHER SERVICES [a05-1836_1ex10d24.htm#Article11_061740]

 

 

11.1 [a05-1836_1ex10d24.htm#a11_1OptionalServices_061747]

Optional Services [a05-1836_1ex10d24.htm#a11_1OptionalServices_061747]

 

 

11.2 [a05-1836_1ex10d24.htm#a11_2Purchasing_061800]

Purchasing [a05-1836_1ex10d24.htm#a11_2Purchasing_061800]

 

 

 

 

 

 

ARTICLE 12   SIGNS AND SERVICE MARKS [a05-1836_1ex10d24.htm#Article12_061805]

 

 

12.1 [a05-1836_1ex10d24.htm#a12_1Signs_061809]

Signs [a05-1836_1ex10d24.htm#a12_1Signs_061809]

 

 

12.2 [a05-1836_1ex10d24.htm#a12_2SystemMarks_061812]

System Marks [a05-1836_1ex10d24.htm#a12_2SystemMarks_061812]

 

 

12.3 [a05-1836_1ex10d24.htm#a12_3SystemMark_061814]

System Mark Litigation [a05-1836_1ex10d24.htm#a12_3SystemMark_061814]

 

 

12.4 [a05-1836_1ex10d24.htm#a12_4OtherIntellectualProperty_061819]

Other Intellectual Property Provisions
[a05-1836_1ex10d24.htm#a12_4OtherIntellectualProperty_061819]

 

 

 

 

 

 

ARTICLE 13   INSURANCE [a05-1836_1ex10d24.htm#Article13_061822]

 

 

13.1 [a05-1836_1ex10d24.htm#a13_1InsuranceCoverage_061829]

Insurance Coverage [a05-1836_1ex10d24.htm#a13_1InsuranceCoverage_061829]

 

 

13.2 [a05-1836_1ex10d24.htm#a13_2InsurancePolicies_061833]

Insurance Policies [a05-1836_1ex10d24.htm#a13_2InsurancePolicies_061833]

 

 

13.3 [a05-1836_1ex10d24.htm#a13_3InsuranceCertificates_061837]

Insurance Certificates [a05-1836_1ex10d24.htm#a13_3InsuranceCertificates_061837]

 

 

13.4 [a05-1836_1ex10d24.htm#a13_4InsuranceProceeds_061840]

Insurance Proceeds [a05-1836_1ex10d24.htm#a13_4InsuranceProceeds_061840]

 

 

13.5 [a05-1836_1ex10d24.htm#a13_5ManagersInsurance_061842]

Manager’s Insurance Program
[a05-1836_1ex10d24.htm#a13_5ManagersInsurance_061842]

 

 

 

 

 

 

ARTICLE 14   INDEMNIFICATION AND WAIVER OF SUBROGATION
[a05-1836_1ex10d24.htm#Article14_061847]

 

 

14.1 [a05-1836_1ex10d24.htm#a14_1Indemnification_061853]

Indemnification [a05-1836_1ex10d24.htm#a14_1Indemnification_061853]

 

 

14.2 [a05-1836_1ex10d24.htm#a14_2WaiverOfSubrogation_061856]

Waiver of Subrogation [a05-1836_1ex10d24.htm#a14_2WaiverOfSubrogation_061856]

 

 

14.3 [a05-1836_1ex10d24.htm#a14_3Survival_061858]

Survival [a05-1836_1ex10d24.htm#a14_3Survival_061858]

 

 

 

 

 

 

ARTICLE 15   DAMAGE TO AND DESTRUCTION OF THE HOTEL
[a05-1836_1ex10d24.htm#Article15_061900]

 

 

15.1 [a05-1836_1ex10d24.htm#a15_1Termination_061902]

Termination [a05-1836_1ex10d24.htm#a15_1Termination_061902]

 

 

15.2 [a05-1836_1ex10d24.htm#a15_2Restoration_062002]

Restoration [a05-1836_1ex10d24.htm#a15_2Restoration_062002]

 

 

 

 

 

 

ARTICLE 16   CONDEMNATION [a05-1836_1ex10d24.htm#Article16_062009]

 

 

16.1 [a05-1836_1ex10d24.htm#a16_1TotalCondemnation_062015]

Total Condemnation [a05-1836_1ex10d24.htm#a16_1TotalCondemnation_062015]

 

 

16.2 [a05-1836_1ex10d24.htm#a16_2PartialCondemnation_062018]

Partial Condemnation [a05-1836_1ex10d24.htm#a16_2PartialCondemnation_062018]

 

 

16.3 [a05-1836_1ex10d24.htm#a16_3TemporaryCondemnation_062020]

Temporary Condemnation [a05-1836_1ex10d24.htm#a16_3TemporaryCondemnation_062020]

 

 

16.4 [a05-1836_1ex10d24.htm#a16_4AnaheimTaking_062022]

Anaheim Taking [a05-1836_1ex10d24.htm#a16_4AnaheimTaking_062022]

 

 

16.5 [a05-1836_1ex10d24.htm#a16_5EffectOfCondemnation_062026]

Effect of Condemnation [a05-1836_1ex10d24.htm#a16_5EffectOfCondemnation_062026]

 

 

 

 

 

 

ARTICLE 17   DEFAULT AND TERMINATION [a05-1836_1ex10d24.htm#Article17_062028]

 

 

17.1 [a05-1836_1ex10d24.htm#a17_1ManagerEventsOfDefault_062036]

Manager Events of Default
[a05-1836_1ex10d24.htm#a17_1ManagerEventsOfDefault_062036]

 

 

17.2 [a05-1836_1ex10d24.htm#a17_2RemediesForManager_062039]

Remedies for Manager Defaults
[a05-1836_1ex10d24.htm#a17_2RemediesForManager_062039]

 

 

 

v

--------------------------------------------------------------------------------


 

17.3 [a05-1836_1ex10d24.htm#a17_3OwnerEventsOfDefault_062043]

Owner Events of Default and Remedies for Owner Defaults
[a05-1836_1ex10d24.htm#a17_3OwnerEventsOfDefault_062043]

 

 

17.4 [a05-1836_1ex10d24.htm#a17_4PostTerminationObligations_062045]

Post Termination Obligations
[a05-1836_1ex10d24.htm#a17_4PostTerminationObligations_062045]

 

 

 

 

 

 

ARTICLE 18   NOTICES [a05-1836_1ex10d24.htm#Article18_062048]

 

 

18.1 [a05-1836_1ex10d24.htm#a18_1Procedure_062050]

Procedure [a05-1836_1ex10d24.htm#a18_1Procedure_062050]

 

 

 

 

 

 

ARTICLE 19   RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS
[a05-1836_1ex10d24.htm#Article19_062114]

 

 

19.1 [a05-1836_1ex10d24.htm#a19_1Relationship_062134]

Relationship [a05-1836_1ex10d24.htm#a19_1Relationship_062134]

 

 

19.2 [a05-1836_1ex10d24.htm#a19_2FurtherActions_062144]

Further Actions [a05-1836_1ex10d24.htm#a19_2FurtherActions_062144]

 

 

 

 

 

 

ARTICLE 20   APPLICABLE LAW [a05-1836_1ex10d24.htm#Article20_062201]

 

 

 

 

 

 

ARTICLE 21   SUCCESSORS AND ASSIGNS [a05-1836_1ex10d24.htm#Article21_062204]

 

 

21.1 [a05-1836_1ex10d24.htm#a21_1Assignment_062207]

Assignment [a05-1836_1ex10d24.htm#a21_1Assignment_062207]

 

 

21.2 [a05-1836_1ex10d24.htm#a21_2BindingEffect_062817]

Binding Effect [a05-1836_1ex10d24.htm#a21_2BindingEffect_062817]

 

 

 

 

 

 

ARTICLE 22   RECORDING [a05-1836_1ex10d24.htm#Article22_062232]

 

 

22.1 [a05-1836_1ex10d24.htm#a22_1MemorandumOf_062239]

Memorandum of Agreement [a05-1836_1ex10d24.htm#a22_1MemorandumOf_062239]

 

 

 

 

 

 

ARTICLE 23   FORCE MAJEURE [a05-1836_1ex10d24.htm#Article23_062243]

 

 

23.1 [a05-1836_1ex10d24.htm#a23_1OperationOfHotel_062926]

Operation of Hotel [a05-1836_1ex10d24.htm#a23_1OperationOfHotel_062926]

 

 

23.2 [a05-1836_1ex10d24.htm#a23_2ExtensionOfTime_063036]

Extension of Time [a05-1836_1ex10d24.htm#a23_2ExtensionOfTime_063036]

 

 

 

 

 

 

ARTICLE 24   GENERAL PROVISIONS [a05-1836_1ex10d24.htm#Article24_062436]

 

 

24.1 [a05-1836_1ex10d24.htm#a24_1TradeArea_062457]

Trade Area Restriction [a05-1836_1ex10d24.htm#a24_1TradeArea_062457]

 

 

24.2 [a05-1836_1ex10d24.htm#a24_2Environmental_062502]

Environmental Matters [a05-1836_1ex10d24.htm#a24_2Environmental_062502]

 

 

24.3 [a05-1836_1ex10d24.htm#a24_3Authorization_062508]

Authorization [a05-1836_1ex10d24.htm#a24_3Authorization_062508]

 

 

24.4 [a05-1836_1ex10d24.htm#a24_4Severability_062511]

Severability [a05-1836_1ex10d24.htm#a24_4Severability_062511]

 

 

24.5 [a05-1836_1ex10d24.htm#a24_5Merger_062514]

Merger [a05-1836_1ex10d24.htm#a24_5Merger_062514]

 

 

24.6 [a05-1836_1ex10d24.htm#a24_6Formalities_062520]

Formalities [a05-1836_1ex10d24.htm#a24_6Formalities_062520]

 

 

24.7 [a05-1836_1ex10d24.htm#a24_7ConsentToJurisdiction_062524]

Consent to Jurisdiction; No Jury Trial
[a05-1836_1ex10d24.htm#a24_7ConsentToJurisdiction_062524]

 

 

24.8 [a05-1836_1ex10d24.htm#a24_8PerformanceOnBusiness_062535]

Performance on Business Days
[a05-1836_1ex10d24.htm#a24_8PerformanceOnBusiness_062535]

 

 

24.9 [a05-1836_1ex10d24.htm#a24_9Attorneys_062539]

Attorneys’ Fees [a05-1836_1ex10d24.htm#a24_9Attorneys_062539]

 

 

24.10 [a05-1836_1ex10d24.htm#a24_10SectionandOther_062543]

Section and Other Headings [a05-1836_1ex10d24.htm#a24_10SectionandOther_062543]

 

 

24.11 [a05-1836_1ex10d24.htm#a24_11Documents_062546]

Documents [a05-1836_1ex10d24.htm#a24_11Documents_062546]

 

 

24.12 [a05-1836_1ex10d24.htm#a24_12NoConsequential_062549]

No Consequential Damages [a05-1836_1ex10d24.htm#a24_12NoConsequential_062549]

 

 

24.13 [a05-1836_1ex10d24.htm#a24_13NoPoliticalContributions_062553]

No Political Contributions
[a05-1836_1ex10d24.htm#a24_13NoPoliticalContributions_062553]

 

 

24.14 [a05-1836_1ex10d24.htm#a24_14ReitQualification_062558]

REIT Qualification [a05-1836_1ex10d24.htm#a24_14ReitQualification_062558]

 

 

24.15 [a05-1836_1ex10d24.htm#a24_15FurtherCompliance_062605]

Further Compliance with Section 856(d) of the Code.
[a05-1836_1ex10d24.htm#a24_15FurtherCompliance_062605]

 

 

24.16 [a05-1836_1ex10d24.htm#a24_16AdverseRegulatory_062613]

Adverse Regulatory Event [a05-1836_1ex10d24.htm#a24_16AdverseRegulatory_062613]

 

 

24.17 [a05-1836_1ex10d24.htm#a24_17_102657]

Adverse Canadian Event [a05-1836_1ex10d24.htm#a24_17_102657]

 

 

24.18 [a05-1836_1ex10d24.htm#a24_18_102710]

Commercial Leases [a05-1836_1ex10d24.htm#a24_18_102710]

 

 

24.19 [a05-1836_1ex10d24.htm#a24_19_102712]

Nonliability of Trustees [a05-1836_1ex10d24.htm#a24_19_102712]

 

 

24.20 [a05-1836_1ex10d24.htm#a24_20_102716]

Arbitration [a05-1836_1ex10d24.htm#a24_20_102716]

 

 

24.21 [a05-1836_1ex10d24.htm#a24_21_102719]

Estoppel Certificates [a05-1836_1ex10d24.htm#a24_21_102719]

 

 

24.22 [a05-1836_1ex10d24.htm#a24_22_102722]

Confidentiality [a05-1836_1ex10d24.htm#a24_22_102722]

 

 

24.23 [a05-1836_1ex10d24.htm#a24_23_102725]

Hotel Warranties [a05-1836_1ex10d24.htm#a24_23_102725]

 

 

 

vi

--------------------------------------------------------------------------------


 

24.24 [a05-1836_1ex10d24.htm#a24_24_102728]

Currency [a05-1836_1ex10d24.htm#a24_24_102728]

 

 

24.25 [a05-1836_1ex10d24.htm#a24_25_102730]

Independent Covenants [a05-1836_1ex10d24.htm#a24_25_102730]

 

 

 

vii

--------------------------------------------------------------------------------


 

MANAGEMENT AGREEMENT

 

MANAGEMENT AGREEMENT (this “AGREEMENT”) is made and entered into as of
February 16, 2005, by and between HPT TRS IHG-2, INC., a Maryland corporation
(“OWNER”), and IHG MANAGEMENT (MARYLAND) LLC, a Maryland limited liability
company (“MANAGER”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Purchase Agreement (this and other capitalized terms
used and not otherwise defined herein having the meanings ascribed to such terms
in ARTICLE 1), on the Effective Date: (a) Purchaser is acquiring the Hotels from
Manager or its Affiliate(s); (b) Purchaser and Owner, its Affiliate, are
entering into the Lease; and (c) Owner and Manager are entering into this
Agreement; and

 

WHEREAS, Owner wishes to engage Manager and Manager wishes to be engaged to
manage and operate the Hotels, subject to and upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are herein acknowledged, Owner and Manager, intending to be legally
bound, hereby agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the meanings set forth below, in the Section of this Agreement referred to
below, or in such other document or agreement referred to below:

 

1.1                                 “8.1(c) STATEMENT” shall have the meaning
given such term in Section 8.1(c).

 

1.2                                 “ACCOUNTING PRINCIPLES” shall mean generally
accepted accounting principles, as adopted in the United States of America,
consistently applied.

 

1.3                                 “AFFILIATE” shall mean, with respect to any
Person, (a) in the case of any such Person which is a partnership, any partner
in such partnership; (b) in the case of any such Person which is a limited
liability company, any member of such

 

--------------------------------------------------------------------------------


 

company; (c) any other Person which is a Parent, or Subsidiary or a Subsidiary
of a Parent with respect to such Person or to one or more of the persons
referred to in the preceding clauses (a) and (b); and (d) any other Person who
is an officer, director, trustee or employee of, or partner in, such Person or
any Person referred to in the preceding clauses (a), (b) and (c).

 

1.4                                 “AGREED UPON PROCEDURE LETTER” shall mean a
letter from Ernst & Young or another firm of independent certified public
accountants (the “auditor”) selected by Manager and approved by Owner (which
approval shall not be unreasonably withheld or delayed) which letter shall,
subject to the limitations and conditions imposed by the auditor, address the
following components and such other reasonable matters as Owner and the auditor
shall reasonably agree:

 

(a)                                  That auditor has tested Manager’s systems
of internal controls.

 

(b)                                 That auditor has verified that the
information provided was generated from the same reporting systems as Manager
uses for its regular periodic accounting and reporting.

 

(c)                                  That auditor has verified the mathematical
accuracy of the 8.1(c) Statement.

 

(d)                                 That auditor has recomputed the annual
calculation of Management Fees, System Fees, contributions to the Reserve
Account, expenditures from the Reserve Account, Owner’s Percentage Priority and
the Residual Distribution.

 

(e)                                  That auditor has confirmed that the Hotels
are subjected to audit procedures by Manager’s internal audit department, if
any, and reviewed work papers provided in connection therewith. If auditor has
performed hotel level audit procedures at any Hotel, auditor shall identify
those Hotels and list the procedures performed and results obtained. In any
event at least three (3) of the Pooled FF&E Hotels shall be subjected to audit
procedures each Fiscal Year by either internal audit or the auditor.

 

(f)                                    “ANAHEIM CONDEMNATION” shall mean any
Condemnation pursuant to, or in connection with, the Future Street Dedication in
accordance with the City of Anaheim Master Plan of Streets (as the same may be
amended, altered or replaced from time to time) referred to on the survey
entitled “ALTA/ACSM Land Title Survey prepared for InterContinental Hotels
Group,” prepared by

 

2

--------------------------------------------------------------------------------


 

Millman Surveying, Inc., dated August 16, 2004, last revised January 27, 2005.

 

1.5                                 “ARBITRATION” shall mean an arbitration
conducted in accordance with the terms of SECTION 24.20.

 

1.6                                 “AUTHORIZED MORTGAGE” shall mean (a) any
first mortgage, charge, debenture, first deed-of-trust or first deed to secure
debt, and other related security documents granted in connection therewith, now
or hereafter granted by Purchaser to secure a loan to, or other debt of,
Purchaser or its Affiliates which is made by an institutional lender, investment
bank, publicly traded investment fund or other similar Person regularly making
loans secured by hotels, or incurred in connection with the issuance of a
mortgage backed security, which loan or debt provides for (i) level payments of
interest and principal and (ii) amortization and other terms which are
commercially reasonable and/or (b) the deed of trust granted by Purchaser to its
Affiliate in connection with Purchaser’s acquisition of the hotel in Tennessee.

 

1.7                                 “AWARD” shall have the meaning given such
term in the Lease.

 

1.8                                 “BANK ACCOUNTS” shall mean one or more bank
accounts established for the operation of the Hotels in Owner’s name at a bank
selected by Manager and approved by Owner.

 

1.9                                 “BASE MANAGEMENT FEE” shall mean three
percent (3%) of the aggregate Gross Revenues at the Hotels in each Fiscal Year
during the Term.

 

1.10                           “BASE PRIORITY AMOUNT” shall initially mean the
following annual amounts with respect to the corresponding periods:

 

Period

 

Annual Amount

 

Effective Date - December 31, 2005

 

$

26,018,731.00

 

 

 

 

 

Thereafter

 

$

27,644,902.00

 

 

3

--------------------------------------------------------------------------------


 

Provided that Purchaser performs its obligations under Section 3.2(b) of the
Purchase Agreement, the Base Priority Amount shall be increased by $850,000 per
annum on each of January 1, 2006 and January 1, 2007 and by $425,000 per annum
on January 1, 2008.

 

1.11                           “BASE YEAR” shall mean the 2006 Fiscal Year;
PROVIDED, HOWEVER, if there shall occur a casualty, condemnation or other force
majeure event with respect to a Hotel which causes a material decline in Gross
Revenues for such Hotel or a force majeure event as described in SECTION 23.1 in
Canada, the United States or Caribbean Region or in any relevant market that
results in a ten percent (10%) annual decline in REVPAR for the Upscale segment
with respect to the Staybridge Hotels, the Luxury segment with respect to the
InterContinental Hotels, the Upscale segment with respect to Crowne Plaza Hotels
and Mid-Scale with F and B segment with respect to the Holiday Inn Hotels, or
other appropriate segment, as determined by Smith Travel Research, in Canada,
the United States or Caribbean Region or in the relevant market, which, in
either case, causes a material decline in Gross Revenues for such Hotel for the
2006 Fiscal Year, the Base Year for such Hotel shall be adjusted to be the first
full Fiscal Year of operation of such Hotel after the resolution of any such
casualty, condemnation or force majeure event and the return of such Hotel to
its substantially normal status.

 

1.12                           “BRAND” shall mean: with respect to the
Staybridge Hotels, the Staybridge Suites hotel service marks; with respect to
the InterContinental Hotels, the InterContinental hotel service marks; with
respect to the Crowne Plaza Hotels, the Crowne Plaza hotel service marks; and
with respect to the Holiday Inn Hotels, the Holiday Inn hotel service marks,
excluding any separate Holiday Inn Express service marks; together with, in each
instance, the applicable Brand Standards, and all of the attributes and features
customarily associated with, as applicable, Staybridge Suites hotels,
InterContinental hotels, Crowne Plaza hotels and the Holiday Inn hotels in North
America from time to time.

 

1.13                           “BRAND STANDARDS” shall mean the standards of
operation, as amended from time to time, in effect at substantially all hotels
which are operated under, as applicable, the Staybridge Suites,
InterContinental, Crowne Plaza or Holiday Inn name as may be specified in
manuals and

 

4

--------------------------------------------------------------------------------


 

other guidelines provided by the owner of the System Marks or its Affiliates.

 

1.14                           “BUILDINGS” shall mean, collectively, all
buildings, structures and improvements now or hereafter located on the Sites,
and all fixtures and equipment attached to, forming a part of and necessary for
the operation of such buildings, structures and improvements as a hotel
(including, without limitation, heating, lighting, sanitary, air-conditioning,
laundry, refrigeration, kitchen, elevator and similar items) having guest
sleeping rooms, each with bath, and such (i) restaurants, bars, banquet, meeting
and other public areas; (ii) commercial space, including concessions and shops;
(iii) parking facilities and areas; (iv) storage and service areas; (v)
recreational facilities and areas; (vi) permanently affixed signage; (vii)
public grounds and gardens; and (viii) other facilities and appurtenances, as
may hereafter be attached to and form a part of such building, structures and
improvements in accordance with this Agreement.

 

1.15                           “BUSINESS DAY” shall mean any day other than
Saturday, Sunday, or any other day on which banking institutions in The
Commonwealth of Massachusetts are authorized by law or executive action to
close.

 

1.16                           “CANADIAN CONSUMER PRICE INDEX” shall mean the
Consumer Price Index (All Items for Ontario, base year 1992-=100) published by
Statistics Canada or if such index is no longer published, such other index as
is published in substitution therefor.

 

1.17                           “CANADIAN HOTEL” shall mean a Hotel located in
Canada.

 

1.18                           “CANADIAN MANAGER” shall have the meaning given
such term in SECTION 21.1(b).

 

1.19                           “CANADIAN SERVICES” shall have the meaning given
such term in SECTION 21.1(b).

 

1.20                           “CAPITAL REPLACEMENTS” shall mean, collectively,
replacements and renewals to the FF&E and Repairs which are normally capitalized
under the Accounting Principles.

 

1.21                           “CAPITAL REPLACEMENTS BUDGET” shall mean the
annual budget for Capital Replacements at the Hotels, covering a Fiscal Year, as
prepared by Manager and approved by Owner as part of a Yearly Budget. References
to Yearly Budget shall be deemed to

 

5

--------------------------------------------------------------------------------


 

incorporate the Capital Replacements Budget unless specifically excluded.

 

1.22                           “CLOSING” shall mean the Closing under the
Purchase Agreement.

 

1.23                           “CODE” shall mean the United States Internal
Revenue Code of 1986 and the Treasury Regulations promulgated thereunder, each
as from time to time amended, and any reference to any statutory or regulatory
provision shall be deemed to be a reference to any successor statutory or
regulatory provision.

 

1.24                           “COLLATERAL AGENCY AGREEMENT” shall have the
meaning given such term in the Guaranty.

 

1.25                           “COLLATERAL AGENT” shall have the meaning given
such term in the Guaranty.

 

1.26                           “COMPETITOR” shall mean any Person (other than
Manager and its Affiliates) which owns directly or through an Affiliate a hotel
brand, trade name, system, or chain having at least fifteen (15) hotels
(excluding a mere franchisee or mere passive investor).

 

1.27                           “CONDEMNATION” shall have the meaning given such
term in the Lease.

 

1.28                           “CONDEMNOR” shall have the meaning given such
term in the Lease.

 

1.29                           “CONSOLIDATED FINANCIALS” shall mean for any
fiscal year or any interim period of any Person, annual or interim financial
statements of such Person prepared on a consolidated basis, including such
Person’s consolidated balance sheet and the related statements of income and
cash flows, all in reasonable detail, and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding fiscal year
of such Person, and prepared in accordance with the Accounting Principles
throughout the periods reflected or if such Person’s principal place of business
is the United Kingdom, in accordance with generally accepted accounting
principles, as adopted in the United Kingdom, consistently applied throughout
the periods reflected provided that any such financial statement which is
audited shall contain a reconciliation of any differences between such
accounting principles and Accounting Principles.

 

6

--------------------------------------------------------------------------------


 

1.30                           “CONSUMER PRICE INDEX” shall mean the Consumer
Price Index for all Urban Consumers, U.S. City Average, published by the United
States Bureau of Labor Statistics or if such index is no longer published, such
other index as is published in substitution therefor.

 

1.31                           “CROWNE PLAZA HOTELS” shall mean the Hotels that
are operated as of the date hereof as Crowne Plaza hotels.

 

1.32                           “DEBT SERVICE COVERAGE RATIO” shall mean, with
respect to any loan or other debt secured by an Authorized Mortgage, the
quotient obtained by dividing (a) the NOI of the properties securing such loan
or other debt for the twelve (12) months ending on the date on which such
Authorized Mortgage is granted by (b) regularly scheduled interest and principal
payments projected to be paid thereunder during the first (1st) twelve (12)
months after the first day of the month next after such date.

 

1.33                           “DISBURSEMENT RATE” shall mean a per annum rate
equal to the greater of (i) the sum of the per annum rate for fifteen (15) year
U.S. Treasury Obligations as published in THE WALL STREET JOURNAL, plus four
hundred thirty (430) basis points and (ii) nine and five-tenths percent (9.5%).

 

1.34                           “EFFECTIVE DATE” shall mean the date of this
Agreement.

 

1.35                           “ENVIRONMENTAL NOTICE” shall have the meaning
given such term in SECTION 24.2(a).

 

1.36                           “EXPIRATION DATE” shall mean the date on which
the Term shall expire.

 

1.37                           “FISCAL MONTH” shall mean each calendar month in
the Term or each partial calendar month in the Term.

 

1.38                           “FISCAL YEAR” shall mean each calendar year in
the Term and each partial calendar year in the Term.

 

1.39                           “FURNITURE, FIXTURES AND EQUIPMENT” or “FF&E”
shall mean, collectively, all furniture, furnishings and equipment (except
Operating Equipment and real property fixtures included in the definition of
Buildings) now or hereafter located and installed in or about the Hotels which
are used in the operation thereof as hotels in accordance with the standards set
forth in this Agreement, including, without limitation (i) office furnishings
and equipment; (ii) specialized hotel equipment

 

7

--------------------------------------------------------------------------------


 

necessary for the operation of any portion of the Building as a Staybridge
Suites, InterContinental, Crowne Plaza or Holiday Inn, as applicable, hotel,
including equipment for kitchens, laundries, dry cleaning facilities, bars,
restaurants, public rooms, commercial space, parking areas, and recreational
facilities; and (iii) all other furnishings and equipment hereafter located and
installed in or about the Buildings which are used in the operation of the
Buildings as hotels in accordance with the standards set forth in this
Agreement.

 

1.40                           “GOVERNMENT AGENCIES” shall mean any court,
agency, authority, board (including, without limitation, environmental
protection, planning and zoning), bureau, commission, department, ministry,
regulatory body, office or instrumentality of any nature whatsoever of any
governmental or quasi-governmental unit of the United States or Canada or any
state, province, county, municipality or any political subdivision of any of the
foregoing, whether now or hereafter in existence, having jurisdiction over
Owner, any of the Sites or any of the Hotels.

 

1.41                           “GROSS REVENUES” shall mean for any period with
respect to each Hotel, all revenues and income of any nature derived directly or
indirectly from such Hotel or from the use or operation thereof including,
without limitation: room sales; food and beverage sales (regardless of whether
Owner, Manager or any of their Affiliates own the items being sold); telephone,
telegraph, fax and internet revenues; rental or other payments from lessees,
subleases, concessionaires and others occupying or using space or rendering
services at such Hotel (but not the gross receipts of such lessees, subleases or
concessionaires); and the actual cash proceeds of business interruption, use,
occupancy or similar insurance; PROVIDED, HOWEVER, that Gross Revenues shall not
include the following (and there shall be appropriate deductions made in
determining Gross Revenues for): gratuities or service charges in the nature of
a gratuity added to a customer’s bill; Sales Tax or any other taxes collected
directly from patrons or guests or included as part of the sales price of any
goods or services sold to patrons or guests; any refunds of GST or any similar
value added tax that is refundable; interest received or accrued with respect to
the funds in the Reserve Account or (other than for purposes of calculating the
Incentive Management Fee and the Residual Distribution) the other operating
accounts of the Hotels; any refunds, rebates, discounts and credits of a similar
nature, given, paid or returned in the course of obtaining Gross Revenues or
components thereof; insurance proceeds (other than

 

8

--------------------------------------------------------------------------------


 

proceeds from business interruption or other loss of income insurance);
condemnation proceeds (other than for a temporary taking); credits or refunds
made to customers, guests or patrons; sums and credits received by Owner for
lost or damaged merchandise; proceeds from the sale or other disposition of a
Hotel, any part thereof, of FF&E or any other assets of the Hotels; or proceeds
of any financing or re-financing; the Initial Working Capital and any other
matters specifically excluded from Gross Revenues pursuant to this Agreement.

 

1.42                           “GST” shall mean goods and services taxes imposed
pursuant to Part IX of the EXCISE TAX ACT (Canada) and any other similar value
added tax that is refundable.

 

1.43                           “GUARANTOR” shall mean the Guarantor under the
Guaranty.

 

1.44                           “GUARANTY” shall mean that certain Amended and
Restated Consolidated Guaranty Agreement of even date herewith made by IHG for
the benefit of, INTER ALIA, Owner, as the same may be amended, supplemented or
replaced from time to time, but specifically excluding any New Guaranty given
pursuant to the Guaranty as the same may be amended, supplemented or replaced
from time to time.

 

1.45                           “HAZARDOUS SUBSTANCES” shall mean any substance:

 

(a)                                  the presence of which requires or may
hereafter require notification, investigation or remediation under any Legal
Requirement; or

 

(b)                                 which is or becomes defined as a “hazardous
waste,” “hazardous material” or “hazardous substance” or “pollutant” or
“contaminant” under any present or future Legal Requirement including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. Section 9601 ET SEQ.) and the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 ET SEQ.) and the regulations promulgated thereunder;
or

 

(c)                                  which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous and is or becomes regulated by any Government Agency; or

 

(d)                                 the presence of which at a Hotel causes or
materially threatens to cause an unlawful nuisance upon such Hotel or to

 

9

--------------------------------------------------------------------------------


 

adjacent properties or poses or materially threatens to pose a hazard to such
Hotel or to the health or safety of persons; or

 

(e)                                  without limitation, which contains
gasoline, diesel fuel or other petroleum hydrocarbons or volatile organic
compounds; or

 

(f)                                    without limitation, which contains
polychlorinated biphenyls (PCBs) or asbestos or urea formaldehyde foam
insulation; or

 

(g)                                 without limitation, which contains or emits
radioactive particles, waves or material; or

 

(h)                                 without limitation, which constitutes
materials that are now or may hereafter be subject to regulation pursuant to the
Medical Waste Tracking Act of 1988, or any requirement promulgated by any
Government Agencies.

 

1.46                           “HOLIDAY INN HOTELS” shall mean the Hotels that
are operated as of the date hereof as Holiday Inn hotels.

 

1.47                           “HOTEL” shall mean each Hotel located at a Site
including all of the Owner’s interest in such Site, the Building there, the
Furniture, Fixtures and Equipment there, the Operating Equipment there and the
Operating Supplies there; PROVIDED, HOWEVER, upon the termination of the
Agreement with respect to less than all of the Hotels, pursuant to the terms
hereof or otherwise, the term “Hotel” shall, with respect to the obligation of
the parties thereafter accruing, only refer to a Hotel with respect to which
this Agreement is in full force and effect.

 

1.48                           “HPT” shall mean Hospitality Properties Trust, a
Maryland real estate investment trust, together with its successors and
permitted assigns.

 

1.49                           “IHG” shall mean InterContinental Hotels Group
PLC, its successors and assigns.

 

1.50                           “INCENTIVE MANAGEMENT FEE” shall mean for any
Fiscal Year, fifty percent (50%) of the excess, if any, of (i) Gross Revenues
from all of the Hotels over (ii) the applications thereof made pursuant to
SECTIONS 10.1(a) through and including 10.1(q).

 

1.51                           “INITIAL TERM” shall mean the period commencing
on the Effective Date and ending on December 31, 2029.

 

10

--------------------------------------------------------------------------------


 

1.52                           “INITIAL WORKING CAPITAL” shall have the meaning
given to such term in SECTION 5.1.

 

1.53                           “INSURANCE REQUIREMENTS” shall mean all terms of
any insurance policy required by this Agreement and all requirements of the
issuer of any such policy and all orders, rules and regulations and any other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) binding upon the Hotels.

 

1.54                           “INTELLECTUAL PROPERTY” shall have the meaning
given to such term in SECTION 12.4.

 

1.55                           “INTERCONTINENTAL HOTELS” shall mean the Hotels
that are operated as of the date hereof as InterContinental hotels.

 

1.56                           “INTEREST RATE” shall mean a rate, not to exceed
the maximum legal interest rate, equal to the greater of (i) twelve percent
(12%) per annum and (ii) two percent (2%) per annum in excess of the
Disbursement Rate determined as of the first day that interest accrues on any
amount to which such Interest Rate is to be applied.

 

1.57                           “LEASE” shall mean, collectively, the one or more
Lease Agreements pursuant to which Owner leases the Hotels from Purchaser or
certain of its Affiliates as in effect on the date hereof, as the same may be
amended from time to time in accordance with the terms of this Agreement.

1.58                           “LEGAL REQUIREMENTS” shall mean all federal
(United States and Canada), state, provincial, county, municipal, local and
other governmental statutes, laws, rules, orders, regulations, by-laws,
ordinances, judgments, decrees, injunctions and requirements affecting Owner
(excluding any requirements which affect Owner’s status as a real estate
investment trust), Purchaser, Manager, a Hotel or the maintenance, construction,
alteration, management or operation thereof, whether now or hereafter enacted or
in existence, including, without limitation, (a) all permits, licenses,
authorizations, certificates and regulations necessary to operate a Hotel, (b)
all covenants, agreements, ground leases, restrictions and encumbrances, (c) the
outcome of any Arbitration and (d) any collective bargaining agreement or other
agreement or legal requirement pertaining to any union representing employees of
a Hotel.

 

1.59                           “MANAGEMENT FEES” shall mean, collectively, the
Base Management Fee and the Incentive Management Fee.

 

11

--------------------------------------------------------------------------------


 

1.60                           “MANAGER” shall have the meaning given such term
in the preamble to this Agreement.

 

1.61                           “MANAGER DEFAULT” shall mean a Manager Event of
Default or any other circumstances which with the giving of notice, the passage
of time or both would constitute a Manager Event of Default or otherwise entitle
Owner to terminate this Agreement in its entirety pursuant to the terms hereof.

 

1.62                           “MANAGER EVENT OF DEFAULT” shall have the meaning
given such term in SECTION 17.1.

 

1.63                           “MATERIAL REPAIR” shall mean a Repair the cost of
which exceeds $250,000; PROVIDED, HOWEVER, on January 1 of each year starting in
2006 said $250,000 shall be adjusted to reflect the percentage change in the
Consumer Price Index since the prior January 1.

 

1.64                           “NEW MANAGEMENT AGREEMENT” shall have the meaning
given to such term in SECTION 24.17.

 

1.65                           “NOI” shall mean, with respect to any property,
for any period, the Gross Operating Profit (as defined in the Uniform System of
Accounts) of such property for such period net of, for such period and such
property, real and personal property taxes and casualty and liability insurance
premiums, an imputed reserve for capital replacements equal to five percent (5%)
of gross revenues and an imputed management fee equal to three percent (3%) of
gross revenues. To the extent that any amount (or portion thereof) used to
calculate NOI is denominated in any currency other than United States Dollars,
the same shall be converted to United States dollars using a reasonable method
consistent with the Accounting Principles then employed by Manager and its
Affiliates when accounting for foreign currencies.

 

1.66                           “NON-ECONOMIC HOTEL” shall mean any Hotel which
has been designated a Non-Economic Hotel pursuant to the terms hereof (so long
as such designation has not been deemed withdrawn pursuant to the terms of
SECTION 2.7(a)).

 

1.67                           “OFFER” shall mean a bona fide arm’s-length
binding unconditional offer to purchase a Non-Economic Hotel free and clear of
any rights of Manager hereunder made by an unrelated third party having the
financial capacity to implement the terms of such offer which provides for an
all cash purchase price acceptable to Manager and is otherwise on customary
terms.

 

12

--------------------------------------------------------------------------------


 

1.68                           “OFFICER’S CERTIFICATE” shall mean as to any
Person, a certificate of the chief executive officer, chief financial officer or
chief accounting officer of such Person, duly authorized, accompanying the
financial statements required to be delivered by such Person pursuant to
SECTIONS 8.1, 8.4 or 17.4 or otherwise pursuant to the PR Guaranty, in which
such officer shall certify to such officer’s best knowledge (a) that such
statements have been properly prepared in accordance with the Accounting
Principles, (b) in the event that the certifying party is an officer of IHG or
another Guarantor, that such statements are true, correct and complete in all
material respects and fairly present the consolidated financial condition of
such Person at and as of the dates thereof and the results of its and their
operations for the periods covered thereby and that there is no default on the
part of the Guarantor under the Guaranty, and (c) in the event that the
certifying party is an officer of Manager and the certificate is being given in
such capacity, that such statements fairly present the financial operation of
the Hotels.

 

1.69                           “OPERATING COSTS” shall mean, collectively, all
costs and expenses of the Hotels (regardless of whether the same are incurred by
Owner, Purchaser or Manager) that are normally charged as an operating expense
under Accounting Principles, including, without limitation:

 

(i)                                     the cost of Operating Supplies, wages,
salaries and employee fringe benefits, advertising and promotional expenses, the
cost of personnel training programs, utility and energy costs, operating
licenses and permits, maintenance costs, and equipment rentals;

 

(ii)                                  all expenditures made for maintenance and
repairs to keep the Hotel in good condition and repair (other than Capital
Replacements);

 

(iii)                               premiums for insurance required hereunder;

 

(iv)                              the System Fees;

 

(v)                                 real estate and personal property taxes and
expenses except to the extent expressly specified otherwise herein;

 

(vi)                              audit, legal and accounting fees and expenses
except to the extent expressly specified otherwise herein;

 

13

--------------------------------------------------------------------------------


 

(vii)                           rent or lease payments under ground leases or
for equipment used at the Hotels in the operation thereof; and

 

(viii)                        Sales Taxes (except as provided below) payable on
or in respect of Operating Costs (including those Operating Costs which are
reimbursed hereunder).

 

Notwithstanding anything contained herein to the contrary, Operating Costs shall
exclude: (a) the Base Management Fee and the Incentive Management Fee; (b) items
expressly excluded from Operating Costs pursuant to the terms hereof; (c) items
for which Manager or its Affiliates are to indemnify Purchaser or Owner; (d)
items for which Owner or its Affiliates are to indemnify Manager; (e) items for
which Manager or its Affiliates has agreed under the Transaction Documents to be
liable at its own cost and expense; (f) amounts payable to Owner or its
Affiliates under the Purchase Agreement or the Transaction Documents or for
periods not included in the Term; (g) any reimbursement of advances made by
Manager or Owner; (h) the cost of Capital Replacements; (i) the Minimum Rent and
the Additional Rent under the Lease; (j) debt service on any loan or other debt
secured by an Authorized Mortgage or other financing obtained by Purchaser,
Owner or Manager other than equipment financing permitted hereunder; (k) except
as provided in SECTIONS 2.2, 6.1 or 11.1, the cost of providing any services by
the Manager or its Affiliates using their own personnel to the Hotels which are
not performed at the Hotels; (l) any cost incurred in connection with the sale
of the Hotels from Manager or its Affiliates to Owner or its Affiliates
including, without limitation, any expense incurred in connection with
performing obligations under the Purchase Agreement or any agreement,
instrument, indemnity or undertaking executed and delivered by IHG or any of its
Affiliates in connection with the Closing; (m) gratuities or service charges in
the nature of a gratuity added to a customer’s bill, Sales Tax or any other
taxes collected directly from patrons or guests or included as part of the sales
price of any goods or services sold to patrons or guests, provided Manager shall
apply any amounts collected on account of such excluded items to the obligations
to which they pertain; (n) costs and expenses relating to transfers of any Hotel
by Purchaser pursuant to SECTIONS 4.4 or 4.5; (o) costs and expenses incurred by
Owner in connection with providing asset management services and related
undertakings pursuant to SECTION 2.8(b); and (p) GST payable on or in respect of
Operating Costs (including those Operating Costs which are reimbursed hereunder)
and/or on or in respect of any amounts payable to Manager or the

 

14

--------------------------------------------------------------------------------


 

Canadian Manager hereunder, including but not limited to, the Base Management
Fee and the Incentive Management Fee.

 

1.70                           “OPERATING EQUIPMENT” shall have the meaning
given to the term “Property and Equipment” under the Uniform System of Accounts.

 

1.71                           “OPERATING PROFIT” shall mean: with respect to
any Hotel, for any period, the excess, if any, of Gross Revenues for such Hotel
for such period over Operating Costs for such Hotel for such period; and with
respect to all of the Hotels (or a group of Hotels), for any period, the excess,
if any, of Gross Revenues for all of the Hotels (or such group of Hotels) for
such period over Operating Costs for all of the Hotels (or such group of Hotels)
for such period.

 

1.72                           “OPERATING STANDARDS” shall have the meaning
given such term in SECTION 2.1.

 

1.73                           “OPERATING SUPPLIES” shall have the meaning given
to the term “Inventories” under the Uniform System of Accounts.

 

1.74                           “OTHER DOCUMENTS” shall mean, collectively, the
Purchase Agreement, the PR Stock Agreement and any other agreement, instrument,
indemnity or undertaking executed and delivered by IHG or any of its Affiliates
in connection with the Closing or the closing under the PR Stock Agreement or
any other Transaction Document.

 

1.75                           “OWNER” shall have the meaning given such term in
the preamble to this Agreement and shall include its successors and assigns.

 

1.76                           “OWNER’S FIRST PRIORITY” shall mean an annual
amount equal to the sum of (a) the Base Priority Amount plus, (b) effective on
the date of each disbursement by Purchaser or Owner pursuant to SECTIONS
5.2(c)(iv) or 15.2 (in excess of net insurance proceeds or the Award), an amount
equal to the amount so disbursed multiplied by the Owner’s First Priority
Adjustment Rate (determined as of the dates on which such sums are advanced).
Owner’s First Priority shall be subject to further adjustment as provided in
SECTIONS 2.7, 15.1(c) and 24.17(b).

 

1.77         “OWNER’S FIRST PRIORITY ADJUSTMENT RATE” shall mean a per annum
rate equal to the greater of (x) eight and five-tenths (8.5%) percent and (y)
the sum of the rate for fifteen (15) year U.S. Treasury Obligations, as
published in the WALL STREET JOURNAL, plus three hundred thirty (330) basis
points.

 

15

--------------------------------------------------------------------------------


 

1.78         “OWNER’S FIXED PRIORITY” shall mean Owner’s First Priority and
Owner’s Second Priority, collectively.

 

1.79         “OWNER’S PERCENTAGE PRIORITY” shall mean, for each Fiscal Year
after the 2006 Fiscal Year for each Hotel, an amount equal to seven and one-half
percent (7.5%) of the excess, if any, of Gross Revenues of such Hotel for such
Fiscal Year over the Gross Revenues for such Hotel for its Base Year.

 

1.80         “OWNER’S SECOND PRIORITY” shall mean an annual amount equal to the
sum of (a) Three Million Thirty Seven Thousand Five Hundred Dollars
($3,037,500), plus (b) effective on the date of each disbursement by Purchaser
or Owner pursuant to SECTIONS 5.2(c)(ii) hereof, an amount equal to the amount
so disbursed multiplied by the applicable Disbursement Rate (determined as of
the dates on which such sums are advanced). Owner’s Second Priority shall be
subject to further adjustment as provided in SECTIONS 2.7, 15.1(c) and 24.17(b).

 

1.81                           “PARENT” shall mean with respect to any Person,
any Person who owns directly, or indirectly through one or more Subsidiaries or
Affiliates, greater than fifty percent (50%) of the voting or beneficial
interest in, or otherwise has the right or power (whether by contract, through
ownership of securities or otherwise) to control, such Person.

 

1.82                           “PERSON” shall mean any individual or entity, and
the heirs, executors, administrators, legal representatives, successors and
assigns of such individual or entity where the context so admits.

 

1.83                           “PLEDGED HOTELS” shall mean, with respect to any
loan or other debt secured by an Authorized Mortgage, collectively, the Hotels
which secure such loan or other debt.

 

1.84                           “POOLED FF&E HOTELS” shall mean the Hotels and,
after the closing under the PR Stock Agreement and subject to the limitations on
transfer set forth in the PR Lease, so long as the PR Property is owned by an
Affiliate of Purchaser, the PR Property.

 

1.85                           “PR GUARANTY” shall have the meaning given to
such term in the Guaranty.

 

16

--------------------------------------------------------------------------------


 

1.86                           “PR INDEMNITY” shall mean that certain Indemnity
Agreement to be executed and delivered by the Guarantor pursuant to the PR Stock
Agreement at the closing thereunder.

 

1.87                           “PR LEASE” shall mean that certain lease to be
entered into pursuant to the PR Stock Agreement between the owner of the PR
Property, on the one hand, and Manager’s Affiliate, on the other hand, with
respect to the InterContinental Hotel in San Juan, Puerto Rico, as the same may
be amended from time to time.

 

1.88                           “PR PROPERTY” shall have the meaning ascribed to
the term “Property” in the PR Lease.

 

1.89                           “PR STOCK AGREEMENT” shall mean that certain
Amended and Restated Stock Purchase Agreement pursuant to which an Affiliate of
Manager sold or will sell the stock of the owner of the PR Property to an
Affiliate of Owner, as the same may be amended from time to time.

 

1.90                           “PR TENANT” shall mean the tenant under the PR
Lease.

 

1.91                           “PRINCIPAL DOCUMENTS” shall mean, collectively,
this Agreement, the PR Lease, the Guaranty, the PR Guaranty, the PR Indemnity
and the Collateral Agency Agreement.

 

1.92                           “PRIORITY COVERAGE RATIO” shall mean for any
period, for any Hotel or group of Hotels, the quotient of (a) the excess of
Operating Profit for such Hotel or group of Hotels over an implied reserve for
capital replacements equal to five percent (5%) of Gross Revenues for such Hotel
or group of Hotels (as applicable) divided by (b) the sum of the Owner’s First
Priority allocated pursuant to SECTION 10.9 to such Hotel or group of Hotels (as
applicable) for such period. To the extent that any amount (or portion thereof)
used to calculate the Priority Coverage Ratio is denominated in any currency
other than United States Dollars, the same shall be converted to United States
Dollars using a reasonable method consistent with the Accounting Principles used
by Manager and its Affiliates to account for foreign currencies.

 

1.93                           “PURCHASE AGREEMENT” shall mean, collectively,
one or more purchase agreements between Owner or its Affiliate(s) and Manager or
its Affiliate(s) pursuant to which Purchaser has on the Effective Date acquired
the Hotels from Manager or its Affiliate(s), as the same may be amended from
time to time.

 

17

--------------------------------------------------------------------------------


 

1.94                           “PURCHASER” shall mean, collectively, the
landlords under the Lease.

 

1.95                           “RENEWAL TERMS” shall mean any extension of the
Term of this Agreement, commencing upon the expiration of the Initial Term or
any extensions thereto, as provided in ARTICLE 3.

 

1.96                           “REPAIRS” shall have the meaning given such term
in SECTION 7.6.

 

1.97                           “REPLACEMENT PROPERTY” shall mean a hotel
mutually acceptable to the parties acquired by Purchaser in substitution for a
Hotel with respect to which this Agreement was terminated pursuant to
SECTION 16.1.

 

1.98                           “RESERVATION SYSTEM” shall mean a computerized
network of high speed terrestrial and satellite-linked hardware and data lines
connecting hotels, central reservation centers, data processing centers and
travel agencies which provides reservation services to the Staybridge Suites,
InterContinental, Crowne Plaza or Holiday Inn, as applicable, hotels in North
America.

 

1.99                           “RESERVE ACCOUNT” shall mean an interest-bearing
United States dollar account established for funds to be held in reserve for
Capital Replacements in Purchaser’s name at a bank selected by Purchaser.

 

1.100                     “RESERVE PERCENTAGE” shall mean the following
percentages for the corresponding periods:

 

Year

 

Rate

 

2005

 

0

%

2006

 

0

%

2007

 

3.0

%

2008

 

3.5

%

2009

 

4.0

%

2010

 

4.5

%

Thereafter

 

5.0

%

 

1.101                     “RESIDUAL DISTRIBUTION” shall mean amounts to be
distributed to Owner pursuant to SECTION 10.2.

 

1.102                     “RESTRICTED AREA” shall mean, for any Hotel, the area
around such Hotel depicted on EXHIBIT D.

 

18

--------------------------------------------------------------------------------


 

1.103                     “RESTRICTED PERIOD” shall mean: for each Staybridge
Hotel and Holiday Inn Hotel, the period ending on the third (3rd) anniversary of
the Effective Date; and for each InterContinental Hotel and Crowne Plaza Hotel,
the period ending on the fifth (5th) anniversary of the Effective Date.

 

1.104                     “ROOMS REVENUE” shall mean all revenue derived from
the rental of guest rooms in a Hotel in whatever currency collected determined
in accordance with the Accounting Principles.

 

1.105                     “RST” shall mean retail sales taxes imposed pursuant
to the RETAIL SALES TAX ACT (Ontario).

 

1.106                     “SALES TAX” shall mean all federal (U.S. and Canada),
state, provincial, municipal or local sales, use, excise, GST, value added,
retail sales, gross receipts and occupancy taxes, duties, levies, charges or
similar governmental charges, whether imposed now or in the future.

 

1.107                     “SEVERANCE DATE” shall have the meaning given to such
term in the Guaranty.

 

1.108                     “SITES” shall mean the parcels of real estate more
particularly described on EXHIBIT A.

 

1.109                     “SPECIALLY DESIGNATED OR BLOCKED PERSON” shall mean
(i) a Person designated by the U.S. Department of Treasury’s Office of Foreign
Assets Control from time to time as a “specially designated national or blocked
person” or similar status, (ii) a Person described in Section 1 of the U.S.
Executive Order 13224, issued September 23, 2001, or (iii) a person or entity
otherwise identified by Government Agencies as a person or entity with which
either Party is prohibited from transacting business. As of the Effective Date,
a list of such designations and the text of the Executive Order are published
at: www.ustreas.gov/offices/enforcement/ofac.

 

1.110                     “STAYBRIDGE HOTELS” shall mean the Hotels that are
operated as of the date hereof as Staybridge Suites hotels.

 

1.111                     “SUBSIDIARY” shall mean with respect to any Person,
any entity (a) in which such Person owns directly, or indirectly, greater than
twenty percent (20%) of the voting or beneficial interest or (b) which such
Person otherwise has the right or power to control (whether by contract, through
ownership of securities or otherwise).

 

19

--------------------------------------------------------------------------------


 

1.112                     “SUBSTITUTE TENANT” shall have the meaning given the
term in SECTION 4.2.

 

1.113                     “SUCCESSOR PURCHASER” shall have the meaning given to
such term in SECTION 4.3(a)(iv).

 

1.114                     “SYSTEM FEES” shall mean the fees specified in
SECTION 9.2, excluding the e-mail service fee and the accounting fee described
therein.

 

1.115                     “SYSTEM MARKS” shall mean all service marks,
trademarks, copyrights, trade names, logo types, commercial symbols, patents or
other similar rights or registrations now or hereafter held, applied for or
licensed by Manager or any Affiliate of Manager in connection with the
Staybridge Suites, InterContinental, Crowne Plaza or Holiday Inn, as applicable,
brand of hotels.

 

1.116                     “TERM” shall mean the term of this Agreement as it may
be extended or terminated pursuant to the terms of this Agreement.

 

1.117                     “TRANSACTION DOCUMENTS” shall mean, collectively, the
Principal Documents and the Other Documents.

 

1.118                     “TRANSFERRED HOTEL” shall mean a Canadian Hotel which
is sold or otherwise transferred by Purchaser and Owner (other than to an
Affiliate) pursuant to SECTION 24.17.

 

1.119                     “UNIFORM SYSTEM OF ACCOUNTS” shall mean the Uniform
System of Accounts for the Lodging Industry, Ninth Revised Edition, 1996, as
published by the Educational Institute of the American Hotel and Motel
Association, as it may be amended from time to time.

 

1.120                     “ULTIMATE PARENT” shall mean, with respect to any
Person, each Parent of such Person who in turn has no Parent.

 

1.121                     “UNSUITABLE FOR ITS PERMITTED USE” shall mean with
respect to a Hotel, a state or condition of such Hotel such that (a) following
any damage or destruction involving such Hotel, such Hotel cannot be operated in
the good faith judgment of Manager or Owner on a commercially practicable basis
and it cannot reasonably be expected to be restored to substantially the same
condition as existed immediately before such damage or destruction and otherwise
as required under ARTICLE 15 hereof, using only the net proceeds of insurance
obtained in connection

 

20

--------------------------------------------------------------------------------


 

therewith and other funds that Owner or Manager elect to provide pursuant to the
terms of ARTICLE 15 hereof within twelve (12) months following such damage or
destruction or such shorter period of time as to which business interruption
insurance is available to cover amounts payable to Owner hereunder and other
costs related to the Hotel following such damage or destruction, (b) as the
result of a partial taking by Condemnation, such Hotel cannot be operated in the
good faith judgment of Owner on a commercially practicable basis in light of
then existing circumstances, or (c) as the result of a partial taking by
Condemnation (other than an Anaheim Condemnation) such Hotel cannot be operated
in the good faith judgment of Manager on a commercially practicable basis in
light of then existing circumstances.

 

1.122                     “WORKING CAPITAL” shall mean funds, in whatever
currency, that are used (or held for use) in the day-to-day operation of the
business of the Hotels, including, without limitation, change and petty cash
funds, amounts deposited in operating bank accounts, receivables, deposits with
utility providers, amounts deposited in payroll accounts, prepaid expenses,
amounts to pay GST on the Owner’s “taxable supplies” (including, without
limitation, Operating Supplies, Operating Equipment, rent under the Lease, and
Management Fees), and funds required to maintain Operating Supplies, less
accounts payable and accrued current liabilities, exclusive of any funds in the
Reserve Account.

 

1.123                     “YEARLY BUDGET” shall mean, with respect to each
Hotel, the annual operating budget of such Hotel, covering a Fiscal Year, as
prepared by Manager in accordance with the Accounting Principles and approved by
Owner. Such budget shall include an operating budget, a business plan and a
Capital Replacements Budget. Without limiting the generality of the foregoing,
the Yearly Budget shall include a projection of the estimated financial results
of the operation of each Hotel for the Fiscal Year. Such projection shall
project the estimated Gross Revenues, departmental profits, Operating Costs and
Operating Profit for the Fiscal Year for each Hotel.

 

ARTICLE 2

 

SCOPE OF AGREEMENT

 

2.1                                 ENGAGEMENT OF MANAGER. Subject to the terms
of this Agreement, Owner hereby grants to Manager the sole and exclusive right
to supervise and direct the management and operation of the Hotels for the Term
as Owner’s agent coupled with an

 

21

--------------------------------------------------------------------------------


 

interest. Manager hereby accepts said grant and agrees that it will control,
supervise and direct the management and operation of the Hotels, all subject to
the terms, requirements and conditions of this Agreement, with commercially
reasonable efforts in doing so, and in an efficient and economical manner
consistent with standards prevailing in well managed hotels similar to the
Hotels, including all activities in connection therewith which are customary and
usual to such an operation (the foregoing standards constituting the “Operating
Standards”). Without limiting the generality of the foregoing, and in addition
to the other functions to be performed by Manager pursuant to this Agreement,
Manager shall perform (or shall cause its Affiliates to perform), in connection
with the Hotels and in accordance with the applicable Brand Standards, the
Operating Standards and the terms of this Agreement, each of the following
functions, PROVIDED, HOWEVER, except as otherwise set forth in this Agreement,
the costs and expenses of performing the following functions shall be Operating
Costs:

 

(a)                                  Establish and revise, as necessary,
administrative policies and procedures, including policies and procedures for
the control of revenue and expenditures, for the purchasing of supplies and
services, for the control of credit, and for the scheduling of maintenance, and
verify that the foregoing procedures are operating in a sound manner.

 

(b)                                 Manage expenditures to replenish Operating
Supplies and Operating Equipment, make payments on accounts payable and collect
accounts receivable.

 

(c)                                  Arrange for and supervise public relations
and advertising and prepare marketing plans.

 

(d)                                 Procure all Operating Supplies and
replacement Operating Equipment.

 

(e)                                  Provide, or cause to be provided, risk
management services relating to the types of insurance required to be obtained
or provided by Manager under this Agreement.

 

(f)                                    Reasonably cooperate (provided that
except as herein expressly provided Manager shall not be obligated to enter into
any amendments of this Agreement or, unless Owner agrees to reimburse Manager
therefor, to incur any material expense including any internal expenses) in any
attempt(s) to: (i) effectuate a sale or other transfer of a Hotel subject to the
terms of SECTIONS 4.4 and 4.5 of this Agreement; or (ii) to obtain any
Authorized Mortgage.

 

22

--------------------------------------------------------------------------------


 

(g)                                 Negotiate, enter into and administer service
contracts and licenses for the operation of the Hotels, including, without
limitation, and to the extent appropriate, contracts and licenses for health and
safety systems maintenance, electricity, gas, telephone, cleaning, elevator and
boiler maintenance, air conditioning maintenance, laundry and dry cleaning,
master television service, use of copyrighted materials (such as music and
videos), entertainment and other services as Manager deems advisable.

 

(h)                                 Negotiate, enter into and administer
contracts for the use of banquet and meeting facilities and guest rooms by
groups and individuals.

 

(i)                                     Take reasonable action to collect and
institute in its own name or in the name of Owner or a Hotel, in each instance
as Manager in its reasonable discretion deems appropriate, legal actions or
proceedings to collect charges, rent or other income derived from the operation
of the Hotels or to oust or dispossess guests, tenants, members or other Persons
in possession therefrom, or to cancel or terminate any lease, license or
concession agreement for the breach thereof or default thereunder by the tenant,
licensee or concessionaire.

 

(j)                                     Make representatives available to
consult with and advise Owner or Owner’s designee at Owner’s reasonable request
concerning policies and procedures affecting the conduct of the business of the
Hotels.

 

(k)                                  Collect and account for and remit to
Government Agencies all applicable excise, sales, value added, occupancy and use
taxes or similar governmental charges collected by or at the Hotels directly
from guests, members, other patrons, tenants, licensees, concessionaires or
other occupants, or as part of the sales price of any goods, services, rentals
or displays, such as gross receipts, admission or similar or equivalent taxes,
duties, levies or charges, and prepare, sign and submit to the applicable
Government Agencies the applicable returns and reports therefor on behalf of
Owner, in Owner’s name and using Owner’s registration.

 

(l)                                     Keep Owner advised of events which might
reasonably be expected to have a material effect on the financial performance or
value of any Hotel.

 

(m)                               To the extent in Manager’s control, obtain and
maintain all approvals necessary to use and operate the Hotels

 

23

--------------------------------------------------------------------------------


 

in accordance with the applicable Brand Standards, Operating Standards and Legal
Requirements.

 

(n)                                 Use its reasonable efforts to keep all
ground, underlying and parking leases in full force and effect and arrange
appropriate substitutes for any such lease which ceases to be or is reasonably
anticipated to cease to be in full force and in effect.

 

(o)                                 Perform such other tasks with respect to the
Hotels as are generally performed by managers of similar hotels consistent with
the Operating Standards and the Brand Standards.

 

2.2                                 ADDITIONAL SERVICES. Any fees for services
not included in the Management Fees for the Hotels shall be consistent with fees
established for similar types of hotels managed by Manager or its Affiliates.
Any disputes under this SECTION 2.2 shall be resolved by Arbitration.

 

2.3                                 USE OF HOTELS. Manager shall not use, and
shall exercise commercially reasonable efforts to prevent the use of, the Hotels
and Owner’s and Manager’s personal property (whether owned or leased) used in
connection with the Hotels, if any, for any unlawful purpose. Manager shall not
commit, and shall use commercially reasonable efforts to prevent the commission
of, any waste at the Hotels. Manager shall not use, and shall use commercially
reasonable efforts to prevent the use of, the Hotels in such a manner as will
constitute an unlawful nuisance thereon or therein. Manager shall use
commercially reasonable efforts to prevent the use of the Hotels in such a
manner as might reasonably be expected to impair Owner’s or Purchaser’s title
thereto or any portion thereof or might reasonably be expected to give rise to a
claim or claims for adverse use or adverse possession by the public, as such, or
of implied dedication of the Hotels or any portion thereof.

 

2.4                                 RIGHT TO INSPECT. Manager shall permit Owner
and its authorized representatives to inspect or show the Hotels during usual
business hours upon not less than twenty four (24) hours’ notice, provided that
any inspection by Owner or its representatives shall not unreasonably interfere
with the use and operation of the Hotels and further provided that in the event
of an emergency as determined by Owner in its reasonable discretion, prior
notice shall not be required.

 

2.5                                 NO RIGHT OF OFFSET. Manager shall not offset
against any amounts owed to Owner; PROVIDED, HOWEVER, Manager may offset amounts
which Owner has failed to fund in violation of SECTION 5.2(c)

 

24

--------------------------------------------------------------------------------


 

(or, so long as PR Property is a Pooled FF&E Hotel, the landlord under the PR
Lease has failed to fund in violation of Section 5.1.3(b) of the PR Lease)
against the amounts owed to Owner hereunder provided that after giving effect to
all such offsets there shall still be paid to Owner an amount sufficient to pay
regularly scheduled payments of interest and principal under any loan or other
debt secured by an Authorized Mortgage and attributable to the Pledged Hotels.

 

2.6                                 CONDITION OF THE HOTELS. Manager
acknowledges receipt and delivery of possession of each Hotel, and Manager
accepts each Hotel in its “as is” condition as of the Effective Date, subject to
the rights of parties in possession, the existing title, including all
covenants, conditions, restrictions, reservations, mineral leases, easements and
other matters of record or that are visible or apparent on the Hotels, all
applicable Legal Requirements, and such other matters which would be disclosed
by an inspection of the Hotels and the record title thereto or by an accurate
survey thereof. MANAGER REPRESENTS THAT: IT HAS INSPECTED THE HOTELS INCLUDING
THE FF&E AND ALL OF THE FOREGOING AND HAS FOUND THE CONDITION THEREOF
SATISFACTORY; AS OF THE EFFECTIVE DATE, THE HOTELS ARE IN COMPLIANCE WITH THE
APPLICABLE BRAND STANDARDS IN ALL MATERIAL RESPECTS; EXCEPT FOR CAPITAL
REPLACEMENTS TO BE MADE FROM TIME TO TIME USING FUNDS TO BE DEPOSITED IN THE
RESERVE ACCOUNT PURSUANT TO SECTION 5.2(a) AND AMOUNTS TO BE EXPENDED BY THE
MANAGER’S AFFILIATES AS REQUIRED BY THE PURCHASE AGREEMENT, MANAGER CURRENTLY
DOES NOT ANTICIPATE THE NEED TO MAKE CAPITAL REPLACEMENTS DURING THE FIRST FIVE
YEARS OF THE TERM (PROVIDED, HOWEVER, SUCH REPRESENTATION IS NOT A GUARANTY OR
WARRANTY THAT NO SUCH CAPITAL REPLACEMENTS WILL BE REQUIRED); AND IT IS NOT
RELYING ON ANY REPRESENTATION OR WARRANTY OF OWNER, PURCHASER OR ANY OF THEIR
AGENTS OR EMPLOYEES WITH RESPECT TO ANY OF THE MATTERS SET FORTH IN THIS
SECTION. MANAGER WAIVES ANY CLAIM OR ACTION AGAINST OWNER AND PURCHASER WITH
RESPECT TO THE CONDITION OF THE HOTELS. PURCHASER AND OWNER MAKE NO WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY HOTEL OR ANY PART
THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE OR OTHERWISE, OR AS TO THE QUALITY OF THE MATERIAL OR
WORKMANSHIP THEREIN, LATENT OR PATENT.

 

2.7                                 NON-ECONOMIC HOTELS.

 

(a)                                  Manager shall be entitled to designate as a
Non-Economic Hotel any Hotel for which, in each of any three (3) consecutive
full Fiscal Years during the Term, the Operating Profit is less than the sum of
(i) amounts to be funded to the

 

25

--------------------------------------------------------------------------------


 

Reserve Account pursuant to SECTION 5.2(a) on account of such Hotel, plus (ii)
Owner’s Fixed Priority attributable to such Hotel pursuant to EXHIBIT C hereto;
PROVIDED, HOWEVER, that the number of Hotels designated as Non-Economic Hotels
under this Agreement (other than those with respect to which such designation
has been withdrawn or deemed withdrawn, but including those which have been sold
pursuant to this SECTION 2.7) shall not exceed three (3). If subsequent to a
Hotel being designated as a Non-Economic Hotel but prior to its sale pursuant to
this SECTION 2.7, the Operating Profit of such Hotel for any Fiscal Year shall
exceed the sum of amounts to be funded to the Reserve Account pursuant to
SECTION 5.2(a) on account of such Hotel, plus the portion of the Owner’s Fixed
Priority for such Fiscal Year so attributable to such Hotel, such designation
shall be deemed withdrawn; provided, however, if Manager is then negotiating a
sale of such Hotel to a third party, such designation shall not be deemed
withdrawn for a period of three (3) months.

 

(b)                                 So long as there is no Manager Default or
Manager Event of Default, Manager may market each Hotel that is a Non-Economic
Hotel for sale. In addition, if Manager reasonably anticipates based on
projections prepared in the ordinary course that a Hotel will become a
Non-Economic Hotel within the next twelve (12) months, Manager may market such
Hotel for sale; provided, however, no Hotel shall be sold pursuant to this
SECTION 2.7 other than Non-Economic Hotels. If Manager receives an Offer,
Manager shall give Owner and Purchaser notice thereof, which notice shall
include a copy of the executed Offer. In the event that Owner and Purchaser
shall fail to accept or reject such Offer within five (5) Business Days after
receipt of such notice, such Offer shall be deemed to be rejected by them.
Provided there is no Manager Default or Manager Event of Default, if Owner and
Purchaser shall either sell such Non-Economic Hotel pursuant to such Offer or
reject or be deemed to have rejected such Offer, then effective as of the date
of such sale or, if the Offer was rejected or deemed rejected, the proposed date
of sale contained in such Offer, as the case may be, the following shall apply:
(i) the Term shall terminate with respect to such Non-Economic Hotel; (ii) no
further Owner’s Percentage Priority shall accrue with respect to such
Non-Economic Hotel’s Gross Revenues which accrue after such termination; (iii)
the Owner’s First Priority shall be reduced by an amount equal to eight percent
(8%) of the net (after taking into account any costs paid by Manager) proceeds
of sale received by Owner or Purchaser (or, in the case of such a rejection,
eight percent (8%) of the projected net (after taking

 

26

--------------------------------------------------------------------------------


 

into account any costs to be paid by Manager) proceeds of sale which would have
been received by Owner or Purchaser determined by reference to such Offer); and
(iv) the Owner’s Second Priority shall be reduced by one half of one percent
(0.5%) of such net proceeds (or, in the case of a rejection, one half of one
percent (0.5%) of such projected net proceeds).

 

2.8                                 NO EARLY TERMINATION OF MANAGER; NATURE OF
RELATIONSHIP ETC.

 

(a)                                  So long as this Agreement is in full force
and effect and Owner is not entitled pursuant to the terms hereof to terminate
this Agreement in its entirety, Owner covenants and agrees not to hire, engage,
appoint or employ any other manager to manage any Hotel prior to the expiration
or earlier termination of the Term with respect to such Hotel. Any otherwise
applicable principles of law notwithstanding, it is Owner’s intent and agreement
that Manager shall manage each Hotel pursuant to this Agreement through the Term
so long as this Agreement is in full force and effect with respect to such
Hotel.

 

(b)                                 Owner shall provide appropriate asset
management services with respect to the Hotels at no cost or expense to Manager
(and shall use reasonable efforts to cooperate with Manager in order to keep all
ground, underlying and parking leases in full force and effect). The costs and
expenses incurred by Owner in connection with providing such asset management
services shall not be Operating Costs. Owner shall, from time to time, upon the
request of Manager provide Manager with the name, telephone number, fax number
and email address of the individual responsible for providing such asset
management services. Manager will cooperate with and assist the Owner in every
reasonable and proper way to permit Owner to carry out its duties and exercise
its rights hereunder with respect to the Hotels.

 

(c)                                  Without limiting the scope or intent of the
provisions of SECTION 19.1 of this Agreement, each of the parties acknowledges
and agrees that (i) the execution and delivery by the other of this Agreement is
substantial and essential consideration for their respective Affiliates’
purchase and sale of the Hotels pursuant to the Purchase Agreement, (ii) but for
the execution and delivery of this Agreement, Manager’s Affiliates would not
have sold the Hotels to Purchaser, (iii) but for the execution and delivery of
this Agreement, Owner’s Affiliates would not have purchased the Hotels from
Manager’s Affiliates, (iv) the terms and provisions of the Purchase Agreement,
including the purchase price set forth therein, the PR Stock Agreement and the
PR Lease were

 

27

--------------------------------------------------------------------------------


 

negotiated and agreed upon on the basis and upon the condition that this
Agreement be executed and delivered at the time of the closing of the sale of
the Hotels to Purchaser, (v) this Agreement fairly, accurately and fully sets
forth the agreement between Owner and Manager regarding Manager’s management of
the Hotels through the Term, (vi) there are no duties or obligations between the
parties not expressly set forth herein and (vii) each of the parties hereto has
a duty of commercial good faith and fair dealing.

 

(d)                                 Any common law or other rule or restriction
that would otherwise apply notwithstanding, but subject to the terms of
SECTION 24.1, Manager, Owner and their respective Affiliates are free to manage,
engage in or license other business activities, including activities involving
transient lodging and related activities. Except as provided in SECTION 24.1,
nothing herein or otherwise shall prevent Manager, Owner or their respective
Affiliates from owning, managing or licensing other facilities, and Manager,
Owner and their respective Affiliates may manage, engage in or license any
business activity at any other location whether or not competing with the
Hotels, without the consent or approval of, or liability to, the other and
without offering the other any opportunity to participate therein. Subject to
the terms of SECTION 24.1, each party hereby waives any claim or cause of
action, of whatever nature and however derived, relating to or arising in any
way out of the other’s ownership, licensing or management of any other hotel or
commercial property wherever located.

 

ARTICLE 3

 

TERM AND RENEWALS

 

3.1                                 TERM. The term of this Agreement shall be
for a period beginning on the Effective Date and continuing for the Initial Term
and any extension of the term hereof in accordance with the provisions of this
Agreement, unless sooner terminated as herein provided. Manager acknowledges
that if the ground lease for the InterContinental Hotel in Toronto, Ontario is
terminated, the lessor thereunder may terminate this Agreement upon giving not
less than 180 days’ notice, which notice shall be given within ninety (90) days
after such ground lease is terminated.

 

3.2                                 RENEWAL TERM. Provided the term of the PR
Lease is simultaneously extended in accordance with the terms of the PR Lease,
the Term may be extended, at Manager’s option, for up to two (2) consecutive
periods (each, a “RENEWAL TERM”) of fifteen

 

28

--------------------------------------------------------------------------------


 

(15) years each on not less than two (2) years’ prior notice to Owner. If
Manager fails to give notice of its election not to exercise either of its
options to extend the Term on or before the date which is the day prior to the
date that is two (2) years prior to the then Expiration Date or if PR Tenant
fails to give notice of its election not to exercise either of its options to
extend the term of the PR Lease on or before the date which is the day prior to
the date that is two (2) years prior to the then expiration date of the PR
Lease, Manager shall be deemed to have exercised the applicable extension
option. The terms and provisions of this Agreement will remain in effect as
stated herein during any Renewal Term except that Manager shall have no right to
extend the Term beyond the Renewal Terms herein provided.

 

3.3                                 OWNER’S TERMINATION RIGHT AT END OF TERM. If
Manager gives notice of its election not to extend the Term, or the PR Tenant
gives notice of its election not to extend the term of the PR Lease, or Manager
shall have no further right to extend the Term, then at any time during the last
two years of the Term, Owner may terminate this Agreement on not less than
thirty (30) days’ prior written notice.

 

ARTICLE 4

 

TITLE TO HOTEL

 

4.1                                 COVENANTS OF TITLE. During the Term,
provided no Manager Default exists, Manager shall have the right peaceably and
quietly to operate the Hotels in accordance with the terms of this Agreement,
free from interference, disturbance and eviction by Owner or Purchaser or by any
other Person or Persons claiming by, through or under Owner or Purchaser,
subject only to termination of this Agreement as herein provided. Except as may
otherwise be provided herein, Owner, at Owner’s own expense (and not as an
Operating Cost), shall prosecute all appropriate actions, judicial or otherwise,
required to assure such quiet and peaceable operation by Manager and shall pay
and discharge any rental obligations under the Lease. Without Manager’s written
consent, which consent shall not be unreasonably withheld, Owner shall not
during the Term enter into an agreement, covenant or encumbrance affecting title
to the Hotels except in connection with Authorized Mortgages and sales or
transfers of the Hotels not prohibited hereby. Further, during the Term, Owner
shall not convert any Hotel to a condominium form of ownership.

 

29

--------------------------------------------------------------------------------


 

4.2                                 NON-DISTURBANCE. Purchaser and Manager agree
that in the event the Lease terminates prior to expiration or earlier
termination of the Term, so long as (i) there exists no uncured Manager Event of
Default and (ii) Owner is not otherwise entitled to terminate this Agreement:
(a) Manager shall not be disturbed in its rights under this Agreement by
Purchaser; (b) Purchaser shall assume the obligations of Owner under this
Agreement; and (c) Manager shall attorn to Purchaser and recognize Purchaser as
the “Owner” under this Agreement. Purchaser shall have the right to assign all
of its right, title and interest in, to and under this Agreement to a new tenant
(a “SUBSTITUTE TENANT”) to which Purchaser shall lease the Hotels (pursuant to a
lease which imposes no greater risks, obligations, duties or liability on
Manager than the Lease (assuming the same had not been terminated) and for a
term equal to the unexpired term of this Agreement) which Substitute Tenant
shall expressly assume all of the Owner’s obligations under this Agreement. Upon
such assignment to, and assumption by, a Substitute Tenant, Purchaser shall be
relieved of all future obligations arising under this Agreement (other than any
expressly imposed on Purchaser pursuant to SECTIONS 4.2 through and including
4.7), Manager shall attorn to the Substitute Tenant and recognize the Substitute
Tenant as the “Owner” under this Agreement, and the term “Lease” as used in this
Agreement shall be deemed to refer to such lease between Purchaser and the
Substitute Tenant.

 

4.3                                 FINANCING.

 

(a)                                  Purchaser shall be entitled to encumber the
Hotels or any of them with one or more Authorized Mortgages which are expressly
subordinate to this Agreement or in connection with which the following terms
and conditions are satisfied:

 

(i)                                     the loan or other debt secured by such
Authorized Mortgage shall not be cross-collateralized with other property or
hotels which are not managed or franchised by Manager, IHG or their respective
Affiliates;

 

(ii)                                  the principal amount secured by such
Authorized Mortgage shall not exceed the sum of seventy five percent (75%) (or,
if less than four (4) Pooled FF&E Hotels secure such principal amount, sixty
five percent (65%)) of the sum of the fair market value as of the date of the
granting of such Authorized Mortgage of the Pledged Hotels and the other
properties securing such principal amount;

 

30

--------------------------------------------------------------------------------


 

(iii)                               as of the date of the granting of such
Authorized Mortgage, the Debt Service Coverage Ratio associated with such loan
or debt secured thereby shall not be less than (i) 1.4 if fewer than four (4)
Pooled FF&E Hotels secure such loan or other debt or (ii) 1.3 if four (4) or
more Pooled FF&E Hotels secure such loan or other debt; and

 

(iv)                              the holder of such Authorized Mortgage shall
execute and deliver to Manager (Manager agreeing to likewise execute and deliver
to such holder) a so-called subordination, non-disturbance and attornment
agreement which shall provide that:

 

(A)                              this Agreement and Manager’s rights hereunder
are subject and subordinate to the Authorized Mortgage, the lien thereof, the
rights of the holder thereof and to any and all advances made thereunder,
interest thereon or costs incurred in connection therewith;

 

(B)                                so long as this Agreement is in full force
and effect and there exists no Manager Default which has not been cured within
any applicable notice or grace period, Manager’s rights under this Agreement
shall not be disturbed by reason of such subordination or by reason of
foreclosure of such Authorized Mortgage or receipt of deed in lieu of
foreclosure;

 

(C)                                Manager shall attorn to the holder or the
purchaser at any such foreclosure or the grantee of any such deed (each, a
“Successor Purchaser”);

 

(D)                               in the event of such attornment, the terms of
this Agreement binding on Purchaser and Manager shall continue in full force and
effect as a direct agreement between such Successor Purchaser and Manager, upon
all the terms, conditions and covenants set forth herein, except that the
Successor Purchaser shall not be (1) bound by any payment of Owner’s Fixed
Priority, Owner’s Percentage Priority or the Residual Distribution in advance of
when due; (2) bound by any amendment or modification of this Agreement made
after the date that Manager first had written notice of such Authorized Mortgage
without the consent of the holder thereof; (3)

 

31

--------------------------------------------------------------------------------


 

liable in any way to Manager for any act or omission, neglect or default on the
part of Purchaser or Owner under this Agreement; (4) obligated to perform any
work or improvements to be done by Purchaser or Owner or to make any advances
except for those advances to be made pursuant to SECTION 5.2(c) from and after
the date on which such Successor Purchaser acquired the Hotel(s); or (5) subject
to any counterclaim or setoff which theretofore accrued to Manager against
Purchaser or Owner;

 

(E)                                 In the event of a casualty or condemnation
affecting any Pledged Hotel which does not result in the termination of this
Agreement with respect to such Pledged Hotel, the net insurance proceeds or
Award shall be applied to the restoration of such Hotel as herein provided; and

 

(F)                                 Such other terms as are customary for
similar agreements.

 

(b)                                 In the event less than all of the Hotels are
to secure the loan or other debt secured by an Authorized Mortgage, Owner shall
have the right to cause the Pledged Hotels to be managed pursuant to a separate
management agreement which agreement shall be for a term equal to the unexpired
portion of the Term and otherwise on substantially the same terms of this
Agreement except as otherwise provided herein, provided that the Pledged Hotels
in the aggregate and the remaining Hotels in the aggregate shall have Priority
Coverage Ratios for the 12-month period ending on the last day of the month next
prior to the date on which such Authorized Mortgage is granted equal to each
other or equal to, or greater than, 1.3. In connection with entering into such
separate management agreement, the parties shall make appropriate allocations of
Owner’s Fixed Priority, amounts in the Reserve Account, the Working Capital, and
any outstanding advances made by Owner, Manager or their respective Affiliates
so that the obligations allocable to the Hotels subject to such Authorized
Mortgage shall not be due from the other Hotels and VICE VERSA. The allocation
of Owner’s Fixed Priority for each Hotel shall be proportional to the NOI of
such Hotel for the then most recently ended twelve (12) months relative to the
NOI of all the other Hotels for such period. Without the consent of Manager, the
holder of any Authorized Mortgage shall have the right to elect to be subject
and subordinate to this Agreement, such subordination to be

 

32

--------------------------------------------------------------------------------


 

effective upon such terms and conditions as such holder may direct which are not
inconsistent with the provisions hereof.

 

(c)                                  Manager shall be entitled to pay any
overdue regularly scheduled payments of interest and principal on any Authorized
Mortgage from the Operating Profits of all of the Hotels subject to such
Authorized Mortgage and to credit any such payments against disbursement
obligations for Owner’s Fixed Priority.

 

4.4                                 SALE OF A HOTEL TO AN AFFILIATE. In the
event of a sale or transfer of Purchaser’s interest in any Hotel to an Affiliate
of the Purchaser with such Affiliate assuming Purchaser’s obligations under the
Lease, this Agreement shall remain in full force and effect without regard to
such sale or transfer.

 

4.5                                 SALE OF ALL THE HOTELS. If Purchaser sells
or otherwise transfers all of the Hotels to a single transferee in a single
transaction, (a) the transferee shall assume Purchaser’s obligations hereunder
and (b) Purchaser shall be released and relieved from any and all obligation
hereunder. In connection with such transfer, Owner may assign this Agreement to
the transferee or its Affiliate, and provided the assignee assumes all of
Owner’s obligations hereunder thereafter accruing, Owner shall be released and
relieved from all such obligations. Except as provided in SECTIONS 2.7 or 24.17
or in connection with the foreclosure of an Authorized Mortgage or deed-in-lieu
of such foreclosure, Purchaser and its Affiliates and their successors and
assigns shall not sell less than all the Pooled FF&E Hotels to any Person except
to an Affiliate as provided in SECTION 4.4 or in Section 15.6 of the PR Lease.

 

4.6                                 THE LEASE. The Lease shall not be amended or
modified in any way which would materially increase Manager’s obligations
hereunder or materially reduce its rights hereunder. In the event of a conflict
between the terms hereof and the terms of the Lease, the terms hereof shall
govern.

 

4.7                                 RESTRICTED SALE. Except as provided in
SECTION 2.7 or in connection with a foreclosure of an Authorized Mortgage,
neither Purchaser nor Owner shall transfer its interest in any Hotel, directly
or indirectly, (a) to any Person which: (i) is in control of or controlled by
Persons who have been convicted of felonies; (ii) is a Competitor or an
Affiliate of a Competitor; (iii) lacks the financial capabilities to perform
Owner’s obligations hereunder; or (iv) is a Specially Designated or Blocked
Person or (b) if such transfer would materially adversely affect the ability of
Manager or its Affiliates to

 

33

--------------------------------------------------------------------------------


 

obtain or retain any license or permit for the Hotels or comply with any
applicable ground or parking leases for the Hotels.

 

ARTICLE 5

 

REQUIRED FUNDS

 

5.1                                 WORKING CAPITAL. Manager shall contribute to
the Working Capital for the Hotels an amount (the “INITIAL WORKING CAPITAL”)
reasonably sufficient to pay Operating Costs for the Hotels and GST required to
be paid by Owner (including, without limitation, any GST on or in respect of
Operating Supplies, Operating Equipment and any other items acquired by Owner in
connection with the closing under the Purchase Agreement) for the first thirty
(30) days of operating the Hotels following the Effective Date after taking into
account Gross Revenues and GST collected from patrons, guests and others of, or
at, the Hotels. Promptly after the month in which the Effective Date occurs, the
parties shall agree on the amount of the Initial Working Capital which Manager
so contributed. After the first thirty (30) days of operating the Hotels, upon
written notice from Manager, Owner may, but shall not be obligated to, advance
any additional funds, over and above the Initial Working Capital, necessary to
pay Operating Costs and/or GST required to be paid by Owner (but not Owner’s
First Priority or Owner’s Second Priority) as they come due. Any such request by
Manager shall be accompanied by a reasonably detailed explanation of the reasons
for the request. All funds so advanced for Working Capital shall be utilized by
Manager to pay Operating Costs and/or such GST as they come due. If Owner does
not advance such additional Working Capital within two (2) Business Days after
notice, Manager, as its exclusive remedy, shall have the right either to (i)
advance such additional Working Capital or (ii) terminate this Agreement on ten
(10) days’ advance written notice to Owner; PROVIDED, HOWEVER, such notice of
termination shall be void AB INITIO if Owner advances the requested funds
necessary to pay Operating Costs and such GST prior to the end of the tenth
(10th) day after the receipt of such termination notice. If Manager fails to
either make such advance or give notice of termination within ten (10) days,
then after the expiration of such two (2) Business Days, Owner may elect by
written notice to Manager to terminate this Agreement, which termination shall
be effective ten (10) days after the date such notice is given. Upon the
expiration or earlier termination of the Term, the Working Capital of the Hotels
shall be applied to pay all Operating Costs, such GST and all amounts owed to
Owner to the extent Gross Revenues are insufficient. Thereafter, Manager shall
be

 

34

--------------------------------------------------------------------------------


 

entitled to retain the Initial Working Capital, and the balance of the Working
Capital shall belong to Owner. All refunds and (the cash equivalents of) any
input credits in respect to GST paid from Working Capital shall remain part of
the Working Capital.

 

5.2                                 RESERVE ACCOUNT.

 

(a)                                  Manager shall transfer from the Bank
Accounts to the Reserve Account in cash on or before the 25th day of each Fiscal
Month, beginning on February 25, 2007 and continuing for each and every month
during the Term, an aggregate amount equal to the Reserve Percentage applicable
to the calendar year in which the prior Fiscal Month occurred times the Gross
Revenues at each Hotel for the prior Fiscal Month. The amount to be contributed
to the Reserve Account on account of the Gross Revenues of the Canadian Hotels
shall be calculated using Canadian dollars but shall be contributed to the
Reserve Account in United States dollars in accordance with SECTION 24.24.
Subject to the terms of SECTION 5.2(g), amounts in the Reserve Account are to
pay for Capital Replacements undertaken after the Effective Date required to
maintain any and all of the Hotels in accordance with the Operating Standards
and the Brand Standards; PROVIDED, HOWEVER, notwithstanding anything in this
Agreement to the contrary, no additional cost or expense shall be incurred or
paid in connection with any Capital Replacements made during the last two (2)
years of the Term to the extent attributable solely to complying with the Brand
Standards. The amounts so paid into the Reserve Account shall be recorded on the
Hotels’ books of account as “Reserve for FF&E Replacements.” Except as expressly
provided herein, any expenditures for Capital Replacements during any Fiscal
Year which have been approved in the yearly Capital Replacements Budget may be
made without Owner’s further approval and, to the extent available, may be made
by Manager from the Reserve Account. Any amounts remaining in the Reserve
Account at the close of each Fiscal Year will be carried forward and retained in
the Reserve Account. Any and all portions of the Hotels which are scrapped or
removed in connection with the making of any major or non-major repairs,
renovations, additions, alterations, improvements, removals or replacements at
the Hotels shall be disposed of by Manager and any net proceeds thereof shall be
deposited in the Reserve Account and not included in Gross Revenues. In
addition, any proceeds from the sale of FF&E no longer necessary to the
operation of the Hotels and any refunds or (the cash equivalents of) input
credits attributable to GST paid with funds from the Reserve Account shall be
added to the Reserve Account. Manager shall be

 

35

--------------------------------------------------------------------------------


 

entitled to use funds in the Reserve Account to make Capital Replacements at any
and all of the Hotels regardless of the Hotel from which such funds originate.
To the extent that the cost of any such Capital Replacements are to be paid for
in a currency other than United States dollars, Manager shall exchange an
appropriate portion of the funds in the Reserve Account into such other currency
at the best rates and terms commercially available to Manager at the time of
such exchange for such purpose on or about the date such funds are withdrawn
from the Reserve Account and applied to pay such costs in accordance with
Manager’s general practice for Capital Replacements. All costs of such exchange
shall be Operating Costs.

 

(b)                                 Subject to the terms of SECTION 5.6, Manager
shall be the only party entitled to withdraw funds from the Reserve Account
until a Manager Default shall occur.

 

(c)                                  Subject to the terms of SECTIONS 5.2(f) and
5.2(g), additional amounts shall be funded into the Reserve Account to pay for
Capital Replacements as follows:

 

(i)                                     Either Owner or Manager may propose that
additional funds be funded into the Reserve Account.

 

(ii)                                  If both parties give their approval to a
proposed funding within twenty (20) Business Days after a request for such
approval is given from one party to the other, Owner shall (or shall cause
Purchaser to) fund the approved amount into the Reserve Account within twenty
(20) Business Days after both parties approve in writing of such funding
provided that there is then no uncured Manager Default. Neither party shall
unreasonably withhold its approval of such a proposed funding; PROVIDED,
HOWEVER, no purchaser at foreclosure of an Authorized Mortgage or grantee of a
deed in lieu of such foreclosure nor any Person claiming by, through or under
such purchaser or grantee shall have an obligation to so not withhold its
consent; PROVIDED FURTHER, HOWEVER, Owner will consider the likelihood of its
receiving the increase in Owner’s Second Priority which would result from its
making such advance as well as the effect on the value of the Hotels resulting
from the delay or failure in making the proposed Capital Replacements. Upon such
funding, Owner’s Second Priority will be adjusted as provided in the definition
of such term.

 

36

--------------------------------------------------------------------------------


 

(iii)                               If Owner proposes in writing such funding
for the purpose of making particular Capital Replacements but Manager does not
approve of the same in writing within twenty (20) Business Days after Owner
gives such proposal to Manager, Owner shall have the right, but not the
obligation, to make such funding, and Manager shall cause such Capital
Replacements to be made with the amounts so funded unless such Capital
Replacements conflict with the applicable Brand Standards.

 

(iv)                              If Manager proposes in writing such funding
for the purpose of one or more particular Capital Replacements and Owner does
not approve of the same in writing within twenty (20) Business Days after such
proposal is given to Owner, Manager shall have the right, but not the
obligation, to either provide the proposed funding itself or, if such Capital
Replacements are set forth in the Capital Replacements Budget or are required to
comply with the Operating Standards, applicable Brand Standards, Insurance
Requirements or Legal Requirements and at the time of the giving of such
proposal to Owner, the funds in the Reserve Account shall be insufficient for
such Capital Replacements, require Owner to provide (or cause Purchaser to
provide) the proposed funding. If Owner or Purchaser provides such funding, the
Owner’s First Priority will be adjusted as provided in the definition of that
term.

 

(d)                                 If Owner shall fail to disburse (or cause
Purchaser to disburse) funds to Manager for deposit into the Reserve Account in
violation of SECTION 5.2(c), which failure continues for five (5) days after the
giving of notice from Manager to Owner, then, in addition to Manager’s other
remedies hereunder or under the HPT Guaranty (as defined in the Purchase
Agreement), Manager shall be entitled, but not obligated, to deposit in the
Reserve Account the amount of funds which Owner so failed to disburse.

 

(e)                                  Upon the expiration or earlier termination
of the Term, Manager shall disburse to Purchaser, or as Purchaser shall direct,
all amounts remaining in the Reserve Account after payments of all expenses on
account of Capital Replacements appropriately incurred by Manager during the
Term.

 

(f)                                    Unless and until the Affiliates of the
Manager which sold the Hotels to Purchaser and the stock of the owner of the PR
Property to an Affiliate of Owner have expended $25,000,000 (net of any
applicable GST that is refundable) of their own funds to make Capital
Replacements at the Pooled FF&E Hotels,

 

37

--------------------------------------------------------------------------------


 

Owner shall have no obligation to make or to cause Purchaser to make any
advances to the Reserve Account.

 

(g)                                 Notwithstanding anything contained herein to
the contrary, if Owner advises Manager that in Owner’s opinion, the fair market
value of all personal property of Purchaser at, about or which forms a part of a
Hotel is equal to or exceeds thirteen and one half percent (13.5%) of the fair
market value of all property of Purchaser pertaining to such Hotel (including
all such personal property, the Building and the underlying land or ground
lease), Manager and its Affiliates shall not use funds from the Reserve Accounts
or which are required to be expended pursuant to the Purchase Agreement to
purchase additional personal property for use at, about or as part of such Hotel
without Owner’s prior written consent, which consent may be granted or withheld
in Owner’s sole and absolute judgment.

 

5.3                                 ADDITIONAL REQUIREMENTS FOR RESERVE. All
expenditures from the Reserve Account shall be (as to both the amount of each
such expenditure and the timing thereof) both reasonable and necessary given the
objective that the Hotels will be maintained and operated to a standard
comparable to competitive properties and in accordance with the Operating
Standards and the applicable Brand Standards.

 

5.4                                 OWNERSHIP OF REPLACEMENTS. All Capital
Replacements made pursuant to this Agreement and all amounts in the Reserve
Account shall be the property of Owner or Purchaser, as applicable, as provided
under the Lease.

 

5.5                                 NO ADDITIONAL CONTRIBUTIONS. Except as
otherwise expressly provided in this Agreement, neither Owner nor Purchaser
shall, under any circumstances, be required to, or provide funds to, build or
rebuild any improvement at the Hotel, or make any repairs, replacements,
alterations, restorations or renewals of any nature or description to the Hotel,
whether ordinary or extraordinary, structural or nonstructural, foreseen or
unforeseen.

 

5.6                                 POOLED RESERVES. It is understood and agreed
that so long as the PR Property is a Pooled FF&E Hotel, funds deposited in the
Reserve Account pursuant to this Agreement and the FF&E Reserve under PR Lease
shall be maintained and used on a consolidated basis such that all amounts to be
deposited in the Reserve Account and the FF&E Reserve shall be deposited in a
single account and Manager and PR Tenant may apply any funds therein to any of
the Pooled FF&E Hotels in accordance with the terms of this Agreement and PR
Lease.

 

38

--------------------------------------------------------------------------------


 

ARTICLE 6

 

BRAND STANDARDS AND MANAGER’S CONTROL

 

6.1                                 BRAND STANDARDS. Manager shall operate each
Hotel as a Staybridge Suites, InterContinental, Crowne Plaza or Holiday Inn, as
applicable, hotel in accordance with the terms of this Agreement, the applicable
Brand Standards and the Operating Standards. Manager and its Affiliates which
own the applicable System Marks and Brand Standards reserve the right to revise
and amend such System Marks or Brand Standards from time to time on a
non-discriminatory basis. Owner also agrees that the Hotels will be required to
participate in applicable Brand-wide or area programs that are implemented after
the date hereof from time to time by Manager or its Affiliates with respect to
the applicable Brand. The allocable cost of participation in such programs (to
the extent not duplicative of the services for which the Management Fee is being
paid) shall be Operating Costs of the Hotel to the extent the same are
consistent in all material respects with the amounts for the same included in
the applicable Yearly Budget.

 

6.2                                 MANAGER’S CONTROL. Subject to the terms of
this Agreement, Manager shall have uninterrupted control over the operation of
the Hotels. Owner acknowledges that under this Agreement, Owner delegates all
authorities and responsibilities for operation of the Hotels to Manager
PROVIDED, HOWEVER, Manager shall not be entitled to make any agreement or
commitment binding on Owner except as herein expressly provided. Manager shall
be solely responsible for determining room rates, food and beverage menu prices,
charges to guests for other Hotel services and the terms of guest occupancy and
admittance to the Hotels, use of rooms for commercial purposes, policies
relating to entertainment, labor policies, publicity and promotion activities
and technology services and equipment to be used in the Hotel. Manager shall
review with Owner from time to time, and during the annual review of the Yearly
Budget, material changes in policies, practices and procedures and their effect
on the financial performance of the Hotels.

 

6.3                                 ARBITRATION. Any dispute under this
Article 6 shall be resolved by Arbitration.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 7

 

OPERATION OF THE HOTEL

 

7.1                                 PERMITS. Manager, as an Operating Cost,
shall obtain and maintain in its name (or Owner’s or Purchaser’s name to the
extent the same is required by applicable Legal Requirements) in full force and
effect all necessary operating licenses and permits, including liquor, bar,
restaurant, sign and hotel licenses, as may be required for the operation of the
Hotels in accordance with this Agreement, the applicable Brand Standards and the
Operating Standards. Owner and/or Purchaser shall reasonably cooperate with
Manager in obtaining any such operating licenses or permits. Except as otherwise
provided in the Purchase Agreement, any costs or expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Owner and/or Purchaser in
connection therewith shall constitute Operating Costs. Manager will use
reasonable efforts to comply with all Legal Requirements imposed in connection
with any such licenses and permits and at all times use commercially reasonable
efforts to manage the Hotels in accordance with, and cause the Hotels to comply
with, such Legal Requirements, any other Legal Requirements and Insurance
Requirements applicable to any Hotel.

 

7.2                                 EQUIPMENT AND SUPPLIES. Manager shall
procure pursuant to the Yearly Budgets all such Operating Supplies and Operating
Equipment as Manager deems necessary for the normal and ordinary course of
operation of the Hotels in accordance with the applicable Brand Standards and
Operating Standards.

 

7.3                                 PERSONNEL.

 

(a)                                  All personnel employed at the Hotels will
be employees of Manager or its Affiliates. Manager will hire, supervise, direct,
discharge and determine the compensation, other benefits and terms of employment
of all personnel working in the Hotels; PROVIDED, HOWEVER, Manager shall make no
final decision with respect to hiring the general manager for any Hotel without
first consulting with Owner. Subject to the foregoing proviso, Manager, in the
exercise of reasonable discretion and business judgment, will be the sole judge
of the fitness and qualifications of such personnel and is vested with absolute
discretion in the hiring, supervising, directing, discharging and determining
the compensation, other benefits and terms of employment of such personnel. In
such discretion, Manager may elect to staff certain functions at offsite or
regional locations, or to provide employee benefits on an applicable Brand-wide
or other multi-location basis and shall equitably allocate the employee costs
among the hotels participating in such staffing or benefits. Subject to
Manager’s rights to apply Gross Revenues to Operating Costs, the Manager shall
be

 

40

--------------------------------------------------------------------------------


 

responsible for (i) the payment of all compensation owing to its employees, (ii)
the provision of any benefits, statutory or otherwise, earned, incurred or
accrued by any of its employees, and (iii) the payment or the deduction from the
compensation and/or benefits of its employees, as the case may be, and the
remittance to the appropriate Government Agencies of such sums as may be
required to be paid by an employer or withheld from the employees’ compensation
and/or benefits under the provision of any Legal Requirements. Owner shall not
interfere with the performance of employment duties of, or give orders or
instructions to, any personnel employed at the Hotel. Except as otherwise
provided herein, Operating Costs will include all expenses, costs or charges
which are allocable to the Term and are related to or incidental to any on-site
personnel employed in the operation of the Hotels (including, without
limitation, salaries, wages, other compensation, benefit contributions and
premiums, net of amounts paid by Hotel employees; stop-loss insurance premiums;
group health plan benefit payments in excess of contribution and premium amounts
paid by Hotel employees; pay for vacation, holidays, sick leave and other leaves
of absence; workers’ compensation premiums; workers compensation benefit
payments paid by Manager; reasonable and customary administrative fees and
taxes; and severance benefits applicable under Manager’s then current human
resources policies).

 

(b)                                 Manager shall comply with all Legal
Requirements pertaining to labor relations, the personnel employed by it
pursuant to this Agreement and their employment. Manager shall not enter into
any written employment agreements with any person which purport to bind the
Owner without obtaining Owner’s consent, which consent may be withheld in
Owner’s sole and absolute discretion. If either Manager or Owner shall be
required, pursuant to any such Legal Requirement, to recognize a labor union or
to enter into collective bargaining with a labor union, the party so required
shall promptly notify the other. The terms of this SECTION 7.3(b) shall survive
the expiration or earlier termination of this Agreement. Manager shall be the
“successor employer” under any collective bargaining agreements applicable to
the Hotels as of the Closing and under applicable Legal Requirements.

 

(c)                                  No employee of the Hotels shall reside at
the Hotels without the prior written approval of Owner. No person shall be given
gratuitous accommodations or services without prior approval of Owner except in
accordance with usual practices of the applicable Brand and the hotel and travel
industry.

 

41

--------------------------------------------------------------------------------


 

(d)                                 To the extent consistent with the applicable
Yearly Budget, Operating Costs may include up to the following amounts per
Fiscal Year, for travel related expenses of Manager’s senior operational
personnel in connection with their visits to such Hotel:

 

Hotel Type

 

Amount

 

 

 

 

 

Staybridge Hotels

 

$

5,000

 

 

 

 

 

Intercontinental Hotels

 

$

10,000

 

 

 

 

 

Crowne Plaza

 

$

10,000

 

 

 

 

 

Holiday Inn Hotels

 

$

5,000

 

 

Said amounts shall be adjusted every January 1 starting in 2006 to reflect the
percentage change in the Consumer Price Index since the prior January 1. Any
amounts in excess of the foregoing shall be Manager’s sole responsibility and
shall not be an Operating Cost.

 

(e)                                  With respect to Hotels located in Ontario,
Canada, the Manager shall register, if not already registered, with the
Workplace Safety and Insurance Board (“WSIB”). Immediately prior to the
commencement of the Term and at 60-day intervals thereafter, Manager shall
request, in writing, to the WSIB the necessary specific clearance certificate to
be issued by the WSIB to Manager and Owner confirming that Manager’s WSIB
account is in good standing. Manager shall, at all times, accurately disclose
all information required by the WSIB and shall pay all amounts owing with
respect to Workplace Safety and Insurance coverage for its employees within the
time period specified by the WSIB.

 

7.4                                 SALES, MARKETING AND ADVERTISING. Manager
shall and/or shall cause one or more of its Affiliates to:

 

(a)                                  advertise and promote the business of the
Hotels;

 

(b)                                 institute and supervise a sales and
marketing program for the Hotels;

 

(c)                                  include the Hotels in Manager’s and its
Affiliates’ local, regional and worldwide promotional and advertising programs,
in each case, related to the applicable Brand;

 

42

--------------------------------------------------------------------------------


 

(d)                                 represent the Hotels through Manager’s and
its Affiliates’ worldwide sales offices;

 

(e)                                  include the Hotels in the applicable
loyalty programs, including, without limitation, inclusion of the Hotels in
promotional materials distributed to participants of such program;

 

(f)                                    coordinate the Hotels’ participation in
travel programs marketed by airlines, travel agents and government tourist
departments when Manager determines such participation to be advisable; and

 

(g)                                 cause the Hotels to participate in sales and
promotional campaigns and activities involving complimentary rooms, food and
beverages to bona fide travel agents, tourist officials and airline
representatives where Manager has determined that such participation is in
furtherance of the Hotels’ business and is customary in the travel industry or
in the practices and policies of Manager.

 

7.5                                 RESERVATION AND COMMUNICATION SERVICES. The
Hotels shall be included as participating hotels on the Reservation System
operated by Manager, its Affiliates or agent(s) for the benefit of Staybridge
Suites, InterContinental, Crowne Plaza or Holiday Inn, as applicable, hotels
from and after the Effective Date. Manager will provide (or will cause its
Affiliates to provide) the following services to the Hotels through the
Reservation System:

 

(a)                                  acceptance of reservations for the Hotels
through the applicable Reservation System from individual customers and groups
who contact Manager (or its Affiliates or agents) directly or through a regional
reservation or sale office of Manager or its Affiliates or agents;

 

(b)                                 acceptance of reservations for the Hotels
through other hotels in the applicable Brand;

 

(c)                                  acceptance of reservations for the Hotels
through the reservation systems of other providers in the travel industry,
including, without limitation, global distribution systems and general sales
agencies with which Manager (or its Affiliates) may have agreements from time to
time, whereby the reservation systems of such parties are available for
communication of reservations to hotels in the applicable Brand;

 

43

--------------------------------------------------------------------------------


 

(d)                                 acceptance of reservations for the Hotels
received through alternative communications channels such as the internet; and

 

(e)                                  access to the Hotels of the communications
network used by Manager (or its Affiliates) for communication between it and
hotels in the applicable Brand.

 

7.6                                 MAINTENANCE AND REPAIRS. Subject to the
terms hereof, Manager shall promptly make or cause to be made all repairs,
replacements, corrections, maintenance, alterations, improvements, renovations,
installations, renewals and additions (collectively, “REPAIRS”) of every kind
and nature, whether interior or exterior, structural or nonstructural, ordinary
or extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the commencement of the Term (concealed or otherwise)
necessary or appropriate to maintain the Hotels (including all private roadways,
sidewalks and curbs located thereon) for which Owner, Purchaser or a Hotel has
responsibility in good order and repair, reasonable wear and tear excepted
(whether or not the need for such Repairs occurs as a result of Owner’s or
Manager’s use, any prior use, Insurance Requirements, the elements or the age of
the Hotels, or any portion thereof), and in conformity with Legal Requirements
(including, without limitation, retaining all construction lien holdbacks under
the CONSTRUCTION LIEN ACT (Ontario) and releasing such holdbacks only when all
liens have expired or been discharged or vacated, all notices have been
withdrawn, and the time period for filing any liens has expired), applicable
Brand Standards and the Operating Standards. All Repairs shall be made in a
good, workmanlike manner, consistent with Manager’s and industry standards for
like hotels in like locales, in accordance with all applicable Legal
Requirements and Insurance Requirements. To the extent such Repairs cannot be
performed by Manager’s on-site staff, Manager shall entitled to cause such
repairs to be performed by third parties or, subject to Owner’s prior approval,
Affiliates of Manager acting under separate technical services agreements
pursuant to SECTION 11.1.

 

7.7                                 MATERIAL REPAIRS.

 

(a)                                  Except as set forth in SECTION 7.7(b),
prior to making any Material Repair, Manager shall submit, to Owner in writing,
a proposal setting forth, in reasonable detail, the proposed Material Repair and
shall provide to Owner such plans and specifications, and such permits,
licenses, contracts and such other information concerning the same as Owner may
reasonably

 

44

--------------------------------------------------------------------------------


 

request. Owner shall have twenty (20) Business Days to approve or disapprove all
materials submitted to Owner, in connection with any such proposal; PROVIDED,
HOWEVER, (i) Owner may not withhold its approval of a Material Repair with
respect to such items as are (A) required in order for the Hotels to comply with
applicable Brand Standards (except during the last two (2) years of the Term as
set forth in SECTION 5.2(a)) or Operating Standards; or (B) required by reason
of or under any Insurance Requirement or Legal Requirement, or otherwise
required for the continued safe and orderly operation of each Hotel and (ii)
Owner’s approval shall not be required with respect to the cost of any proposed
Material Repair if the same is set forth as a separate line item in the then
applicable approved Capital Replacements Budget. If Owner fails to disapprove of
such Material Repair within such twenty (20) Business Days, Owner shall be
deemed to have approved same.

 

(b)                                 In the event that a condition should exist
in or about a Hotel of an emergency nature or in violation of applicable Legal
Requirements or Insurance Requirements, including structural conditions, which
requires immediate repair necessary to prevent imminent danger or damage to
persons or property, Manager is hereby authorized to take all steps and to make
all expenditures necessary to repair and correct any such condition, regardless
of whether provisions have been made in the applicable Yearly Budget for any
such expenditures or if sufficient funds exist in the Reserve Accounts. Upon the
occurrence of such an event or condition, Manager will communicate to Owner all
available information regarding such event or condition as soon as reasonably
possible and will take reasonable steps to obtain Owner’s approval before
incurring such expenses. Expenditures under this SECTION 7.7(b) shall be paid
from the Reserve Account to the extent such expenditure is properly considered a
Capital Replacement.

 

(c)                                  No Capital Replacements shall be made which
would tie-in or connect a Hotel with any other improvements on property adjacent
to such Hotel (and not part of its Site) including, without limitation, tie-ins
of buildings or other structures or utilities (other than connections to public
or private utilities) without the prior written approval of Owner, which
approval may be granted or withheld in Owner’ sole and absolute discretion.

 

7.8                                 LIENS; CREDIT. Manager shall use
commercially reasonable efforts to prevent any liens from being filed against
any Hotel which arise from any Repairs in or to such Hotels. Manager shall use
commercially reasonable efforts to cause the

 

45

--------------------------------------------------------------------------------


 

release of any such liens from the Hotels. If any such lien arises as a result
of or in connection with a Manager Default, then Manager shall bear the cost of
obtaining the lien release (exclusive of the cost of the Repair to which it
pertains, unless Manager is otherwise responsible therefor) and the same shall
not constitute an Operating Cost. In no event shall any party borrow money in
the name of, or pledge the credit of, any other party. Manager shall not allow
any lien to exist with respect to its interest in this Agreement. Manager shall
not finance the cost of any Repair by the granting of a lien on, or security
interest in, any Hotel or Manager’s interest therein or hereunder.

 

7.9                                 REAL ESTATE AND PERSONAL PROPERTY TAXES.
Manager shall pay as Operating Costs on behalf of Owner, prior to delinquency,
all taxes and assessments which may become a lien on, or are assessed against,
any Hotel or any component thereof and which may be due and payable for the
Term, unless payment thereof is being contested by Manager, as hereinafter
provided, enforcement is stayed and the amount so contested is escrowed or
guaranteed in a form satisfactory to Owner. Owner shall, promptly after receipt
thereof by Owner, give Manager copies of all notices as to all such taxes and
assessments.

 

7.10                           GST AND RST. The parties acknowledge that the
Owner is the supplier of hotel services and that the Manager acts as the Owner’s
agent in making supplies to the public of hotel services. The Owner authorizes
Manager to prepare and file GST and RST returns on behalf of the Owner, in the
Owner’s name, and using the Owner’s GST or RST registration number or vendor
permit number as the case may be. Manager shall apply Working Capital to the
payment of GST payable by Owner with respect to items which Manager pays on
Owner’s behalf and shall cooperate with Owner to make the Working Capital
available to Owner to pay GST payable by Owner with respect to items which
Manager does not pay on Owner’s behalf, including without limitation rent paid
under the Lease. Owner shall provide Manager with details of any GST or RST
collected or paid by it directly which detail is not otherwise available to
Manager. Manager acknowledges that pursuant to the Lease, all amounts in the
Reserve Account and all goods or services purchased with such funds belong to
Purchaser. Accordingly, GST paid from the funds in the Reserve Account shall not
be reflected on Owner’s GST returns.

 

7.11                           CONTEST. Manager shall have the right in
Manager’s or Owner’s name to contest or protest any tax or assessment or
proposed assessment which may become a lien on, or be assessed

 

46

--------------------------------------------------------------------------------


 

against, any Hotel or any component thereof due and for the Term or any Legal
Requirement payable by appropriate legal proceedings, conducted in good faith
and with due diligence, provided that (a) such contest shall not cause Purchaser
or Owner to be in default under any Authorized Mortgage, (b) no part of a Hotel
nor any Gross Revenues therefrom shall be in any immediate danger of sale,
forfeiture, attachment or loss, and (c) Owner and Purchaser are not exposed to
any risk for criminal or civil liability. The reasonable cost and expenses of
such contest or protest shall be Operating Costs.

 

7.12                           PRIVACY. Manager shall conduct the business of
the Hotels in compliance in all material respects with all applicable Legal
Requirements governing privacy and the protection of personal information
(including, inter alia, the personal information of patrons and employees of the
Hotels), including the Personal Information Protection and Electronic Documents
Act (Canada). The Manager shall implement a written privacy policy which governs
the collection, use and disclosure of personal information and shall comply in
all material respects with such policy.

 

ARTICLE 8

 

FISCAL MATTERS

 

8.1                                 ACCOUNTING MATTERS.

 

(a)                                  Manager shall maintain books and records
reflecting the results of Hotel operations on an accrual basis in accordance
with the Uniform System of Accounts and the Accounting Principles. Owner and
Manager and their respective independent accounting firms and representatives
will have the right to examine such books and records of the Hotel at any
reasonable time and to make and retain copies thereof. Manager shall retain, for
at least three (3) years after the expiration of each Fiscal Year, reasonably
adequate records showing Gross Revenues and applications thereof for the Hotels
for such Fiscal Year (which obligation shall survive the expiration or earlier
termination of the Term).

 

(b)                                 On or before the twenty-fifth (25th) day
after the end of each Fiscal Month, Manager shall furnish (or shall cause its
Affiliates to furnish) Owner with a detailed operating statement setting forth
the results of operations at the Hotels with respect to such month and
year-to-date showing for each Hotel and for all of the FF&E Pooled Hotels, Gross
Revenues, Rooms Revenues, revenue per available room, occupancy percentage and

 

47

--------------------------------------------------------------------------------


 

average daily rate, Operating Costs, Operating Profit, the applications and
distributions thereof and any Owner’s Percentage Priority together with an
Officer’s Certificate. Such statements may be provided electronically to Owner.

 

(c)                                  Not less than ten (10) days prior to the
date on which Owner or any of its Affiliates are required to file audited
financial statements with the United States Securities and Exchange Commission
(but in all events on or before February 15 of each year), Manager shall deliver
to Owner and Purchaser an Officer’s Certificate (the “8.1(c) STATEMENT”) setting
forth for the prior year the totals for each Hotel and for all of the FF&E
Pooled Hotels of Gross Revenues and Operating Costs, the calculation of Owner’s
Percentage Priority and the Residual Distribution, Additional Rent under the PR
Lease (if applicable) and deposits to, and expenditures from, the Reserve
Account together with an Agreed Upon Procedure Letter with respect thereto. The
cost of obtaining such letter shall be an Operating Cost.

 

(d)                                 If any amounts due to Owner as shown in an
Officer’s Certificate or audit provided pursuant to SECTIONS 8.1(f) or 17.4
exceed the amounts previously paid with respect thereto to Owner, Manager shall
pay such excess to Owner at such time as the Officer’s Certificate or audit is
delivered, together with interest at the Interest Rate from the date due. (Any
such interest which accrues after the day that is ten (10) Business Days after
the date on which the 8.1(c) Statement is delivered or is due and any such
interest which results from Manager’s willful understatement of amounts due to
Owner shall not be Operating Costs, but shall be paid by Manager.) If Owner’s
Percentage Priority due as shown in an Officer’s Certificate or audit is less
than the amount previously paid with respect thereto to Owner, Owner shall be
entitled to retain the same but shall credit such overpayment against the next
installment of Owner’s Percentage Priority. If any Management Fee due to Manager
as shown on an Officer’s Certificate or audit is less than the amount previously
paid to Manager on account thereof, Manager shall, within ten (10) Business Days
after the date on which such Officer’s Certificate or audit is delivered,
deposit the overpayment in the Bank Accounts. If the Residual Distribution due
as shown on the Officer’s Certificate or audit is less than the amount
previously paid to Owner with respect thereto, Owner shall promptly deposit (or
deliver to Manager who will in turn deposit) the overpayment in the Bank
Accounts. In no event shall (i) any amount previously deposited in the Reserve
Account be withdrawn therefrom pursuant to this ARTICLE 8

 

48

--------------------------------------------------------------------------------


 

or (ii) distributions of Owner’s First Priority be subject to adjustment.

 

(e)                                  In addition, Manager shall provide Owner
with information relating to the Hotels, Manager and its Affiliates that (i) may
be required in order for Owner, Purchaser or their Affiliates to prepare
financial statements in accordance with Accounting Principles or to comply with
any Legal Requirement including, without limitation, any applicable tax and
securities laws and regulations and the United States Securities and Exchange
Commission’s interpretation thereof, (ii) may be required for Owner, Purchaser
or any of their Affiliates to prepare federal (United States and Canada), state,
provincial or local tax returns, including, without limitation, GST or (iii) is
of the type that Manager customarily prepares for other hotel owners or itself.

 

(f)                                    At Owner’s election and at Owner’s cost
except as otherwise provided herein, a certified audit of the Hotels’ operations
may be performed annually, and after the Expiration Date, by a nationally
recognized, independent certified public accounting firm appointed by Owner. In
the event that Owner elects to have such an audit performed, Owner must give
notice of its election within twelve (12) months after its receipt of the
applicable 8.1(c) Statement. Any dispute concerning the correctness of an audit
shall be settled by Arbitration. Manager shall pay the cost of any audit
revealing an understatement of Owner’s Percentage Priority and the Residual
Distribution by more than three percent (3%) in the aggregate, and such cost
shall not be an Operating Cost. In the event that either no notice of audit is
given within said twelve (12) months, or no audit is in fact commenced within
eighteen (18) months after receipt of the 8.1(c) Statement, such operating
statement will constitute the final statement for that Fiscal Year, deemed to
have been approved by Owner.

 

(g)                                 The terms of SECTIONS 8.1(a), 8.1(d) and
8.1(f) and any provisions regarding dispute resolution set forth in this
SECTION 8.1 shall survive the expiration or earlier termination of the Term.

 

8.2                                 YEARLY BUDGETS.

 

(a)                                  Not less than sixty (60) days prior to the
first day of each Fiscal Year after the 2005 Fiscal Year, Manager shall submit
to Owner for Owner’s approval a proposed Yearly Budget for each Hotel including
a proposed Capital Replacements Budget for each Hotel for the ensuing full or
partial Fiscal Year, as

 

49

--------------------------------------------------------------------------------


 

the case may be. If Owner fails to disapprove of a proposed Yearly Budget within
thirty (30) days after the submission thereof to Owner for its approval, the
same shall be deemed approved. Together with each such Capital Replacements
Budget, Manager shall provide to Owner a proposed three-year capital forecast
for such Hotel for Owner’s review and approval. Manager will, from time to time
not less often than quarterly, issue periodic forecasts of operating performance
to Owner reflecting any significant unanticipated changes, variables or events
or describing significant additional unanticipated items of income or expense.
Manager will provide Owner with the material data and information utilized in
preparing the Yearly Budgets and the Capital Replacements Budgets or any
revisions thereof. Manager will not be deemed to have made any guaranty,
warranty or representation whatsoever in connection with the Yearly Budgets and
the Capital Replacements Budgets, except that the proposed Yearly Budgets,
including the Capital Replacements Budgets, reflect Manager’s best professional
estimates of the matters they describe. Manager shall use its reasonable
efforts, subject to the Operating Standards, to operate and manage the Hotels in
accordance with their Yearly Budgets. The Yearly Budgets for the Hotels for the
2005 Fiscal Year shall be those most recently delivered by Manager to Owner on
or before the Effective Date.

 

(b)                                 In the event Owner disapproves or raises any
objections to the proposed Yearly Budget, or any portion thereof, or any
revisions thereto, Owner and Manager shall cooperate with each other in good
faith to resolve the disputed or objectionable items. If Owner disapproves of a
proposed Yearly Budget, Owner will disapprove on a specific line-by-line basis
to the extent reasonably practical. Any dispute with respect to a proposed
Yearly Budget which is not resolved by the parties within thirty (30) days after
the submission thereof to Owner shall be resolved by Arbitration.

 

(c)                                  In the event Owner and Manager are not able
to resolve the disputed or objectionable matters raised by Owner in regard to a
Yearly Budget prior to the commencement of the applicable Fiscal Year, either
voluntarily or by means of Arbitration, Manager is authorized to operate the
Hotel in accordance with the proposed Yearly Budget; PROVIDED, HOWEVER, that as
for disputed budget items, Manager may not expend more than the previous year’s
budgeted amount for such item (if any), increased by a percentage equal to the
increase in (i) the Consumer Price Index

 

50

--------------------------------------------------------------------------------


 

during the last year, with respect to the non-Canadian Hotels and (ii) the
Canadian Consumer Price Index during the last year, with respect to the Canadian
Hotels, unless such expenditure is of the type contemplated under SECTION 7.7(b)
or is for an expense (such as real estate taxes, insurance premiums or
utilities) which are beyond the Manager’s reasonable control; PROVIDED FURTHER,
HOWEVER, Manager shall not expend on account of Capital Replacements in any
period for any Hotel an amount in excess of five percent (5%) of such Hotel’s
Gross Revenues for such period other than pursuant to an approved Capital
Replacements Budget or with the prior written consent of Owner or in connection
with the up to $25,000,000 required to be expended by Manager’s Affiliates
pursuant to Section 5.2.1 of the Purchase Agreement. For purposes of this
section, “increase in the Consumer Price Index during the last year” shall mean
the percentage increase in the Consumer Price Index for the twelve (12) month
period ending immediately prior to the date of submission of the disputed
proposed Yearly Budget, and “increase in the Canadian Consumer Price Index
during the last year” shall mean the percentage increase in the Canadian
Consumer Price Index for the twelve (12) month period ending immediately prior
to the date of submission of the disputed proposed Yearly Budget.

 

8.3                                 BANK ACCOUNTS.

 

(a)                                  The revenues of the Hotels shall be
deposited into the one or more Bank Accounts. The Bank Accounts will be separate
and distinct from any other accounts, reserves or deposits required by this
Agreement, and Manager’s designees who are included in the coverage of any
required fidelity or similar insurance will be the only parties authorized to
draw upon any Bank Account; PROVIDED, HOWEVER, such designees shall only be
authorized to draw upon a Bank Account for purposes authorized by the terms of
this Agreement.

 

(b)                                 So long as this Agreement is in full force
and effect and there is no uncured Manager Default, Manager shall have exclusive
control of the Bank Accounts. Nothing contained herein is to be construed as
preventing Manager from maintaining separate payroll accounts or petty cash
funds and making payments therefrom as the same may be customary in the hotel
business or the applicable Brand Standards.

 

8.4                                 CONSOLIDATED FINANCIALS. Each Ultimate
Parent of Manager and each Guarantor shall furnish to Owner within ten (10) days
after the filing by such Ultimate Parent or any Guarantor of any material filing
with respect to the securities of such Ultimate Parent or such Guarantor or any
financial statement with any governmental agency, quasi-governmental

 

51

--------------------------------------------------------------------------------


 

agency or stock exchange, a copy of the same; PROVIDED, HOWEVER, if a Guarantor
or Ultimate Parent of Manager is not required to file interim and annual
financial statements with the Securities and Exchange Commission or its
equivalent in the United Kingdom such Guarantor or Ultimate Parent shall furnish
the following statements to Owner:

 

(a)                                  Within forty-five (45) days after each
interim period for which such Ultimate Parent or Guarantor prepares Consolidated
Financials, the Consolidated Financials of such Ultimate Parent or Guarantor for
such period accompanied by an Officer’s Certificate; and

 

(b)                                 within ninety (90) days after each fiscal
year of such Ultimate Parent or Guarantor, the Consolidated Financials of such
Ultimate Parent or such Guarantor for such fiscal year audited by a firm of
independent certified public accountants reasonably satisfactory to Owner
accompanied by an Officer’s Certificate.

 

ARTICLE 9

 

FEES TO MANAGER

 

9.1                                 MANAGEMENT FEES.

 

(a)                                  As consideration for the management and
operation of the Hotels by Manager, Manager shall earn the following fees, which
fees shall be payable as provided in SECTION 10.1.

 

(i)                                     The Base Management Fee shall be paid in
monthly installments in arrears based on the Gross Revenues of the Hotels for
the prior Fiscal Month. The Base Management Fee for any period less than a full
twelve (12) month Fiscal Year shall be paid on the basis of Gross Revenues for
that period.

 

(ii)                                  The Incentive Management Fee shall be paid
in monthly installments in arrears. The Incentive Management Fee for any period
less than a full twelve (12) month Fiscal Year shall be paid on the basis of
Gross Revenues for that period.

 

(b)                                 So long as the PR Property shall be a Pooled
FF&E Hotel, Owner shall be entitled to offset against the Management Fees any
amounts then due and owing to Owner or any of its Affiliates under the PR Lease
or the PR Indemnity, and Manager

 

52

--------------------------------------------------------------------------------


 

shall not pay itself any amount which Owner is so entitled to offset.

 

(c)                                  The parties acknowledge that services
performed by the Manager hereunder in connection with a Canadian Hotel
constitute one or more “taxable supplies” for GST purposes. As a result, GST is
applicable and must be charged and collected from Owner by Manager in addition
to and calculated on the Base Management Fee, the Incentive Management Fee, and
that part of the Operating Costs incurred by the Manager and reimbursed in
connection with this Agreement.

 

9.2                                 SYSTEM FEES. Manager shall pay, as Operating
Costs on behalf of Owner, usual and customary system fees and assessments on an
area-wide basis for the systems of hotels comprising the applicable Brand which
currently include:

 

(a)                                  with respect to the Staybridge Brand, (i) a
reservation and marketing fee of three percent (3.0%) of Rooms Revenue, (ii) a
Priority Club Fee of four and three-quarters percent (4.75%) of all qualifying
folio revenue at a Hotel to Priority Club (i.e., the loyalty program of the
Brands) members, (iii) a Technology Fee equal to $10.80 per guest room per
month, (iv) an e-mail service fee equal to $15.00 per e-mail user per month and
(v) an accounting fee of $15.00 per month per guest room;

 

(b)                                 with respect to the InterContinental Brand,
(i) a reservation and marketing fee of three percent (3.0%) of Rooms Revenue,
(ii) a Priority Club Fee of four and three-quarters percent (4.75%) of all
qualifying folio revenue at a Hotel to Priority Club members, (iii) a Technology
Fee equal to $10.80 per guest room per month, (iv) an e-mail service fee equal
to $15.00 per e-mail user per month and (v) an accounting fee of $15.00 per
guest room per month;

 

(c)                                  with respect to the Crowne Plaza Brand, (i)
a reservation and marketing fee of three percent (3.0%) of Rooms Revenue, (ii) a
Priority Club Fee of four and three-quarters percent (4.75%) of all qualifying
folio revenue at a Hotel to Priority Club members, (iii) a Technology Fee equal
to $10.80 per guest room per month, (iv) an e-mail service fee equal to $15.00
per e-mail user per month and (v) an accounting fee of $15.00 per guest room per
month; and

 

(d)                                 with respect to the Holiday Inn Brand, (i) a
reservation and marketing fee of three percent (3.0%) of Rooms Revenue, (ii) a
Priority Club Fee of four and three-quarters

 

53

--------------------------------------------------------------------------------


 

percent (4.75%) of all qualifying folio revenue at a Hotel to Priority Club
members, (iii) a Technology Fee equal to $10.80 per guest room per month, (iv)
an e-mail service fee equal to $15.00 per e-mail user per month and (v) an
accounting fee of $15.00 per guest room per month.

 

Each of the foregoing System Fees and other fees shall be adjusted from time to
time to reflect the Hotels’ equitable portion of the Manager’s and/or its
Affiliates’ actual out-of-pocket costs for providing the services to which such
fees pertain and only in accordance with changes generally applicable to the
Brand in question. Not less frequently than annually, Manager shall provide to
Owner financial statements with respect to all fees comparable to the System
Fees collected by Manager and/or its Affiliates and the applications thereof;
PROVIDED, HOWEVER, Manager shall not be obligated to provide such statements
with respect to the accounting fee, the Technology Fee or the e-mail service
fees until such time as it has in place the means of producing such statements.
Manager covenants, warrants and represents that (i) each hotel in the applicable
Brand (other than the Intercontinental Brand) pays, and shall at all times pay,
the same System Fees for such services and all such System Fees collected by
Manager and/or its Affiliates are, and will be, applied to the cost of providing
such services to all hotels in such Brand, (ii) the e-mail service fees and the
accounting fees being charged under this Agreement are no higher than the
amounts being charged for such services in at least fifty (50%) of the other
hotels in the U.S. and Canada which are being managed by Manager or its
Affiliates under management agreements dated after January 1, 2000 (exclusive of
any other management agreements with Owner or its Affiliates) and the
percentages of any increases in such fees charged under this Agreement shall not
be higher than the comparable percentages of increases charged to such other
hotels under such other management agreements and (iii) the System Fees being
charged under this Agreement for the Intercontinental Brand are no higher than
the amounts being charged in at least fifty (50%) of the other Intercontinental
Brand hotels in the U.S. and Canada which are being managed by Manager or its
Affiliates under management agreements dated on or after January 1, 2000
(exclusive of any other management agreements with Owner or its Affiliates) and
the percentages of any increases in such fees charged under this Agreement shall
not be higher than the comparable percentages of increases charged to such other
hotels under such other management agreements. Other than with respect to the
System Fees for the InterContinental Hotels, Manager or its Affiliates shall not
make any profits from the System Fees

 

54

--------------------------------------------------------------------------------


 

except to the extent that such profit for any year shall be applied to the cost
of providing such services in the subsequent year or future years; PROVIDED,
HOWEVER, Manager and its Affiliates shall not retain any such profits for an
unreasonable period of time. Any disputes under this SECTION 9.2 shall be
resolved by Arbitration.

 

All System Fees and e-mail service fees and accounting fees described above
shall accrue monthly, when billed, but in no event shall any such fees accrue
prior to the end of the month for which they are incurred.

 

ARTICLE 10

 

DISBURSEMENTS

 

10.1                           DISBURSEMENT OF FUNDS. As and when received by
Manager or the Hotels, all Gross Revenues from all of the Hotels shall be
deposited into the Bank Accounts and, subject to the terms of SECTIONS 8.1 AND
10.6, applied in the following order of priority to the extent available:

 

(a)                                  First, to pay all Operating Costs;

 

(b)                                 Second, to fund the Reserve Account as
required by SECTION 5.2 for the previous Fiscal Month;

 

(c)                                  Third, to Owner, all accrued but unpaid
Owner’s First Priority for the Fiscal Year to which such Gross Revenues pertain
(net of amounts theretofore paid from Gross Revenues by Manager on behalf of
Owner on account of debt service due under an Authorized Mortgage as provided in
SECTION 4.3(c));

 

(d)                                 Fourth, (i) to reimburse Manager for any
amounts advanced by Manager pursuant to SECTION 5.2(d) together with interest on
the outstanding amounts thereof at the Interest Rate (determined as of the date
of the applicable advance) and (ii) to pay for Capital Replacements which Owner
failed to timely fund in violation of SECTION 5.2(d);

 

(e)                                  Fifth, to fund the Reserve Account to the
extent that the aggregate amounts previously funded for prior periods is less
than the amount required to be funded for such periods pursuant to the terms of
SECTION 5.2;

 

(f)                                    Sixth, to Manager, interest at the
Interest Rate (determined as of the date of the applicable advance) on any

 

55

--------------------------------------------------------------------------------


 

outstanding amounts advanced by Manager pursuant to SECTION 15.2(c);

 

(g)                                 Seventh, to Manager, any accrued but unpaid
Base Management Fee for the Fiscal Year to which such Gross Revenues pertain but
not for any other period;

 

(h)                                 Eighth, to Owner, all accrued but unpaid
Owner’s Second Priority for the Fiscal Year to which such Gross Revenues pertain
but not for any other period (and, without duplication for amounts netted under
SECTION 10.1(c), net of amounts theretofore paid from Gross Revenues by Manager
on behalf of Owner on account of debt service due under an Authorized Mortgage
as provided in SECTION 4.3(c));

 

(i)                                     Ninth, (commencing in 2007) to Owner,
all accrued but unpaid Owner’s Percentage Priority for all of the Hotels;

 

(j)                                     Tenth, to reimburse Owner for any
advances made by Owner to Working Capital;

 

(k)                                  Eleventh, to reimburse Manager for any
advances made by Manager to Working Capital in excess of the Initial Working
Capital;

 

(l)                                     Twelfth, prior to the Severance Date,
provided the Guarantor is not in default of any of its obligations under the
Guaranty, to reimburse the Guarantor for any unreimbursed payments made by it on
account of the Guaranteed Obligations under the Guaranty; PROVIDED, HOWEVER, if
the Guarantor shall have Provided Collateral (as defined in the Guaranty) under
the Guaranty, then the amount to be reimbursed to the Guarantor under this
SECTION 10.1(l) shall be disbursed to Owner, to be held by Owner as collateral
for the Guarantor’s obligations under the Guaranty until the Outstanding Balance
under the Guaranty is equal to zero dollars ($0); PROVIDED FURTHER, however,
that any amounts which would otherwise be reimbursed to the Guarantor shall
first be applied to any amount due under the PR Guaranty;

 

(m)                               Thirteenth, to reimburse Owner for any
advances made by Owner or Purchaser to the Reserve Account pursuant to
SECTION 5.2(c)(iii);

 

(n)                                 Fourteenth, to reimburse Manager for (i)
outstanding advances made by Manager pursuant to SECTION 15.2(c) to the extent
then due and payable and (ii) other contributions made by

 

56

--------------------------------------------------------------------------------


 

it to the Reserve Account other than pursuant to SECTION 5.2(d) or
SECTION 5.2(f);

 

(o)                                 Fifteenth, to Owner, all accrued and unpaid
Owner’s First Priority for prior periods;

 

(p)                                 Sixteenth, to pay Manager accrued but unpaid
Base Management Fees for prior periods;

 

(q)                                 Seventeenth, to Owner, all accrued and
unpaid Owner’s Second Priority for prior periods; and

 

(r)                                    Eighteenth, to Manager, the Incentive
Management Fee.

 

10.2                           RESIDUAL DISTRIBUTION. Simultaneously with the
making of each payment of the Incentive Management Fee, the then remaining Gross
Revenues will be disbursed to Owner. Except as herein provided, Manager shall
have no responsibility to incur Operating Costs or undertake any Capital
Replacement except to the extent Manager is reasonably assured that funds to pay
such Operating Costs and for such Capital Replacements will be timely available.

 

10.3                           OWNER’S FIRST PRIORITY. Owner’s First Priority
shall be due and payable in advance in equal monthly installments on the first
day of each Fiscal Month, pro-rated for any partial month, regardless of any
inadequacy of Gross Revenues or Operating Profits. If any installment of Owner’s
First Priority is not paid when due, the same shall accrue interest at the
Interest Rate. (Such interest shall be payable on demand, shall not be an
Operating Cost, and shall be paid by Manager.) Appropriate adjustments shall be
made to reflect any change in Owner’s First Priority on account of advances made
pursuant to SECTIONS 5.2(c) or 15.2 by Owner or Purchaser when such advances are
made, provided any additional amounts of Owner’s First Priority due by reason of
any such advance for the month in which such advance is made shall not be due
and payable until the first Business Day of the month next after the date as of
which such change occurs. As installments of Owner’s First Priority are to be
paid in advance, Manager may advance amounts due on account of a monthly
installment of Owner’s First Priority for a Fiscal Month and reimburse itself
from Operating Profits for such Fiscal Month the amounts so advanced; PROVIDED,
HOWEVER, if Operating Profits of all of the Hotels for such Fiscal Month in
excess of the amount to be contributed to the Reserve Account pursuant to
SECTION 5.2 are insufficient to make such reimbursements, the amount of such
insufficiency shall be deemed an advance under the PR Guaranty to the extent any
amount

 

57

--------------------------------------------------------------------------------


 

is owed thereunder and then an advance to Working Capital, and Manager shall be
entitled to the reimbursement thereof only pursuant to SECTION 10.1(k);
PROVIDED, HOWEVER, unless such advance is deemed an advance under the PR
Guaranty, by notice given to Owner within thirty (30) days after the end of such
Fiscal Month, Manager may elect to deem the amount of such insufficiency an
advance under the Guaranty (and not an advance to Working Capital). If Manager
shall so make such election, the amount of such insufficiency shall be
reimbursed to the Guarantor as provided in SECTION 10.1(l). If Owner fails to
receive any installment of Owner’s First Priority as and when due, Owner may
terminate this Agreement on not less than thirty (30) days’ notice; PROVIDED,
HOWEVER, such notice shall be void AB INITIO if such installment together with
any interest accrued thereon is paid to Owner prior to the thirtieth (30th) day
after such notice is given.

 

10.4                           OWNER’S PERCENTAGE PRIORITY. Owner’s Percentage
Priority shall be calculated on a Hotel-by-Hotel basis, and shall accrue and be
payable in monthly installments to the extent that Gross Revenues year-to-date
at any Hotel exceed Gross Revenues for such Hotel for the corresponding period
in its Base Year. The installment of Owner’s Percentage Priority for all of the
Hotels for each Fiscal Month shall be due and payable on the twenty fifth (25th)
day of the following month. Owner’s Percentage Priority with respect to any
Hotel located in Canada shall be calculated in Canadian dollars but shall be
paid to Owner in United States dollars in accordance with SECTION 24.24.

 

10.5                           OWNER’S SECOND PRIORITY. Owner’s Second Priority
shall accrue in equal monthly installments on the first day of each Fiscal
Month, pro-rated for any partial month, and shall be paid as provided in
SECTION 10.1; PROVIDED, HOWEVER, all accrued and unpaid Owner’s Second Priority
shall be due and payable upon the expiration or earlier termination of the Term.
Appropriate adjustments shall be made to reflect any change in Owner’s Second
Priority on account of advances made by Owner or Purchaser pursuant to SECTIONS
5.2(c)(ii) when such advances are made, provided any additional amounts of
Owner’s Second Priority due by reason of any such advance for the month in which
such advance is made shall not be due and payable until the first Business Day
of the month next after the date as of which such change occurs.

 

10.6                           NO INTEREST. Except as expressly provided herein,
no interest shall accrue or be payable to either party hereunder on account of
any amount owed to such party hereunder.

 

58

--------------------------------------------------------------------------------


 

10.7                           CALCULATION OF INTERIM DISBURSEMENTS. Other than
as described in SECTIONS 5.2 or 10.3, the priority order for disbursement of
Gross Revenues set forth in SECTION 10.1 shall be determined on an annual basis
in accordance with SECTION 8.1; PROVIDED, HOWEVER, there shall be interim
monthly disbursements to which the following shall apply:

 

(a)                                  Each month during a Fiscal Year, the
disbursements of Gross Revenues will be made on a cumulative, year-to-date basis
based on Manager’s monthly statements delivered pursuant to SECTION 8.1(b) as if
that year-to-date period represented a full Fiscal Year.

 

(b)                                 If a statement delivered pursuant to
SECTION 8.1(b) reflects any overpayment (other than with respect to Owner’s
First Priority or amounts to be contributed to the Reserve Account), the party
which received such overpayment shall deposit the same in the Bank Accounts (or
remit the same to Manager for such deposit) and the same shall then be dispersed
in the order specified in SECTION 10.1.

 

10.8                           AMOUNTS OUTSTANDING AT END OF TERM. Unless this
Agreement is wrongfully terminated by Owner, then upon the expiration or earlier
termination of this Agreement, Manager shall have no claim against Owner,
Purchaser or the Hotels for amounts owed to it under this Agreement which have
not been paid by reason of the inadequacy of Gross Revenues or Operating
Profits.

 

10.9                           ALLOCATION OF OWNER’S FIXED PRIORITY. Owner’s
Fixed Priority shall initially be allocated among the Hotels as set forth in
EXHIBIT C. Upon any increase to Owner’s Fixed Priority by reason of any advance
made pursuant to SECTION 5.2(c) or SECTION 15.2, such increase shall be
allocated to each Hotel to the extent such advance was made for such Hotel. In
the event of an adjustment to Owner’s First Priority or Owner’s Second Priority
pursuant to SECTIONS 2.7 or 24.17, such adjustment shall be allocated among the
remaining Hotels in proportion to their allocated share of Owner’s First
Priority immediately prior to such adjustment.

 

10.10                     SURVIVAL. The terms of this ARTICLE 10 shall survive
the expiration or earlier termination of the Term.

 

59

--------------------------------------------------------------------------------


 

ARTICLE 11

 

CERTAIN OTHER SERVICES

 

11.1                           OPTIONAL SERVICES. Owner acknowledges that
Manager and its Affiliates sometimes provide separate, optional services which
may relate to the Hotels in addition to those which are encompassed by this
Agreement. Owner agrees to consider in good faith any proposals presented to it
by Manager or any of Manager’s Affiliates for such additional services relative
to the Hotels; it being understood, however, that this SECTION 11.1 shall in no
event be construed to require Owner to accept any such proposals.

 

11.2                           PURCHASING. In making purchasing decisions with
respect to products and services used in the operation of the Hotels, Manager
will exercise reasonable business judgment in accordance with the Operating
Standards. Manager shall be entitled to contract with its Affiliates, others in
whom Manager or its Affiliates have an ownership interest and others with whom
Manager or its Affiliates have contractual relationships to provide goods and/or
services to the Hotels, provided that the prices and/or terms for such goods
and/or services are competitive and no worse than the prices and/or terms that
such provider charges unrelated third parties. In determining whether such
prices and/or terms are so competitive, they will be compared to the prices
and/or terms which are available from comparably qualified providers for goods
and/or services of similar quality grouped in reasonable categories, rather than
being compared item by item. Subject to the foregoing proviso, the prices
charged for such goods or services may include overhead and the allowance of a
reasonable return to the provider. Subject to the foregoing proviso, Owner
acknowledges and agrees that the providers of such goods and/or services may
retain for their own benefit any credits, rebates or commissions received with
respect to such purchases. Notwithstanding anything contained herein to the
contrary, Manager will act in a manner that enables Owner and the Hotels to gain
not less than the same benefits with respect to purchasing as are made available
to other hotels of the same category as the Hotels which other hotels are owned
or operated by Manager or its Affiliates. Disputes under this SECTION 11.2 shall
be resolved by Arbitration.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 12

 

SIGNS AND SERVICE MARKS

 

12.1                           SIGNS. To the extent not in place on the
Effective Date, Manager agrees to erect and install, in accordance with all
applicable Legal Requirements, all necessary signs under the applicable Brand
Standards.

 

12.2                           SYSTEM MARKS. It is understood and agreed by
Owner that the names Staybridge Suites, InterContinental, Crowne Plaza and
Holiday Inn and all System Marks are the exclusive property of Manager or its
Affiliates. Owner agrees and acknowledges the exclusive right of ownership of
Manager and its Affiliates to the System Marks and the Reservation Systems.
Except for any rights expressly granted to Owner in this Agreement, Owner hereby
disclaims any right or interest therein, regardless of the legal protection
afforded thereto. Except for any rights expressly granted to Owner in this
Agreement, in the event of termination or cancellation of this Agreement,
whether as a result of a default by Manager or otherwise, Owner shall not hold
itself out as, or operate the Hotels as, Staybridge Suites, InterContinental,
Crowne Plaza and Holiday Inn, as applicable, hotels, and will immediately cease
using such names and all other System Marks in connection with the name or
operation of each Hotel as of the Expiration Date. Promptly after the Expiration
Date (or such later date on which Manager shall cease to operate the Hotels) and
the expiration of any right granted to Owner to use the System Marks, subject to
the terms of SECTION 17.4, Owner shall remove all signs, furnishings, printed
material, emblems, slogans or other distinguishing characteristics which are now
or hereafter may be connected or identified with an applicable Brand or
Reservation System. Owner shall not use any System Marks or any part,
combination or variation thereof in the name of any partnership, corporation or
other business entity, nor allow the use thereof by others.

 

12.3                           SYSTEM MARK LITIGATION.

 

(a)                                  Manager, IHG and each other Guarantor shall
hold Owner and its Affiliates harmless from and indemnify and defend Owner and
its Affiliates against any and all costs and expenses incurred by Owner or its
Affiliates (including, without limitation, attorneys’ fees reasonably incurred),
arising out of the use of System Marks at or in connection with the operation of
the Hotels by Owner or its designees pursuant to the terms of this Agreement or
by Manager or its Affiliates.

 

61

--------------------------------------------------------------------------------


 

(b)                                 In the event a Hotel, Owner or Manager is
the subject of any litigation or action brought by any party seeking to claim
rights in or to restrain the use of any System Mark used by Manager in
connection with the Hotel, then, provided Owner is a party to such litigation or
action and further provided that Manager shall have provided to Owner either a
guaranty in form and substance reasonably satisfactory to Owner with respect to
Manager’s obligations under SECTION 12.3(a) or collateral to secure Manager’s
obligations under SECTION 12.3(a) reasonably satisfactory to Owner, the conduct
of any suit whether brought by Manager or instituted against Owner and/or
Manager shall be under the absolute control of counsel nominated and retained by
Manager notwithstanding that Manager may not be a party to such suit.

 

(c)                                  The Owner shall not bring suit against any
user of any System Mark alleging or asserting any claim based on Owner’s right,
title or interest as of the Effective Date in any System Mark.

 

(d)                                 The terms of this SECTION 12.3 shall survive
the expiration or earlier termination of this Agreement.

 

12.4                           OTHER INTELLECTUAL PROPERTY PROVISIONS. Owner
acknowledges that Manager or Manager’s Affiliates are or may become the owner or
licensee of certain intellectual property including: (a) software for use at one
or more facilities managed by Manager or Manager’s Affiliates and all source and
object code versions thereof and all related documentation, flow charts, user
manuals, listing and service/operator manuals and any enhancements,
modifications or substitutions thereof; and (b) operating methods, procedures
and policies and (c) upgrades and improvements to the foregoing (as the same may
be upgraded or improved, collectively, “INTELLECTUAL PROPERTY”). Manager shall
utilize the Intellectual Property to the extent necessary or appropriate in
connection with the operation of the Hotels for the purpose of carrying out its
obligations hereunder. Subject to the terms of SECTIONS 6.1 AND 24.1, such use
shall be strictly on a non-exclusive basis and neither such use nor anything
contained in this Agreement shall confer any proprietary or other rights in the
Intellectual Property on Owner or any third parties.

 

62

--------------------------------------------------------------------------------


 

ARTICLE 13

 

INSURANCE

 

13.1                           INSURANCE COVERAGE. Unless Owner elects to
procure and maintain the insurance required hereunder, as an Operating Cost,
which election may be made from time to time and withdrawn from time to time on
not less than thirty (30) days’ notice, then, to the extent commercially
available (regardless of whether it is available on reasonable terms), Manager
shall procure and maintain as an Operating Cost, at all times during the Term or
while it is in possession of any of the Hotels, reasonable and adequate amounts
of casualty, liability and other usual and customary types of insurance for the
Hotels and their operations. Without limiting the generality of the foregoing,
Manager shall obtain and maintain, with insurance companies of recognized
responsibility, a minimum of the following insurance to the extent commercially
available (regardless of whether it is available on reasonable terms):

 

(a)                                  “Special Form” property insurance,
including insurance against loss or damage by fire, vandalism and malicious
mischief, terrorism (if available on commercially reasonable terms), earthquake,
explosion of steam boilers, pressure vessels or other similar apparatus, now or
hereafter installed in the Hotels, with equivalent coverage as that provided by
the usual extended coverage endorsements, in an amount equal to one hundred
percent (100%) of the then full replacement cost of the property requiring
replacement (excluding foundations) from time to time, including an increased
cost of construction endorsement;

 

(b)                                 Business interruption and blanket earnings
plus extra expense under a rental value insurance policy or endorsement covering
risk of loss during the lesser of the first twelve (12) months of reconstruction
or the actual reconstruction period necessitated by the occurrence of any of the
hazards described in subparagraph (a) above, in such amounts as may be customary
for comparable properties managed or leased by Manager or its Affiliates in the
surrounding area and in an amount sufficient to prevent Owner or Purchaser from
becoming a co-insurer;

 

(c)                                  Commercial general liability insurance,
including bodily injury and property damage (on an occurrence basis and on a
1993 ISO CGL form or on a form customarily maintained by similarly situated
hotels, including, without limitation, broad form contractual liability,
independent contractor’s hazard and completed operations coverage, aggregate
limit as applicable) in an amount not less than Two Million Dollars ($2,000,000)
per occurrence and umbrella coverage of all such claims in an amount not less
than Fifty Million Dollars ($50,000,000) per occurrence;

 

63

--------------------------------------------------------------------------------


 

(d)                                 Flood (if a Hotel is located in whole or in
part within an area identified as an area having special flood hazards and in
which flood insurance has been made available under the National Flood Insurance
Act of 1968, as amended, or the Flood Disaster Protection Act of 1973, as
amended, or any successor acts thereto) and insurance against such other hazards
and in such amounts as may be available under the National Flood Insurance
Program and customary for comparable properties in the area;

 

(e)                                  Worker’s compensation insurance coverage
for all persons employed by Manager at the Hotels with statutory limits and
otherwise with limits of and provisions in accordance with Legal Requirements
and employer’s liability insurance as is customarily carried by similar
employers which coverage shall be written by an insurance company of recognized
responsibility, as a qualified self-insurer subject to applicable state
requirements and approvals, or specific to the State of Texas, as a
nonsubscriber;

 

(f)                                    Employment practices liability insurance
with limits of Twenty Five Million Dollars ($25,000,000); and

 

(g)                                 Such additional insurance as may be
required, from time to time by (i) any Legal Requirement, (ii) any holder of an
Authorized Mortgage or (iii) which is otherwise reasonably required upon advance
notice given to Manager in accordance with the terms hereof.

 

13.2                           INSURANCE POLICIES.

 

(a)                                  All insurance provided for under this
ARTICLE 13 must be effected by policies issued by insurance companies of good
reputation and of sound financial responsibility and will be subject to Owner’s
reasonable approval.

 

(b)                                 All insurance policies (other than workers’
compensation policies) shall be issued in the name of Purchaser with Manager and
Owner and any holder of an Authorized Mortgage being named as additional
insureds; PROVIDED, HOWEVER, subject to Owner’s obligations under ARTICLE 15,
Manager shall not be named as an additional insured on, and shall not have any
interest in the proceeds of, any property insurance. Purchaser or the holder of
an Authorized Mortgage shall be named loss payee(s) on any property insurance.

 

(c)                                  The insurance herein required may be
brought within the coverage of a so-called blanket policy or policies of

 

64

--------------------------------------------------------------------------------


 

insurance carried and maintained by Owner or Manager, provided that such blanket
policies fulfill the requirements contained herein.

 

(d)                                 In the event Owner or Manager believes that
the then full replacement cost of a Hotel has increased or decreased at any time
during the Term, such party, at its own cost, shall have the right to have such
full replacement cost redetermined by an independent accredited appraiser
approved by the other, which approval shall not be unreasonably withheld or
delayed. The party desiring to have the full replacement cost so redetermined
shall forthwith, on receipt of such determination by such appraiser, give
written notice thereof to the other parties. The determination of such appraiser
shall be final and binding on the parties hereto until any subsequent
determination under this SECTION 13.2(d), and the party obligated to maintain
insurance hereunder shall forthwith conform the amount of the insurance carried
to the amount so determined by the appraiser. Such replacement value
determination will not be necessary so long as a Hotel is insured through a
blanket replacement value policy.

 

(e)                                  All insurance policies and endorsements
required pursuant to this ARTICLE 13 shall be fully paid for, nonassessable and,
except for umbrella, worker’s compensation, flood and earthquake coverage, shall
be issued by insurance carriers authorized to do business in the state/province
where each Hotel is located, having a general policy holder’s rating of no less
than B++ in Best’s latest rating guide.

 

(f)                                    All such policies shall provide Owner,
Manager and any holder of an Authorized Mortgage if required by the same, thirty
(30) days’ prior written notice of any material change or cancellation of such
policy and the property insurance policies shall provide for a waiver of
subrogation, to the extent available.

 

13.3                           INSURANCE CERTIFICATES. Manager shall deliver to
Owner, Purchaser and any holder of an Authorized Mortgage, certificates of
insurance with respect to all policies so procured by it and, in the case of
insurance policies about to expire, shall deliver certificates with respect to
the renewal thereof. In the event Manager shall fail to effect such insurance as
herein required, to pay the premiums therefor, or to deliver, within fifteen
(15) days of a request therefor, such certificates, Owner shall have the right,
but not the obligation, to acquire such insurance and pay the premiums therefor,
which amounts shall be payable to Owner, upon demand,

 

65

--------------------------------------------------------------------------------


 

as an Operating Cost, together with interest accrued thereon at the Interest
Rate (which interest shall not be an Operating Cost, but shall be paid by
Manager) from the date such payment is made until (but excluding) the date
repaid.

 

13.4                           INSURANCE PROCEEDS. All proceeds payable by
reason of any loss or damage to a Hotel, or any portion thereof (other than the
proceeds of any business interruption insurance), shall be paid directly to
Purchaser as its interest may appear and all loss adjustments with respect to
losses payable to Manager shall require the prior written consent of Purchaser.

 

13.5                           MANAGER’S INSURANCE PROGRAM.

 

(a)                                  Manager will obtain quotations for
insurance on an annual basis and provide, when available, such quotations to
Owner for its approval or rejection. If Owner rejects such quotations, it may
obtain such insurance and thereafter Owner shall maintain, as an Operating Cost,
the insurance, the quotation for which Owner rejected.

 

(b)                                 Owner acknowledges that in the event the
insurance required hereunder is provided through Manager’s insurance program, to
the extent available, the costs and charges therefor will be paid as an
Operating Cost without regard to whether such payment is to an Affiliate of
Manager and whether that Affiliate receives a profit as a result thereof.

 

ARTICLE 14

 

INDEMNIFICATION AND WAIVER OF SUBROGATION

 

14.1                           INDEMNIFICATION. Each of the parties hereto shall
indemnify, defend and hold harmless the other for, from and against any cost,
loss, damage or expense (including, but not limited to, reasonable attorneys’
fees and all court costs and other expenses of litigation, whether or not
taxable under local law) to the extent caused by or arising from: the failure of
the indemnifying party to duly and punctually perform any of its obligations
owed to the other; or any gross negligence or willful misconduct of the
indemnifying party.

 

14.2                           WAIVER OF SUBROGATION. To the fullest extent
permitted by law, each of Owner and Manager hereby waives any and all rights of
subrogation and right of recovery or cause of action, and agrees to release the
other and Purchaser from liability for loss or damage to property to the extent
such loss or damage is covered by valid and collectible insurance in

 

66

--------------------------------------------------------------------------------


 

effect at the time of such loss or damage or which would have been covered if
the insurance required by this Agreement were being carried (unless the same is
not carried due to the fault of Owner); PROVIDED, HOWEVER, that such waiver
shall be of no force or effect if the party benefiting therefrom fails to obtain
and maintain the insurance required to be obtained and maintained by it. Such
waivers are in addition to, and not in limitation or derogation of, any other
waiver or release contained in this Agreement. Written notice of the terms of
the above waivers shall be given to the insurance carriers of Owner and Manager,
and the insurance policies shall be properly endorsed, if necessary, to prevent
the invalidation of said policies by reason of such waivers.

 

14.3                           SURVIVAL. The terms of this ARTICLE 14 shall
survive the expiration or earlier termination of this Agreement.

 

ARTICLE 15

 

DAMAGE TO AND DESTRUCTION OF THE HOTEL

 

15.1                           TERMINATION.

 

(a)                                  If during the Term any Hotel shall be
totally or partially destroyed and the Hotel is thereby rendered Unsuitable for
Its Permitted Use, (i) Manager may terminate this Agreement with respect to such
Hotel on sixty (60) days’ written notice to Owner, or (ii) Owner may terminate
this Agreement with respect to such Hotel on not less than sixty (60) days’
written notice to Manager, whereupon, this Agreement, with respect to such
Hotel, shall terminate and Owner or Purchaser shall be entitled to retain the
insurance proceeds payable on account of such damage.

 

(b)                                 Notwithstanding any provisions of
SECTION 15.2 below to the contrary, if damage to or destruction of any Hotel
occurs during the last twenty four (24) months of the then Term (after giving
effect to any exercised options to extend the same) and if such damage or
destruction cannot reasonably be expected to be fully repaired and restored
prior to the date that is twelve (12) months prior to the end of such Term, then
either Owner or Manager may terminate this Agreement with respect to such Hotel
on not less than thirty (30) days’ advance notice.

 

(c)                                  Upon any termination under this ARTICLE 15
or Article 16, Owner’s First Priority and Owner’s Second Priority shall be
reduced as follows:

 

67

--------------------------------------------------------------------------------


 

(i)                                     Such reduction to Owner’s First Priority
shall be in an amount such that after giving effect to such reduction the ratio
of Owner’s First Priority to the NOI of the Hotels (other than the Hotel with
respect to which this Agreement has been so terminated) for the most recently
ended full twelve (12) calendar months prior to the date of the casualty or
Condemnation shall equal the ratio of Owner’s First Priority before such
reduction to the NOI of all the Hotels (including, the Hotel with respect to
which this Agreement has been terminated) for such 12-month period; and

 

(ii)                                  Such reduction to Owner’s Second Priority
shall be in an amount such that after giving effect to such reduction the ratio
of Owner’s Second Priority to the NOI of the Hotels (other than the Hotel with
respect to which this Agreement has been so terminated) for the most recently
ended full twelve (12) calendar months prior to the date of the casualty or
Condemnation shall equal the ratio of Owner’s Second Priority before such
reduction to the NOI of all the Hotels (including, the Hotel with respect to
which this Agreement has been terminated) for such 12-month period.

 

(d)                                 Manager hereby waives any statutory rights
of termination which may arise by reason of any damage to or destruction of any
Hotel.

 

68

--------------------------------------------------------------------------------


 

15.2                           RESTORATION.

 

(a)                                  If during the Term any Hotel is damaged or
destroyed by fire, casualty or other cause but is not rendered Unsuitable for
Its Permitted Use or if neither Owner nor Manager terminates this Agreement
pursuant to SECTION 15.1, Owner shall make the net proceeds of insurance
received in connection with such casualty (excluding the proceeds of business
interruption or similar insurance which are a portion of Gross Revenues) and any
other amount Owner elects to contribute toward restoration available to Manager
for restoration of such Hotel subject to customary terms applicable to advances
and construction loans (to the extent applicable) and the terms of the Lease and
any Authorized Mortgage, and Owner shall make, or shall cause there to be made,
all Repairs necessary to restore such Hotel to substantially the same condition
as existed prior to such casualty. If Owner elects to retain Manager’s services
in connection with such Repairs, the terms of SECTION 11.1 shall apply.

 

(b)                                 Any casualty which does not result in a
termination of this Agreement with respect to the applicable Hotel shall not
excuse the payment of sums due to Owner hereunder with respect to such Hotel.

 

(c)                                  If the net proceeds of the insurance
received in connection with a casualty or an Award received in connection with a
Condemnation are insufficient to complete the required Repairs, Owner shall have
the right (but not the obligation) to contribute (or cause Purchaser to
contribute) the amount of such insufficiency. If Owner elects not to contribute
such insufficiency by notice given to Manager within ten (10) Business Days
after a notice given by Manager to Owner reasonably detailing the existence of
such insufficiency, Manager shall have the right to contribute such
insufficiency. If Manager fails to contribute such insufficiency to an account
of Owner to be used in completing such Repairs within ten (10) Business Days
after Owner’s election, the Hotel subject to such casualty or Condemnation shall
be deemed Unsuitable for Its Permitted Use and the terms of SECTION 15.1 or
16.1, as applicable, shall apply. Subject to the terms of SECTION 10.1, Manager
shall be entitled to the return of amounts funded by it under this
SECTION 15.2(c) in equal monthly installments based upon the number of months
remaining in the Term after the month in which such advance is made (after
giving effect to any then exercised or deemed exercised options to extend).

 

69

--------------------------------------------------------------------------------


 

ARTICLE 16

 

CONDEMNATION

 

16.1                           TOTAL CONDEMNATION. If either (x) the whole of a
Hotel shall be taken by Condemnation, or (y) a Condemnation of less than the
whole of a Hotel renders such Hotel Unsuitable for Its Permitted Use, this
Agreement shall terminate with respect to such Hotel and Owner and Purchaser
shall seek the Award for their interests in such Hotel as provided in the Lease,
which Award shall belong solely to them. In addition, Manager shall have the
right to initiate or participate in such proceedings as it deems advisable to
recover any damages to which Manager may be entitled; PROVIDED, HOWEVER, that
Manager shall be entitled to retain the award or compensation it may obtain
through such proceedings which are conducted separately from those of Owner and
Purchaser only if such award or compensation does not reduce the award or
compensation otherwise available to Owner and Purchaser. If this Agreement is so
terminated with respect to a Hotel, Owner and Purchaser shall make reasonable
efforts to use the Award to acquire a Replacement Property proposed by Manager
to which this Agreement shall be extended; PROVIDED, HOWEVER:

 

(a)                                  Purchaser and Owner shall not be obligated
to expend in the aggregate more than the Award in connection with (i)
investigating and negotiating to purchase all properties proposed by Manager to
be the Replacement Property (including, without limitation, attorneys’ and
consultants’ fees and title search and survey costs) and (ii) acquiring a
Replacement Property (including, without limitation, the purchase price
therefor, title insurance premiums, broker’s commissions and transfer taxes);

 

(b)                                 Purchaser and Owner shall have no obligation
to acquire any proposed Replacement Property unless the projected NOI thereof
and each of every other aspect of the proposed Replacement Property which
Purchaser reasonably considers relevant is comparable in Purchaser’s sole
judgment in all respects to the Hotel which is being replaced;

 

(c)                                  Purchaser and Owner shall not be obligated
to investigate more than three (3) proposed properties;

 

(d)                                 Owner’s Fixed Priority will be increased by
an amount equal to the reduction therein resulting from the termination of this
Agreement with respect to the Hotel which is being replaced; and

 

70

--------------------------------------------------------------------------------


 

(e)                                  Purchaser shall not be obligated to acquire
any proposed Replacement Property, if Manager and Owner do not reasonably agree
upon an appropriate amendment hereto pursuant to which this Agreement will be
extended to such property.

 

If Purchaser decides to acquire a proposed Replacement Property, then
simultaneously with such acquisition the Lease and this Agreement shall be
appropriately amended so as to cover such Replacement Property.

 

16.2                           PARTIAL CONDEMNATION. In the event of a
Condemnation of less than the whole of a Hotel such that such Hotel is not
rendered Unsuitable for Its Permitted Use, Owner shall, to the extent of the
Award and any additional amounts disbursed by Owner or Purchaser, commence
promptly and continue diligently to restore the untaken portion of such Hotel so
that such Hotel shall constitute a complete architectural unit of the same
general character and condition (as nearly as may be possible under the
circumstances) as existed immediately prior to such Condemnation, in full
compliance with all Legal Requirements, using the Award made available therefor
and any other funds Owner elects to contribute subject to customary terms
applicable to advances of construction loans (to the extent applicable). If
Owner elects to retain Manager’s services in connection therewith, the terms of
SECTION 11.1 shall apply.

 

16.3                           TEMPORARY CONDEMNATION. In the event of any
temporary Condemnation of a Hotel or Owner’s interest therein, this Agreement
shall continue in full force and effect. The entire amount of any Award made for
such temporary Condemnation allocable to the Term, whether paid by way of
damages, rent or otherwise, shall constitute Gross Revenues. For purposes of
this Agreement, a Condemnation shall be deemed to be temporary if the period of
such Condemnation is not expected to, and does not, exceed twelve (12) months.

 

16.4                           ANAHEIM TAKING. Notwithstanding anything
contained herein to the contrary, the terms of SECTIONS 15.2(c) and 16.3 shall
not apply to any Anaheim Condemnation. Rather, if an Anaheim Condemnation occurs
and this Agreement is not terminated with respect to the affected Hotel(s),
subject to the requirements of SECTION 7.7, Manager, in conformity with Legal
Requirements, the Operating Standards and Insurance Requirements, promptly shall
commence and continue diligently to restore the untaken portion of such Hotel(s)
so that any such Hotel shall constitute a complete architectural unit of the
same general character and condition (as nearly as may be possible under the
circumstances) as existed immediately prior to such

 

71

--------------------------------------------------------------------------------


 

Condemnation (including adequate parking facilities) in all material respects
pursuant to a plan for such eventuality approved in advance and in writing by
Owner, which approval shall not be unreasonably withheld. Owner shall make the
Award for such Anaheim Condemnation available to Manager to pay the cost of such
restoration subject to customary terms applicable to advances of construction
loans (to the extent applicable). In the event that the Award is insufficient to
cover the full cost of the restoration, Manager shall be entitled to apply funds
from the Reserve Account to pay such costs.

 

16.5                           EFFECT OF CONDEMNATION. Any condemnation which
does not result in a termination of this Agreement in accordance with its terms
with respect to the applicable Hotel shall not excuse the payment of sums due to
Owner hereunder with respect to such Hotel and this Agreement shall remain in
full force and effect as to such Hotel.

 

ARTICLE 17

 

DEFAULT AND TERMINATION

 

17.1                           MANAGER EVENTS OF DEFAULT. Each of the following
shall constitute a “MANAGER EVENT OF DEFAULT”:

 

(a)                                  The filing by Manager, the Canadian
Manager, PR Tenant or the Guarantor of a voluntary petition in bankruptcy or
insolvency or a petition for reorganization under any bankruptcy law, or the
admission by Manager, the Canadian Manager, PR Tenant or the Guarantor that it
is unable to pay its debts as they become due, or the institution of any
proceeding by Manager, the Canadian Manager, PR Tenant or the Guarantor for its
dissolution or earlier termination.

 

(b)                                 The consent by Manager, the Canadian
Manager, PR Tenant or the Guarantor to an involuntary petition in bankruptcy or
the failure to vacate, within ninety (90) days from the date of entry thereof,
any order approving an involuntary petition with respect to Manager, the
Canadian Manager, PR Tenant or the Guarantor.

 

(c)                                  The entering of an order, judgment or
decree by any court of competent jurisdiction, on the application of a creditor,
adjudicating Manager, the Canadian Manager, PR Tenant or the Guarantor as
bankrupt or insolvent or approving a petition seeking reorganization or
appointing a receiver, trustee, or liquidator of all or a substantial part of
Manager’s, the Canadian Manager’s, PR Tenant’s or the

 

72

--------------------------------------------------------------------------------


 

Guarantor’s assets, and such order, judgment or decree’s continuing unstayed and
in effect for an aggregate of sixty (60) days (whether or not consecutive).

 

(d)                                 The failure of Manager, the Guarantor, PR
Tenant, the guarantor under the PR Guaranty or any Affiliate of any of them to
make any payment required to be made in accordance with the terms of this
Agreement or any other Transaction Document which failure continues beyond any
applicable notice and grace period.

 

(e)                                  The failure of Manager, its Ultimate
Parent, the Collateral Agent, the Guarantor, PR Tenant, the guarantor under the
PR Guaranty or any Affiliate of any of them to perform, keep or fulfill any of
the other covenants, undertakings, obligations or conditions set forth in this
Agreement or any other Principal Document on or before the date required for the
same, which failure continues for a period of thirty (30) days after receipt of
written notice demanding such cure; PROVIDED, HOWEVER, if such failure is
susceptible of cure, but such cure cannot be accomplished within said thirty
(30) day period, said thirty (30) days shall be extended for so long as is
reasonably necessary to effect such cure provided that such cure is commenced
within thirty (30) days after such notice is given and is thereafter diligently
pursued to completion.

 

(f)                                    The material failure of Manager, the
sellers under the Purchase Agreement or the PR Stock Agreement, IHG or any
Affiliate of any of them to perform, keep or fulfill any of the other covenants,
undertakings, obligations or conditions set forth in any of the Other Documents
on or before the date required for the same, which failure continues for a
period of thirty (30) days after receipt of written notice demanding such cure;
PROVIDED, however, if such failure is susceptible of cure, but such cure cannot
be accomplished within said thirty (30) day period, said thirty (30) days shall
be extended for so long as is reasonably necessary to effect such cure provided
that such cure is commenced within thirty (30) days after such notice is given
and is thereafter diligently pursued to completion.

 

(g)                                 The failure of Manager to maintain insurance
coverages required to be maintained by Manager under this Agreement.

 

(h)                                 The failure by Manager, PR Tenant, their
Ultimate Parent(s) or the Guarantor to deliver to Owner any financial statement
as and when required by the Principal Documents, which failure continues for a
period of ten (10) Business Days after written notice from Owner.

 

73

--------------------------------------------------------------------------------


 

(i)                                     Any representation or warranty made by
Manager or any of its Affiliates in this Agreement or any Transaction Document
proves to have been false in any material respect on the date when made or
deemed made; PROVIDED, HOWEVER, if Manager did not know of such falseness at the
time such representation or warranty was made, and the facts or circumstances
giving rise to such falseness are susceptible of cure, Manager shall have up to
thirty (30) days after notice from Owner to effectuate such cure.

 

(j)                                     The failure of (i) any Ultimate Parent
of Manager or (ii) the Guarantor to timely and fully keep and observe any
obligations under the Transaction Documents or any other document or instrument
executed and delivered in connection herewith to maintain any net worth or
unencumbered assets or to deliver any collateral, in all cases as required under
the Transaction Documents, which is not cured within ten (10) days after notice
from Owner to Manager.

 

(k)                                  The occurrence of an Event of Default under
the PR Lease.

 

(l)                                     The failure of the Canadian Manager to
be an Affiliate of Manager.

 

17.2                           REMEDIES FOR MANAGER DEFAULTS. So long as a
Manager Event of Default shall be outstanding, Owner shall have (in addition to
its other rights and remedies at law, in equity or otherwise) the right to
terminate this Agreement. Upon such termination, or if this Agreement is
terminated pursuant to SECTIONS 5.1 or 10.3, Owner shall be entitled to
liquidated damages. Owner’s right to receive liquidated damages has been agreed
to due to the uncertainty, difficulty and/or impossibility of ascertaining the
actual damages suffered by Owner. Further, if not for Owner’s right to receive
such liquidated damages, Purchaser would not have entered into the Purchase
Agreement, Purchaser would not have acquired the Hotels and Owner would not have
entered into the Lease. MANAGER HEREBY ACKNOWLEDGES AND AGREES THAT SUCH
LIQUIDATED DAMAGES ARE NOT A PENALTY, BUT ARE TO COMPENSATE OWNER AND ITS
AFFILIATES FOR THE EXPENSE AND LOST EARNINGS WHICH MAY RESULT FROM ARRANGING
SUBSTITUTE MANAGEMENT FOR THE HOTELS AS WELL AS TO COMPENSATE FOR THE RENT OWNER
MUST PAY UNDER THE LEASE AND THE PRICE PAID FOR THE HOTELS BY OWNER’S AFFILIATE.
Such liquidated damages shall be equal to all accrued but unpaid amounts due to
Owner hereunder up until the date of termination, plus the Outstanding Balance,
as defined in the Guaranty. Owner shall be entitled to interest, at the Interest
Rate, on such liquidated damages from

 

74

--------------------------------------------------------------------------------


 

the date of such termination until the date of payment of such damages and
interest. Except with respect to Owner’s rights and remedies for any breach or
violations by Manager of the terms of SECTION 17.4, Owner shall look solely to
any collateral hereafter pledged securing Manager’s obligations hereunder for
satisfaction of any claim of Owner against Manager hereunder; PROVIDED, HOWEVER,
nothing contained herein is intended to, nor shall it limit or reduce the
obligations of the Guarantor under the Guaranty, the guarantor under the PR
Guaranty or limit Owner’s rights with respect to either of them.

 

17.3                           OWNER EVENTS OF DEFAULT AND REMEDIES FOR OWNER
DEFAULTS. In the event any representation or warranty made by Owner in this
Agreement proves to be untrue when made in any material respect or Owner fails
to perform any of its obligations hereunder, then Manager shall have the right
to institute forthwith any and all proceedings permitted by law or equity
(provided they are not specifically barred under the terms of this Agreement),
including, without limitation, actions for specific performance and/or damages;
PROVIDED, HOWEVER, except as may be expressly provided in this Agreement,
Manager shall have no right to terminate this Agreement by reason of such a
failure by Owner or otherwise. Manager shall be entitled to terminate this
Agreement in the event of a violation of the terms of SECTION 4.7 by Purchaser
or Owner. Except as otherwise specifically provided in this Agreement, Manager
hereby waives all rights arising from any occurrence whatsoever, which may now
or hereafter be conferred upon it by law, (a) to modify without the agreement of
Owner, surrender or terminate this Agreement or quit or surrender any Hotel or
any portion thereof, or (b) to obtain (i) any abatement, reduction, suspension
or deferment of the sums allocable or otherwise payable to Owner or other
obligations to be performed by Manager hereunder or (ii) any increase in any
amounts payable to Manager hereunder. In the event Owner wrongfully terminates
this Agreement or Manager terminates this Agreement pursuant to a right to do so
as a result of Owner’s breach, then, subject to Manager’s mitigation obligations
and any other limitation on remedies set forth herein, Manager shall be entitled
to recover as part of its damages for such wrongful termination an amount equal
to the damages suffered by Manager on account of terminating the employment of
on-site employees of the Hotels as a result of such wrongful termination.

 

17.4                           POST TERMINATION OBLIGATIONS. Upon expiration or
earlier termination of this Agreement for any reason, Owner and Manager shall
proceed as follows:

 

75

--------------------------------------------------------------------------------


 

(a)                                  Within sixty (60) days following the
effective date of such expiration or earlier termination, Manager will submit to
Owner an audited final accounting of the results of the Pooled FF&E Hotels’
operations and all accounts between Owner and Manager through the effective date
of such expiration or earlier termination, the cost of which audit shall be
shared equally by Manager and Owner and shall not be an Operating Cost and shall
be performed by Ernst & Young or another accounting firm selected by Manager and
approved by Owner. Said final accounting shall be accompanied by an Officer’s
Certificate and shall promptly be submitted by Manager to Owner for its
approval. Owner shall not unreasonably withhold or delay its approval of the
final accounting and any such disapproval shall contain reasonably detailed
explanation for disapproval. Within thirty (30) days after delivery of such
final accounting, the parties will make appropriate adjustments to any amounts
previously paid or due under this Agreement.

 

(b)                                 On the effective date of such expiration or
earlier termination, Manager will deliver to Owner all books and records of the
Hotels, provided that Manager may retain copies of any of the same for Manager’s
records. Notwithstanding the foregoing, Manager will not be required to deliver
to Owner any information or materials (including, without limitation, software,
database, manuals and technical information) which are proprietary property of
Manager.

 

(c)                                  On the effective date of such expiration or
earlier termination, Manager will deliver possession of the Hotels, together
with any and all keys or other access devices, to Owner.

 

(d)                                 On the effective date of such expiration or
earlier termination, Manager will assign to Owner or its designee, and Owner or
such designee will assume, all booking, reservation, service and operating
contracts relating exclusively to the occupancy or operation of the Hotels and
entered into in the ordinary course of business by Manager in accordance with
this Agreement. Owner agrees to indemnify and hold Manager harmless from
liability or other obligations under any such agreements relating to acts or
occurrences, including Owner’s or such designee’s failure to perform, on or
after the effective date of such assignment.

 

(e)                                  Manager will assign to Owner or its
designee any assignable licenses and permits pertaining to the Hotels and will
otherwise reasonably cooperate with Owner as may be

 

76

--------------------------------------------------------------------------------


 

necessary for the transfer of any and all Hotel licenses and permits to Owner or
Owner’s designee.

 

(f)                                    Manager shall release and transfer to
Owner or Purchaser, as applicable, any funds of Owner or Purchaser which are
held or controlled by Manager.

 

(g)                                 Manager shall have the option, to be
exercised within thirty (30) days after termination or expiration, to purchase,
at their then book value, any FF&E, Operating Equipment or other personal
property as may be marked with any System Mark at the Hotels. In the event
Manager does not exercise such option, Owner agrees that it will use any such
items not so purchased exclusively in connection with the Hotels until they are
consumed; PROVIDED, HOWEVER, Manager shall not be entitled to purchase FF&E,
Operating Equipment or other personal property located at a Hotel which is to be
operated under the Brand name or by Manager, until such Hotel shall no longer be
so operated.

 

(h)                                 Owner shall have the right to operate the
improvements on the applicable Sites without modifying the structural design of
same and without making any Material Repair, notwithstanding the fact that such
design or certain features thereof may be proprietary to Manager or its
Affiliates and/or protected by trademarks or service marks held by Manager or an
Affiliate, provided that such use shall be confined to the applicable Sites.
Further, provided that the applicable Hotels then satisfy the applicable Brand
Standards (unless the Hotels fail to satisfy such Brand Standards due to a
breach hereof by Manager), Owner shall be entitled (but not obligated) to
operate such of the Hotels as Owner designates under the applicable Brand name
for a period of one (1) year following such expiration or earlier termination in
consideration for which Owner shall pay the then standard franchise and system
fees for such Brand and comply with the other applicable terms and conditions of
the form of franchise agreement then being entered into with respect to such
Brand.

 

(i)                                     Manager shall transfer to Owner the
telephone numbers used in connection with the operation of the Hotels (but not
any Brand generally).

 

(j)                                     Manager shall cooperate with Owner’s or
its designees’ efforts to engage employees of the Hotels.

 

(k)                                  If requested by Owner prior to such
expiration or earlier termination of this Agreement in whole or in part, Manager
shall continue to manage under the applicable Brand any

 

77

--------------------------------------------------------------------------------


 

affected Hotels designated by Owner after such expiration or earlier termination
for up to one (1) year, on such reasonable terms (which shall include an
agreement to reimburse Manager for its reasonable out-of-pocket costs and
expenses, and reasonable administrative costs and a management fee of seven and
one-half percent (7.5%) of Gross Revenues with respect to the Staybridge Hotels
and the Holiday Inn Hotels and a management fee of three percent (3%) of Gross
Revenues with respect to the InterContinental Hotels and the Crowne Plaza
Hotels) as Owner and Manager shall reasonably agree.

 

The provisions of this SECTION 17.4 shall survive the expiration or earlier
termination of this Agreement.

 

ARTICLE 18

 

NOTICES

 

18.1                           PROCEDURE.

 

(a)                                  Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either by hand, by telecopier with written acknowledgment of
receipt (provided if notice is given by telecopier, a copy shall also be sent on
the following Business Day by Federal Express or similar expedited commercial
carrier), or by Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, with all freight charges prepaid (if
by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of acknowledged receipt, in the case of a notice by telecopier,
and, in all other cases, upon the date of receipt or refusal, except that
whenever under this Agreement a notice is either received on a day which is not
a Business Day or is required to be delivered on or before a specific day which
is not a Business Day, the day of receipt or required delivery shall
automatically be extended to the next Business Day.

 

(c)                                  All such notices shall be addressed as
follows:

 

If to Owner:   HPT TRS IHG-2, INC.

 

78

--------------------------------------------------------------------------------


 

 

 

c/o Hospitality Properties Trust

 

 

400 Centre Street

 

 

Newton, Massachusetts 02458

 

 

Attn: President

 

 

Facsimile: 617-969-5730

 

 

 

with a copy to:

 

Sullivan & Worcester LLP

 

 

One Post Office Square

 

 

Boston, Massachusetts 02109

 

 

Attn: Warren M. Heilbronner, Esq.

 

 

Facsimile: 617-338-2880

 

 

 

If to Manager:

 

IHG Management (Maryland) LLC

 

 

c/o Intercontinental Hotels Group Resources, Inc.

 

 

8844 Columbia 100 Parkway

 

 

Columbia, Maryland 21045

 

 

Attn: Vice President of Operations

 

 

Facsimile: 410-964-9249

 

 

 

with a copy to:

 

InterContinental Hotels Group

 

 

Resources, Inc.

 

 

c/o Six Continents Hotels, Inc.

 

 

Three Ravinia Drive, Suite 100

 

 

Atlanta, Georgia 30346

 

 

Attn: General Counsel - Operations

 

 

Facsimile: 770-604-5802

 

 

 

with a copy to:

 

Alston & Bird LLP

 

 

One Atlantic Center

 

 

1201 West Peachtree Street

 

 

Atlanta, Georgia 30309

 

 

Attn: Timothy Pakenham, Esq.

 

 

Facsimile: 404-253-8885

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address any other address
within the United States of America.

 

79

--------------------------------------------------------------------------------


 

ARTICLE 19

 

RELATIONSHIP, AUTHORITY AND FURTHER ACTIONS

 

19.1                           RELATIONSHIP. Manager shall be the agent of Owner
with a limited agency, coupled with an interest, solely for the purpose of
operating the Hotels and carrying out ordinary and customary transactions for
that purpose. Owner and Manager shall not be construed as joint venturers or
partners of each other, and neither shall have the power to bind or obligate the
other except as set forth in this Agreement. Manager shall not constitute a
tenant or subtenant of Owner and this Agreement shall not constitute Owner a
franchisee of Manager or of any of Manager’s Affiliates. This Agreement shall
not create a franchise or a franchisor/franchisee relationship within the
meaning of the Federal Trade Commission Act or any other Legal Requirement.

 

19.2                           FURTHER ACTIONS. Each of the parties agrees to
execute all contracts, agreements and documents and take all actions necessary
to comply with the provisions of this Agreement and the intent hereof.

 

ARTICLE 20

 

APPLICABLE LAW

 

This Agreement shall be interpreted, construed, applied and enforced in
accordance with the laws of the State of Maryland applicable to contracts
between residents of Maryland which are to be performed entirely within
Maryland, regardless of (a) where this Agreement is executed or delivered, (b)
where any payment or other performance required by this Agreement is made or
required to be made, (c) where any breach of any provision of this Agreement
occurs, or any cause of action otherwise accrues, (d) where any action or other
proceeding is instituted or pending, (e) the nationality, citizenship, domicile,
principal place of business, or jurisdiction of organization or domestication of
any party, (f) whether the laws of the forum jurisdiction otherwise would apply
the laws of a jurisdiction other than Maryland, (g) the location of the Hotels
or any applicable Hotel, or (h) any combination of the foregoing.

 

ARTICLE 21

 

SUCCESSORS AND ASSIGNS

 

21.1                           ASSIGNMENT.

 

(a)                                  Except as expressly provided below, Manager
shall not assign, mortgage, pledge, hypothecate or otherwise transfer its
interest in all or any portion of this Agreement or any rights

 

80

--------------------------------------------------------------------------------


 

arising under this Agreement or suffer or permit such interests or rights to be
assigned, transferred, mortgaged, pledged, hypothecated or encumbered, in whole
or in part, whether voluntarily, involuntarily or by operation of law, or permit
the management of the Hotels by anyone other than Manager or Owner. For purposes
of this SECTION 21.1, an assignment of this Agreement shall be deemed to include
any transaction which results in Manager no longer being an Affiliate of
Guarantor or pursuant to which all or substantially all of Manager’s assets are
transferred to any Person who is not an Affiliate of Guarantor.

 

(b)                                 Manager shall have the right, without
Owner’s consent, but subject to the applicable assignee or Affiliate satisfying
the requirements of SECTION 24.15, to (i) assign Manager’s interest in this
Agreement (A) to IHG or any Affiliate of IHG, (B) in connection with a merger,
corporate restructuring or consolidation of IHG or a sale of all or
substantially all of the assets of IHG and (C) in connection with a sale of all
or substantially all of the assets (including associated management agreements)
owned by IHG and its Affiliates relating to the Brands and (ii) engage its
Affiliates as sub-managers with respect to the separate Brands of Hotels. At
Owner’s election, Manager shall assign this Agreement to any Person who is not
an Affiliate of IHG that acquires all or substantially all of the assets of IHG
relating to the Brands and shall cause such Person to assume all of Manager’s
obligations thereafter accruing hereunder. Notwithstanding anything herein to
the contrary, Manager shall neither, directly or indirectly, assign this
Agreement to any Person, nor engage any sub-manager, who is or is an Affiliate
of a Specially Designated or Blocked Person.

 

Manager also shall have the right, without Owner’s consent, but subject to the
applicable Affiliate satisfying the requirements of SECTION 24.15, to assign to
a Canadian Affiliate (the “Canadian Manager”) under an Assignment and Assumption
of Management Agreement in the form attached hereto as EXHIBIT E, the rights and
obligations of the Manager under this Agreement that relate to services to be
performed by the Manager in respect of all (but not less than all) of the
Canadian Hotels excluding those services which are performed centrally outside
of Canada such as those performed pursuant to SECTION 7.5 and those services for
which the System Fees or other fees referred to in SECTION 9.2 are to be paid
(excluding such excluded services, the “Canadian Services”), provided that the
Canadian Manager agrees to assume and be bound by the obligations of

 

81

--------------------------------------------------------------------------------


 

Manager hereunder as they relate to the Canadian Services. As a result of any
such assignment:

 

(i)                                     the Canadian Manager shall provide the
Canadian Services to the Owner in accordance with this Agreement;

 

(ii)                                  there shall be payable to the Canadian
Manager as consideration for the Canadian Services, a portion of the amounts
otherwise payable or reimbursable to Manager under this Agreement, as follows:

 

(A)                              the portion of the Operating Costs incurred by
the Canadian Manager in providing the Canadian Services;

 

(B)                                the portion of the Base Management Fee for
each period equal to the fraction that the Gross Revenues of the Canadian Hotels
for such period is of the Gross Revenues of the Hotels for such period, which
fee shall be payable to the Canadian Manager concurrently with the remaining
portion of the Base Management Fee payable to the Manager;

 

(C)                                the portion of the Incentive Management Fee
for each period equal to the fraction that the NOI of the Canadian Hotels for
such period is of the NOI of the Hotels for such period, which fee shall be paid
to the Canadian Manager concurrently with the remaining portion of the Incentive
Management Fee payable to the Manager;

 

PROVIDED, HOWEVER, notwithstanding anything contained in this
SECTION 21.1(b)(ii) to the contrary, Owner shall not be obligated to make any of
the foregoing calculations or to cause any such amounts to be paid directly to
the Canadian Manager, it being acknowledged and agreed that Manager shall be
responsible for performing all such calculations and remitting all such
applicable amounts to the Canadian Manager and Manager shall provide Owner with
the details of such calculations and remittances if Owner so requests;

 

(iii)                               no portion of the System Fees or other fees
referred to in SECTION 9.2 shall be payable in respect of Canadian Services; and

 

82

--------------------------------------------------------------------------------


 

(iv)                              Manager shall not be released from any of its
obligations under this Agreement and shall at all times remain liable for the
performance of the Canadian Services and all other obligations of Manager
hereunder.

 

The Canadian Manager shall at all times be an Affiliate of Manager.

 

The parties hereto acknowledge and agree that this Agreement is intended to
constitute, and shall constitute, a single transaction notwithstanding any such
assignment to the Canadian Manager.

 

(c)                                  Owner shall not assign, mortgage, pledge,
hypothecate or otherwise transfer its interest in all or any portion of this
Agreement or any rights arising under this Agreement without the prior written
consent of Manager except (i) in connection with a sale of a Hotel in accordance
with the terms of SECTIONS 4.4 or 4.5, (ii) to Purchaser or an Affiliate of
Purchaser, (iii) to Manager or an Affiliate of Manager, (iv) to an Affiliate of
Owner in a merger, corporate restructuring or consolidation of Purchaser or any
of its Affiliates,(v) in connection with the granting of an Authorized Mortgage
or (vi) to a Substitute Tenant as provided in SECTION 4.2; PROVIDED, HOWEVER, in
each instance (other than in connection with a collateral assignment) that the
assignee hereof assumes all of Owner’s obligation hereunder and under the other
Transaction Documents thereafter accruing.

 

(d)                                 In the event either party consents to an
assignment of this Agreement by the other, no further assignment shall be made
without the express consent in writing of such party, unless such assignment may
otherwise be made without such consent pursuant to the terms of this Agreement.
An assignment by Owner of its interest in this Agreement approved or permitted
pursuant to the terms hereof shall relieve Owner of its obligations under this
Agreement thereafter accruing.

 

(e)                                  In the event fifty percent (50%) or more of
the hotels comprising a Brand cease to be Staybridge Suites, InterContinental,
Crowne Plaza or Holiday Inn, as applicable, hotels and are converted to another
brand in a single transaction or a series of related transactions, Owner may
elect to require Manager to promptly convert at its own cost and expense (and
not as an Operating Cost and without reimbursement from the Reserve Account) the
applicable Hotels to the brand of hotels to which such other hotels are
converted. In such event, all references herein to “Staybridge Suites”,

 

83

--------------------------------------------------------------------------------


 

“InterContinental”, “Crowne Plaza” or “Holiday Inn”, as applicable, shall be
deemed to refer to the trade name of the system of hotels to which the Hotels
are to be so converted.

 

21.2                           BINDING EFFECT. The terms, provisions, covenants,
undertakings, agreements, obligations and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the successors in interest and
the assigns of the parties hereto with the same effect as if mentioned in each
instance where the party hereto is named or referred to, except that no
assignment, transfer, sale, pledge, encumbrance, mortgage, lease or sublease by
or through Owner, as the case may be, in violation of the provisions of this
Agreement shall vest any rights in the assignee, transferee, purchaser, secured
party, mortgagee, pledgee, lessee, sublessee or occupant.

 

ARTICLE 22

 

RECORDING

 

22.1                           MEMORANDUM OF AGREEMENT. As of the Effective
Date, at the option of Manager, Owner and Manager agree to execute, acknowledge
and record a Memorandum of this Agreement in the land records of the states and
counties where the Hotels are located, in a form reasonably satisfactory to
Manager.

 

ARTICLE 23

 

FORCE MAJEURE

 

23.1                           OPERATION OF HOTEL. If at any time during the
Term it becomes necessary in Manager’s reasonable opinion to cease or alter
operations at any Hotel in order to protect the health, safety and welfare of
the guests and/or employees of such Hotel, or such Hotel itself, for reasons of
force majeure beyond the control of Manager such as, but not limited to, acts of
war, insurrection, civil strife and commotion, labor unrest or acts of God, then
in such event Manager may close and cease or alter operation of all or part of
such Hotel, reopening and commencing or resuming operation when Manager deems
that such may be done without jeopardy to such Hotel, its guests and employees.

 

23.2                           EXTENSION OF TIME. Owner and Manager agree that,
with respect to any obligation, other than the payment of money, to be performed
by a party during the Term, neither party will be liable for failure so to
perform when prevented by any occurrence beyond the reasonable control of such
party, herein referred to as a “force majeure” including, without limitation,

 

84

--------------------------------------------------------------------------------


 

occurrences such as strike, lockout, breakdown, accident, order or regulation of
or by any Government Agency, failure of supply or inability, by the exercise of
reasonable diligence, to obtain supplies, parts or employees necessary to
perform such obligation, or war or other emergency. The time within which such
obligation must be performed will be extended for a period of time equivalent to
the number of days of delay from such cause.

 

ARTICLE 24

 

GENERAL PROVISIONS

 

24.1                           TRADE AREA RESTRICTION.

 

(a)                                  Notwithstanding anything to the contrary in
this Agreement, neither Manager nor any Affiliate shall acquire, own, manage,
operate or open any hotel as a “Staybridge Suite” or “Holiday Inn” hotel nor
shall Manager or any Affiliate authorize a third party to operate or open any
hotel as a “Staybridge Suite” or “Holiday Inn” hotel that is within the
Restricted Area of any Hotel operated under the same name during its Restricted
Period, unless such hotel (i) is owned or leased by Owner or its Affiliate; (ii)
is owned, operated, managed, franchised or under development on the Effective
Date and has been specifically identified in writing at or prior to the time of
the execution of the Purchase Agreement or replaces any such hotel, provided
such replacement hotel does not have more than ten percent (10%) more guest
rooms than the original hotel which it replaces; or (iii) is part of an
acquisition by IHG or its Affiliates of an interest (including an interest as a
franchisor) in a chain or group of not less than ten (10) comparable hotels
(such acquisition to occur in a single transaction or a series of related
transactions). The terms of this SECTION 24.1(a) shall apply only to “Staybridge
Suites” and “Holiday Inn” hotels and shall not in any way restrict the
ownership, management, franchising or operation of other brands or flags of any
hotels owned or operated by Manager or its Affiliates within the Restricted
Area.

 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, neither Manager nor any Affiliate shall acquire, own, manage,
operate or open any hotel as an “InterContinental” or “Crowne Plaza” hotel nor
shall Manager or any Affiliate authorize a third party to operate or open any
hotel as an “InterContinental” or “Crowne Plaza” hotel that is within the
Restricted Area of any Hotel operated under the same name during its Restricted
Period, unless such hotel (i) is owned or leased

 

85

--------------------------------------------------------------------------------


 

by Owner or its Affiliate; (ii) is owned, operated, managed, franchised or under
development on the Effective Date and has been specifically approved by Owner in
writing at or prior to the time of the execution of the Purchase Agreement or
replaces any such hotel, provided such replacement hotel is not first opened
after such time and does not have more than ten percent (10%) more guest rooms
than the original hotel which it replaces; or (iii) is part of an acquisition by
IHG or its Affiliates of an interest (including an interest as a franchisor) in
a chain or group of not less than five (5) comparable full service hotels (such
acquisition to occur in a single transaction or a series of related
transactions). The terms of this SECTION 24.1(b) shall apply only to
“InterContinental” and “Crowne Plaza” hotels and shall not in any way restrict
the ownership, management, franchising or operation of other brands or flags of
any hotels owned or operated by Manager or its Affiliates within the Restricted
Area.

 

24.2                           ENVIRONMENTAL MATTERS.

 

(a)                                  Manager shall not store, release,
discharge, spill upon, dispose of or transfer to or from any Hotel any Hazardous
Substance, except for those which are customarily used at other hotels like the
Hotels and are in compliance with all Legal Requirements. Manager shall maintain
the Hotels at all times free of any Hazardous Substance (except for those which
are customarily used at other hotels like the Hotels and are in compliance with
all Legal Requirements). Manager (i) upon receipt of notice or knowledge thereof
shall promptly notify Purchaser and Owner in writing of any material change in
the nature or extent of Hazardous Substances at any Hotel, (ii) shall file and
transmit to Purchaser and Owner a copy of any Community Right to Know or similar
report which is required to be filed with respect to any Hotel pursuant to the
Emergency Planning and Community Right to Know Act, 42 U.S.C. Section 11001 ET
SEQ. or any other Legal Requirements, (iii) shall transmit to Purchaser and
Owner copies of any citations, orders, notices or other governmental
communications received by Manager with respect to Hazardous Substances or
alleged violations of Legal Requirements relating to the protection of the
environment or human health or safety (collectively, “ENVIRONMENTAL NOTICE”),
which Environmental Notice requires a written response or any action to be taken
and/or if such Environmental Notice gives notice of and/or presents a material
risk of any material violation of any Legal Requirement and/or presents a
material risk of any material cost, expense, loss or

 

86

--------------------------------------------------------------------------------


 

damage, (iv) shall observe and comply with all Legal Requirements relating to
the use, storage, maintenance and disposal of Hazardous Substances and all
orders or directives from any official, court or agency of competent
jurisdiction relating to the use, storage or maintenance or requiring the
removal, treatment, containment or other disposition of Hazardous Substances,
and (v) shall pay or otherwise dispose of any fine, charge or imposition related
to any of the foregoing.

 

(b)                                 In the event of the discovery of Hazardous
Substances other than those maintained in accordance with this Agreement on any
portion of any Site or in any Hotel during the Term, Manager shall use
reasonable efforts to promptly (i) clean up and remove from and about such Hotel
all Hazardous Substances thereon, if appropriate, (ii) contain and prevent any
further release or threat of release of Hazardous Substances on or about such
Hotel, and (iii) use good faith efforts to eliminate any further release or
threat of release of Hazardous Substances on or about such Hotel, and (iv)
otherwise effect a remediation of the problem in accordance with (A) the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601 ET SEQ., as amended; (B) the regulations promulgated thereunder,
from time to time; and (C) all Legal Requirements (now or hereafter in effect)
dealing with the use, generation, treatment, release, discharge, storage,
disposal, clean up, remediation or abatement of Hazardous Substances.

 

(c)                                  To the extent any service required to be
performed under this SECTION 24.2 or cost incurred under this SECTION 24.2 is
not due to the fault of Manager or is not performed or incurred in the
operations of the Hotels in the ordinary course, the same shall be governed by
SECTION 11.1; PROVIDED, HOWEVER, to the extent that SECTION 11.1 shall apply to
such services or costs, Owner shall be entitled to engage a third party to
perform such services.

 

24.3                           AUTHORIZATION. Owner represents that it has full
power and authority to execute this Agreement and to be bound by and perform the
terms hereof. Manager represents it has full power and authority to execute this
Agreement and to be bound by and perform the terms hereof. On request, each such
party will furnish to the other evidence of such authority.

 

24.4                           SEVERABILITY. If any provision of this Agreement
shall be held or deemed to be, or shall in fact be, invalid, inoperative or
unenforceable as applied to any particular case in any jurisdiction or
jurisdictions, or in all jurisdictions or in all cases, because of the conflict
of any provision with any

 

87

--------------------------------------------------------------------------------


 

constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.

 

24.5                           MERGER. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
shall supersede and take the place of any other instruments purporting to be an
agreement of the parties hereto relating to the subject matter hereof.

 

24.6                           FORMALITIES. Any amendment or modification of
this Agreement must be in writing signed by all parties hereto. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original.

 

24.7                           CONSENT TO JURISDICTION; NO JURY TRIAL.

 

(a)                                  Except as provided in SECTION 24.20, all
actions and proceedings arising out of or in any way relating to this Agreement
shall be brought, heard, and determined exclusively in an otherwise appropriate
federal or state court located within the State of Maryland. Except as provided
in SECTION 24.20, the parties hereby (a) submit to the exclusive jurisdiction of
any Maryland federal or state court of otherwise competent jurisdiction for the
purpose of any action or proceeding arising out of or relating to this Agreement
and (b) voluntarily and irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise in any such action or proceeding, any claim or
defense that they are not personally subject to the jurisdiction of such a
court, that such a court lacks personal jurisdiction over any party or the
matter, that the action or proceeding has been brought in an inconvenient or
improper forum, that the venue of the action or proceeding is improper, or that
this Agreement may not be enforced in or by such a court. To the maximum extent
permitted by applicable law, each party consents to service of process by
registered mail, return receipt requested, or by any other manner provided by
law.

 

88

--------------------------------------------------------------------------------


 

(b)                                 To the maximum extent permitted by
applicable law, each of the parties hereto waives its rights to trial by jury
with respect to this Agreement or matter arising in connection herewith.

 

24.8                           PERFORMANCE ON BUSINESS DAYS. In the event the
date on which performance or payment of any obligation of a party required
hereunder is other than a Business Day, the time for payment or performance
shall automatically be extended to the first Business Day following such date.

 

24.9                           ATTORNEYS’ FEES. If any lawsuit or arbitration or
other legal proceeding arises in connection with the interpretation or
enforcement of this Agreement, the prevailing party therein shall be entitled to
receive from the other party the prevailing party’s costs and expenses,
including reasonable attorneys’ fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.

 

24.10                     SECTION AND OTHER HEADINGS. The headings contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

24.11                     DOCUMENTS. Throughout the Term, Owner agrees to
furnish Manager copies of all notices relating to real and personal property
taxes and insurance statements, all financing documents (including notes and
mortgages) relating to the Hotels and such other documents pertaining to the
Hotels as Manager may request.

 

24.12                     NO CONSEQUENTIAL DAMAGES. Except as may be expressly
provided herein, in no event shall either party be liable for any consequential,
exemplary or punitive damages suffered by the other as the result of a breach of
this Agreement. Time is of the essence with respect to this Agreement.

 

24.13                     NO POLITICAL CONTRIBUTIONS. Notwithstanding anything
contained in this Agreement to the contrary, no money or property of the Hotels
shall be paid or used or offered, nor shall Owner or Manager directly or
indirectly use or offer, consent or agree to use or offer, any money or property
of the Hotels (i) in aid of any political party, committee or organization, (ii)
in aid of any corporation, joint stock or other association organized or
maintained for political purposes, (iii) in aid of any candidate for political
office or

 

89

--------------------------------------------------------------------------------


 

nomination for such office, (iv) in connection with any election, (v) for any
political purpose whatever, or (vi) for the reimbursement or indemnification of
any person for any money or property so used.

 

24.14                     REIT QUALIFICATION.

 

(a)                                  Manager shall take all commercially
reasonable actions reasonably requested by Owner or Purchaser for the purpose of
qualifying Purchaser’s rental income from Owner under the Lease as “rents from
real property” pursuant to Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the
Code. Manager shall not be liable if such reasonably requested actions, once
implemented, fail to have the desired result of qualifying Purchaser’s rental
income from Owner under the Lease as “rents from real property” pursuant to
Sections 856(d)(2), 856(d)(8)(B) and 856(d)(9) of the Code. This Section 24.14
shall not apply in situations where an Adverse Regulatory Event has occurred;
instead, Section 24.16 shall apply in such an instance.

 

(b)                                 In the event Owner or Purchaser wish to
invoke the terms of Section 24.14(a), Owner or Purchaser (as appropriate) shall
contact Manager and the parties shall meet with each other to discuss the
relevant issues and to develop a plan for implementing such reasonably requested
actions.

 

(c)                                  Any additional out-of-pocket costs or
expenses incurred by Manager in complying with such a request shall be borne by
Owner (and shall not be an Operating Cost). Owner shall reimburse Manager for
such expense or cost promptly, but not later than five (5) Business Days after
such expense or cost is incurred.

 

24.15                     FURTHER COMPLIANCE WITH SECTION 856(d) OF THE CODE.
Commencing with the Effective Date and continuing throughout the Term, the
Manager shall qualify as an “eligible independent contractor” as defined in
Section 856(d)(9)(A) of the Code. To that end:

 

(a)                                  Manager shall not permit wagering
activities to be conducted at or in connection with any Hotel by any person who
is engaged in the business of accepting wagers and who is legally authorized to
engage in such business at or in connection with such Hotel;

 

(b)                                 Manager shall use reasonable efforts to
cause each Hotel to qualify as a “qualified lodging facility” under
Section 856(d)(9)(D) of the Code;

 

90

--------------------------------------------------------------------------------


 

(c)                                  Manager shall not own, directly or
indirectly or constructively (within the meaning of Section 856(d)(5) of the
Code), more than thirty-five percent (35%) of the shares of HPT (whether by
vote, value or number of shares), and Manager shall otherwise comply with any
regulations or other administrative or judicial guidance now or hereafter
existing under said Section 856(d)(5) of the Code with respect to such ownership
limits; and

 

(d)                                 Manager shall be actively engaged (or shall,
within the meaning of Section 856(d)(9)(F) of the Code, be related to a person
that is so actively engaged) in the trade or business of operating “qualified
lodging facilities” (defined below) for a person who is not a “related person”
within the meaning of Section 856(d)(9)(F) of the Code with respect to HPT or
Owner (“UNRELATED PERSONS”). In order to meet this requirement, the Manager
agrees that it (or any “related person” with respect to Manager within the
meaning of Section 856(d)(9)(F) of the Code) (i) shall derive at least ten
percent (10%) of both its revenue and profit from operating “qualified lodging
facilities” for Unrelated Persons and (ii) shall comply with any regulations or
other administrative or judicial guidance under Section 856(d)(9) of the Code
with respect to the amount of hotel management business with Unrelated Persons
that is necessary to qualify as an “eligible independent contractor” within the
meaning of such Code Section.

 

A “qualified lodging facility” is defined in Section 856(d)(9)(D) of the Code
and means a “lodging facility” (defined below), unless wagering activities are
conducted at or in connection with such facility by any person who is engaged in
the business of accepting wagers and who is legally authorized to engage in such
business at or in connection with such facility. A “lodging facility” is a
hotel, motel or other establishment more than one-half of the dwelling units in
which are used on a transient basis, and includes customary amenities and
facilities operated as part of, or associated with, the lodging facility so long
as such amenities and facilities are customary for other properties of a
comparable size and class owned by other owners unrelated to HPT.

 

(e)                                  Manager, without the prior consent of
Owner, which consent shall not be unreasonably withheld, shall not permit or
suffer:

 

(i)                                     the Manager to fail to be a limited
liability company under state law taxable under the Code as a disregarded entity
of InterContinental Hotels Group Resources, Inc.;

 

91

--------------------------------------------------------------------------------


 

(ii)                                  InterContinental Hotels Group Resources,
Inc. to fail to be a corporation under state law and taxable under the Code as
an association; or

 

(iii)                               a direct or indirect subsidiary of
InterContinental Hotels Group Resources, Inc. to become a lessee of property
owned by Purchaser or any of its Affiliates.

 

(f)                                    Without the prior consent of Owner, which
consent shall not be unreasonably withheld, the Canadian Manager and Manager
shall not permit:

 

(i)                                     the Canadian Manager to fail to be a
corporation under Canadian provincial law taxable under the Code as an
association;

 

(ii)                                  a direct or indirect subsidiary of the
Canadian Manager to become a lessee of property owned by Purchaser or any of its
Affiliates; or

 

(iii)                               The Canadian Manager or Manager, for so long
as Purchaser or Owner or any Affiliate as to Purchaser or Owner shall seek to
qualify as a “real estate investment trust” under the Code, to be reorganized,
restructured, combined, merged or amalgamated with any Affiliate (as to Manager
or the Canadian Manager) in such manner that any such Affiliate would, or in
Purchaser’s or Owner’s reasonable judgment could, be expected to adversely
affect (including, e.g., by application of any Person’s actual “disregarded
entity” status under the Code) the status that both Manager and the Canadian
Manager have as a Code Section 856(d)(9)(A) “eligible independent contractor” at
a Code Section 856(d)(9)(D) “qualified lodging facility” owned or leased by
Purchaser or Owner.

 

24.16                     ADVERSE REGULATORY EVENT.

 

(a)                                  In the event of an Adverse Regulatory Event
arising from or in connection with this Agreement, Owner and Manager shall work
together in good faith to amend this Agreement to eliminate the impact of such
Adverse Regulatory Event; PROVIDED, HOWEVER, Manager shall have no obligation to
materially reduce its rights or materially increase its obligation under this
Agreement, all taken as a whole, or to bear any out-of-pocket costs or expenses
under this SECTION 24.16. Manager shall not be liable if any such amendment,
once operative, fails to have

 

92

--------------------------------------------------------------------------------


 

the desired result of eliminating the impact of an Adverse Regulatory Event.

 

(b)                                 For purposes of this Agreement, the term
“Adverse Regulatory Event” means any time that a new law, statute, ordinance,
code, rule or regulation (but not an administrative or judicial ruling) imposes,
or could impose in Owner’s or Purchaser’s reasonable opinion, any material
threat to HPT’s status as a “real estate investment trust” under the Code or to
the treatment of amounts paid to Purchaser under the Lease as “rents from real
property” under Section 856(d) of the Code.

 

(c)                                  Owner or Purchaser shall promptly inform
Manager of any Adverse Regulatory Event of which it is aware and which it
believes likely to impair compliance of any of the Hotels with respect to the
aforementioned sections of the Code.

 

24.17                     ADVERSE CANADIAN EVENT. If, as a result of the
adoption of, making of or change to any tax law, tax regulation, tax treaty or
official directive or the interpretation or application thereof by any court or
by any Government Agency charged with the administration thereof or the
compliance with any guideline or request of any Government Agency (whether or
not having the force of law) Owner and Purchaser determine in good faith that it
is no longer consistent with their business goals to continue to own the
Canadian Hotels, then, subject to the terms and conditions of SECTION 4.7, Owner
and Purchaser may sell all of their interest in the Canadian Hotels (either on a
pooled basis or individually). The following shall apply each time Owner and
Purchaser desire to sell a Canadian Hotel under this SECTION 24.17:

 

(a)                                  Owner and Purchaser shall first offer to
sell such Canadian Hotel(s) to Manager, without representation or warranty, for
such purchase price as Owner and Purchaser shall specify in a written notice
given to Manager. In the event that Manager shall fail to accept or reject such
offer within ten (10) Business Days after receipt of such notice, such offer
shall be deemed to be rejected by Manager.

 

(b)                                 If Manager accepts an offer made with
respect to any Canadian Hotel pursuant to this SECTION 24.17, then effective as
of the date of such sale, the following shall apply: (i) Purchaser shall deliver
to Manager with respect to such Transferred Hotel(s) a deed with covenants
against grantor’s acts; (ii) Manager shall deliver to Purchaser the purchase
price specified in the offer; (iii) the Term shall terminate with respect to
such Transferred Hotel(s); (iv) no further Owner’s

 

93

--------------------------------------------------------------------------------


 

Percentage Priority shall accrue with respect to the Gross Revenues of such
Transferred Hotel(s) which accrue after such termination; (v) the Owner’s First
Priority shall be reduced by an amount equal to eight and one half percent
(8.5%) of the net (after taking into account any costs paid by Manager) proceeds
of sale received by Owner or Purchaser; and (vi) the Owner’s Second Priority
shall be reduced by one percent (1.0%) of such net proceeds.

 

(c)                                  If Manager rejects or is deemed to have
rejected any offer made with respect to any Canadian Hotel(s) pursuant to this
SECTION 24.17, then Owner and Purchaser shall have the right, for a period of
one (1) year from the date on which such offer is rejected or deemed rejected,
to sell such Canadian Hotel(s) to any third party purchaser on such terms and
conditions as Owner and Purchaser shall determine in their sole discretion;
PROVIDED, HOWEVER, in no event shall the purchase price with respect to such
Canadian Hotel(s) be less than ninety-five percent (95%) of the purchase price
offered to Manager under this SECTION 24.17. If Owner and Purchaser fail to
consummate the sale of such Canadian Hotel(s) within one (1) year from the date
on which their offer is rejected or deemed rejected, then Owner and Purchaser
shall be obligated again to first offer such Canadian Hotel(s) to Manager in
accordance with this SECTION 24.17 prior to selling it to any third party. If
Owner and Purchaser sell such Canadian Hotel(s) to any third party in accordance
with this SECTION 24.17, then the following shall apply:

 

(i)                                     Subject to the execution or delivery of
a New Management Agreement as provided below, this Agreement with respect to
such Transferred Hotel(s) shall be terminated effective as of the date title is
transferred to such Transferred Hotel.

 

(ii)                                  Simultaneously with such termination,
Manager and the transferee of such Transferred Hotel(s) or any tenant under a
new lease with respect to such Transferred Hotel(s) (which new lease shall have
a term equal to the then unexpired term of the Lease and shall impose no greater
liability, responsibility, or obligation on Manager than the Lease) shall enter
into a new management agreement (a “NEW MANAGEMENT AGREEMENT”) with Manager on
substantially the same terms as this Agreement except as otherwise provided
herein for a term equal to the unexpired portion of the Term of this Agreement.

 

94

--------------------------------------------------------------------------------


 

(iii)                               Manager, Owner, Purchaser and the transferee
(or its tenant), acting reasonably, shall allocate amounts in the Reserve
Account and the Working Capital between such Transferred Hotel(s) and the other
Hotels. The parties shall also make reasonable allocations with respect to
Owner’s Fixed Priority, and any outstanding advances made by Owner, Manager or
their respective Affiliates. Only for purposes of allocating Owner’s Fixed
Priority between the Transferred Hotel(s) and the other Hotels, the allocation
of Owner’s First Priority and Owner’s Second Priority for each Hotel shall be
proportional to the NOI of such Hotel(s) for the then most recently ended
thirty-six (36) months relative to the NOI of all the other Hotels for such
period. Amounts which are allocated to the Transferred Hotel(s) shall be
transferred to the transferee thereof to be held by Manager or such transferee
(or its tenant) pursuant to the New Management Agreement.

 

(iv)                              Following such sale or transfer, Owner, its
Affiliates and the Hotels which are not Transferred Hotel(s) shall have no
responsibilities with respect to amounts that are so transferred and the
transferee, its tenant and their Affiliates and the Transferred Hotel(s) shall
have no responsibility with respect to amounts which are not so transferred.

 

(v)                                 From and after the consummation of such sale
or other transfer and compliance with the terms hereof, the term “Hotels” as
used herein shall not include the Transferred Hotel(s).

 

(vi)                              Owner shall be responsible to cause its
Affiliates, any new tenant and the transferee to execute and deliver the
documents contemplated by this SECTION 24.17 to be executed and delivered by
them.

 

24.18                     COMMERCIAL LEASES. Manager shall not enter into any
sublease with respect to any Hotel (or any part thereof) unless the same has
been approved by Purchaser in its sole and absolute discretion; PROVIDED,
HOWEVER, Manager may sublease or grant concessions or licenses to shops or any
other space at a Hotel subject to the following terms and conditions: (a)
subleases and concessions are for newsstand, gift shop, parking garage, heath
club, restaurant, bar or commissary purposes or similar concessions; (b) such
subleases and concessions do not have a term in excess of the lesser of five (5)
years or the remaining Term under this Agreement; (c) such subleases and
concessions do not demise, (i) in the aggregate, in excess of

 

95

--------------------------------------------------------------------------------


 

Five Thousand (5,000) square feet of any Hotel, or (ii) for any single sublease,
in excess of One Thousand (1,000) square feet of any Hotel; (d) any such
sublease, license or concession to an Affiliate of a Manager shall be on terms
consistent with those that would be reached through arms-length negotiation; (e)
for so long as Purchaser or any Affiliate of Purchaser shall seek to qualify as
a real estate investment trust under the Code, anything contained in this
Agreement to the contrary notwithstanding, Manager shall not sublet or otherwise
enter into any agreement with respect to a Hotel on any basis such that in the
opinion of the Owner the rental or other fees to be paid by any sublessee
thereunder would be based, in whole or in part, on either (i) the income or
profits derived by the business activities of such sublessee, or (ii) any other
formula such that any portion of such sublease rental would fail to qualify as
“rents from real property” within the meaning of Section 865(d) of the Code or
any similar or successor provision thereto; (f) such lease or concession will
not violate or affect any Legal Requirement or Insurance Requirement; (g)
Manager shall obtain or cause the subtenant to obtain such additional insurance
coverage applicable to the activities to be conducted in such subleased space as
Owner and any mortgagee under an Authorized Mortgage may reasonably require; and
(h) not less than twenty (20) days prior to the date on which Manager proposes
to enter into any sublease or concession, Manager shall provide a copy thereof
to Owner.

 

24.19                     NONLIABILITY OF TRUSTEES. THE DECLARATION OF TRUST
ESTABLISHING HPT IHG-2 PROPERTIES TRUST, A COPY OF WHICH, TOGETHER WITH ALL
AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATION”), IS DULY FILED WITH THE
DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND, PROVIDES THAT,
AND MANAGER HEREBY AGREES THAT, THE NAME “HPT IHG-2 PROPERTIES TRUST” REFERS TO
THE TRUSTEES UNDER THE DECLARATION COLLECTIVELY AS TRUSTEES, BUT NOT
INDIVIDUALLY OR PERSONALLY, AND THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE
OR AGENT SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION OF, OR CLAIM AGAINST,
SUCH ENTITY. ALL PERSONS DEALING WITH SUCH ENTITY, IN ANY WAY, SHALL LOOK ONLY
TO THE ASSETS OF SUCH ENTITY FOR THE SATISFACTION OF ANY OBLIGATION.

 

24.20                     ARBITRATION.

 

(a)                                  Whenever in this Agreement it is provided
that a dispute is to be resolved by an Arbitration, such dispute shall be
finally resolved pursuant to an arbitration before a panel of three (3)
arbitrators who will conduct the arbitration

 

96

--------------------------------------------------------------------------------


 

proceeding in accordance with the provisions of this Agreement and the rules of
the American Arbitration Association. Unless otherwise mutually agreed by Owner
and Manager, the arbitration proceedings will be conducted in New York, New
York. All arbitrators appointed by or on behalf of either party shall be
independent persons with recognized expertise in the operation of hotels of
similar size and class as the Hotels with not less than five (5) years’
experience in the hotel industry. The party desiring arbitration will give
written notice to that effect to the other party, specifying in such notice the
name, address and professional qualifications of the person designated as
arbitrator on its behalf. Within fifteen (15) days after service of such notice,
the other party will give written notice to the party desiring such arbitration
specifying the name, address and professional qualifications of the person
designated to act as arbitrator on its behalf. The two arbitrators will, within
fifteen (15) days thereafter, select a third, neutral arbitrator. As soon as
possible after the selection of the third arbitrator, and no later than fifteen
(15) days thereafter, the parties will submit their positions on each disputed
item in writing to the three arbitrators. The decision of the arbitrators so
chosen shall be given within a period of twenty (20) days after the appointment
of such third arbitrator. The arbitrators must, by majority vote, agree upon and
approve the substantive position of either Owner or Manager with respect to each
disputed item, and are not authorized to agree upon or impose any other
substantive position which has not been presented to the arbitrators by Manager
or Owner. It is the intention of the parties that the arbitrators rule only on
the substantive positions submitted to them by the parties and the arbitrators
are not authorized to render rulings which are a compromise as to any such
substantive position. A decision in which any two (2) arbitrators so appointed
and acting hereunder concur in writing with respect to each disputed item shall
in all cases be binding and conclusive upon Owner and Manager and a copy of said
decision shall be forwarded to the parties. The parties will request that the
arbitrators assess the costs and expenses of the Arbitration and their fees
against the parties based on a finding as to which parties’ substantive
positions were not upheld. Otherwise the fees and expenses of the Arbitration
will be treated as an Operating Cost unless otherwise determined by the
arbitrators.

 

(b)                                 If the party receiving a request for
Arbitration fails to appoint its arbitrator within the time above specified, or
if the two arbitrators so selected cannot agree on the selection of the third
arbitrator within the time above specified, then

 

97

--------------------------------------------------------------------------------


 

either party, on behalf of both parties, may request such appointment of such
second or third arbitrator, as the case may be, by application to any judge of
any court in New York County, New York of competent jurisdiction upon ten (10)
days’ prior written notice to the other party of such intent.

 

(c)                                  If there shall be a dispute with respect to
whether a party has unreasonably withheld, conditioned or delayed its consent
with respect to a matter for which such party has agreed herein not to
unreasonably withhold its consent, such dispute shall be resolved by
Arbitration.

 

(d)                                 Any disputes under SECTIONS 2.1 or 7.6 shall
be resolved by Arbitration; PROVIDED, HOWEVER, notwithstanding the foregoing,
Owner shall be entitled to seek and obtain injunctive and other equitable relief
if it believes there has been a breach of Manager’s obligation under either of
said Sections.

 

24.21                     ESTOPPEL CERTIFICATES. Each party to this Agreement
shall at any time and from time to time, upon not less than fifteen (15) days’
prior notice from the other party, execute, acknowledge and deliver to such
other party, or to any third party specified by such other party, a statement in
writing: (a) certifying that this Agreement is unmodified and in full force and
effect (or if there have been modifications, that the same, as modified, is in
full force and effect and stating the modifications); (b) stating whether or not
to the best knowledge of the certifying party (i) there is a continuing default
by the non-certifying party in the performance or observance of any covenant,
agreement or condition contained in this Agreement, or (ii) there shall have
occurred any event which, with the giving of notice or passage of time or both,
would become such a default, and, if so, specifying each such default or
occurrence of which the certifying party may have knowledge; (c) stating the
date to which distributions of Operating Profits have been made; and (d) stating
such other information as the non-certifying party may reasonably request. Such
statement shall be binding upon the certifying party and may be relied upon by
the non-certifying party and/or such third party specified by the non-certifying
party as aforesaid, including, without limitation, its and its Affiliates’
lenders and any prospective purchaser or mortgagee of any Hotel.

 

24.22                     CONFIDENTIALITY.

 

(a)                                  The parties hereto agree that the matters
set forth in this Agreement and the information provided pursuant to the terms
hereof are strictly confidential and each party will make

 

98

--------------------------------------------------------------------------------


 

every effort to ensure that the information is not disclosed to any outside
person or entities (including the press) without the prior written consent of
the other party except as may be required by law and as may be reasonably
necessary to obtain licenses, permits, and other public approvals necessary for
the refurbishment or operation of the Hotels, or in connection with financing,
proposed financing, sale or proposed sale or as may be required pursuant to any
ground lease of the Hotels.

 

(b)                                 No reference to Manager or to any of its
Affiliates will be made in any prospectus, private placement memorandum,
offering circular or offering documentation related thereto (collectively
referred to as the “PROSPECTUS”), issued by Owner or any of its Affiliates,
which is designated to interest potential investors in a Hotel, unless Manager
has previously received a copy of all such references. However, regardless of
whether Manager does or does not so receive a copy of all such references,
neither Manager nor any of its Affiliates will be deemed a sponsor of the
offering described in the Prospectus, nor will it have any responsibility for
the Prospectus, and the Prospectus will so state. Unless Manager agrees in
advance, the Prospectus will not include any trademark, symbols, logos or
designs of Manager or any of its Affiliates.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Agreement, the parties (and each employee, representative, or
other agent of the parties) may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the transaction,
and all materials of any kind (including opinions or other tax analyses) that
are provided to the taxpayer relating to such tax treatment and tax structure;
PROVIDED, HOWEVER, that neither party (nor any employee, representative or other
agent thereof) may disclose any information that is not necessary to
understanding the tax treatment and tax structure of the transaction (including
the identity of the parties and any information that could lead another to
determine the identity of the parties), or any other information to the extent
that such disclosure could result in a violation of any federal or state
securities law.

 

24.23                     HOTEL WARRANTIES. Manager shall be entitled to, and
shall, enforce in the name of Owner, its Affiliates or any of Manager’s
Affiliates, any warranties held by Owner or such Affiliates with respect to the
Hotels or any portion thereof.

 

99

--------------------------------------------------------------------------------


 

24.24                     CURRENCY.

 

(a)                                  Except as otherwise specifically provided
herein, each reference herein to any dollar amount is a reference to such amount
of United States dollars. All remittances to Owner hereunder shall be in United
States dollars. To the extent that any amount to be so remitted to Owner or
transferred to the Reserve Account is held by Manager in another currency,
Manager shall exchange such currency to United States dollars, at the best rates
then commercially reasonably available to Manager at the time of such exchange
for such purpose, and all costs of such exchange shall be an Operating Cost.
Manager shall bear no risk or responsibility and makes herein no covenant of
protection to Owner in respect of exchange rate movements which may work
adversely to the interests of Owner hereunder.

 

(b)                                 All revenues and expenses of the Hotels
which are denominated in a currency other than United States dollars shall be
recorded and reported both in United States dollars and in the currency(ies) in
which such amounts are earned or expended. Such other currency(ies) shall be
converted to United States dollars using a reasonable method consistent with the
Accounting Principles then employed by Manager and its Affiliates when
accounting for foreign currencies.

 

24.25                     INDEPENDENT COVENANTS. The obligations of each party
hereunder shall be separate and independent covenants and agreements.

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement effective as of the day and year first above written.

 

 

OWNER:

 

 

 

HPT TRS IHG-2, INC.

 

 

 

 

 

By:

/s/

John G. Murray

 

 

 

John G. Murray

 

 

 

Vice President

 

 

 

 

 

 

 

 

MANAGER:

 

 

 

 

 

IHG MANAGEMENT (MARYLAND) LLC

 

 

 

By:

/s/

Robert J. Chitty

 

 

 

Robert J. Chitty

 

 

 

Vice President

 

 

101

--------------------------------------------------------------------------------


 

Each of the parties comprising Purchaser in consideration of good and valuable
consideration, joins in the foregoing Agreement to evidence its agreement to be
bound by the terms of SECTIONS 4.1 through and including 4.7 and ARTICLES 15 and
16 thereof, in each case to the extent applicable to it, subject to the terms of
SECTION 24.19.

 

 

PURCHASER:

 

HPT IHG-2 PROPERTIES TRUST

 

 

 

 

 

By:

/s/

John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

HPT IHG GA PROPERTIES LLC

 

 

 

 

 

By:

/s/

John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

HPT IHG CANADA PROPERTIES TRUST

 

 

 

 

 

By:

/s/

John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

102

--------------------------------------------------------------------------------


 

 

HH HPTCW II PROPERTIES LLC

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

 

John G. Murray

 

 

 

President

 

 

 

 

 

 

 

 

103

--------------------------------------------------------------------------------


 

The following exhibits have been omitted and will be supplementally furnished to
the Securities and Exchange Commission upon request:

 

Exhibits

 

Document

 

 

 

A

 

The Sites – Legal Description of Land

 

 

 

C

 

Allocation of Owner’s Fixed Priority

 

 

 

D

 

Restricted Area

 

 

 

E

 

Assignment and Assumption of Management Agreement between IHG Management
(Maryland) LLC and InterContinental Hotels Group (Canada), Inc.

 

Exhibit B has been reserved and was not used in the document.

 

--------------------------------------------------------------------------------